Exhibit 10.2

RECEIVABLES FINANCING AGREEMENT

Dated as of October 5, 2020

by and among

PG&E AR FACILITY, LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

MUFG BANK, LTD.,

as Administrative Agent,

and

PACIFIC GAS AND ELECTRIC COMPANY,

as initial Servicer and as Retention Holder



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I DEFINITIONS      1  

SECTION 1.01.

     Certain Defined Terms      1  

SECTION 1.02.

     Other Interpretative Matters      51  

ARTICLE II TERMS OF THE LOANS

     52  

SECTION 2.01.

     Loan Facility      52  

SECTION 2.02.

     Making Loans; Repayment of Loans      53  

SECTION 2.03.

     Interest and Fees      54  

SECTION 2.04.

     Records of Loans      55  

ARTICLE III SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

     56  

SECTION 3.01.

     Settlement Procedures      56  

SECTION 3.02.

     Payments and Computations, Etc      59  

ARTICLE IV INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST

     59  

SECTION 4.01.

     Increased Costs      59  

SECTION 4.02.

     Funding Losses      61  

SECTION 4.03.

     Taxes      61  

SECTION 4.04.

     Inability to Determine Adjusted LIBOR; Change in Legality      65  

SECTION 4.05.

     Security Interest      66  

SECTION 4.06.

     Successor Adjusted LIBOR      67  

ARTICLE V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

     68  

SECTION 5.01.

     Conditions Precedent to Effectiveness and the Initial Credit Extension     
68  

SECTION 5.02.

     Conditions Precedent to All Credit Extensions      69  

SECTION 5.03.

     Conditions Precedent to All Releases      70  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     71  

SECTION 6.01.

     Representations and Warranties of the Borrower      71  

SECTION 6.02.

     Representations and Warranties of the Servicer and the Retention Holder   
  77  

ARTICLE VII COVENANTS

     83  

SECTION 7.01.

     Covenants of the Borrower      83  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 7.02.

     Covenants of the Servicer      93  

SECTION 7.03.

     Separate Existence of the Borrower      101  

ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES

     105  

SECTION 8.01.

     Appointment of the Servicer      105  

SECTION 8.02.

     Duties of the Servicer      107  

SECTION 8.03.

     Account      108  

SECTION 8.04.

     Enforcement Rights      109  

SECTION 8.05.

     Responsibilities of the Borrower      111  

SECTION 8.06.

     Servicing Fee      111  

ARTICLE IX EVENTS OF DEFAULT; TERMINATION EVENTS

     112  

SECTION 9.01.

     Events of Default      112  

SECTION 9.02.

     Termination Events      116  

ARTICLE X THE ADMINISTRATIVE AGENT

     117  

SECTION 10.01.

     Authorization and Action      117  

SECTION 10.02.

     Administrative Agent’s Reliance, Etc      118  

SECTION 10.03.

     Administrative Agent and Affiliates      118  

SECTION 10.04.

     Reimbursement of Administrative Agent      118  

SECTION 10.05.

     Delegation of Duties      119  

SECTION 10.06.

     Action or Inaction by Administrative Agent      119  

SECTION 10.07.

     Notice of Events of Default or Termination Events; Action by Administrative
Agent      119  

SECTION 10.08.

     Non-Reliance on Administrative Agent and Other Parties      119  

SECTION 10.09.

     Successor Administrative Agent      120  

ARTICLE XI THE GROUP AGENTS

     120  

SECTION 11.01.

     Authorization and Action      120  

SECTION 11.02.

     Group Agent’s Reliance, Etc      121  

SECTION 11.03.

     Group Agent and Affiliates      121  

SECTION 11.04.

     Indemnification of Group Agents      121  

SECTION 11.05.

     Delegation of Duties      122  

SECTION 11.06.

     Notice of Events of Default or Termination Events      122  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 11.07.

   Non-Reliance on Group Agent and Other Parties      122  

SECTION 11.08.

   Successor Group Agent      123  

SECTION 11.09.

   Reliance on Group Agent      123  

ARTICLE XII INDEMNIFICATION

     123  

SECTION 12.01.

   Indemnification by the Borrower      123  

SECTION 12.02.

   Indemnification by the Servicer and the Retention Holder      126  

ARTICLE XIII MISCELLANEOUS

     129  

SECTION 13.01.

   Amendments, Etc      129  

SECTION 13.02.

   Notices, Etc      130  

SECTION 13.03.

   Assignability      130  

SECTION 13.04.

   Costs and Expenses      134  

SECTION 13.05.

   No Proceedings; Limitation on Payments      134  

SECTION 13.06.

   Confidentiality      135  

SECTION 13.07.

   GOVERNING LAW      137  

SECTION 13.08.

   Execution in Counterparts      137  

SECTION 13.09.

   Integration; Binding Effect; Survival of Termination      137  

SECTION 13.10.

   CONSENT TO JURISDICTION      138  

SECTION 13.11.

   WAIVER OF JURY TRIAL      138  

SECTION 13.12.

   Ratable Payments      138  

SECTION 13.13.

   Limitation of Liability      139  

SECTION 13.14.

   Intent of the Parties      139  

SECTION 13.15.

   USA Patriot Act      139  

SECTION 13.16.

   Right of Setoff      140  

SECTION 13.17.

   Severability      140  

SECTION 13.18.

   Mutual Negotiations      140  

SECTION 13.19.

   Captions and Cross References      140  

SECTION 13.20.

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  140  

SECTION 13.21.

   Securitisation Regulation; Information      141  

SECTION 13.22.

   Intercreditor Agreement      143  

SECTION 13.23.

   Post-Closing Covenant      143  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

EXHIBITS

       

EXHIBIT A

 

–

  

Form of Loan Request

  

EXHIBIT B

 

–

  

Form of Reduction Notice

  

EXHIBIT C

 

–

  

Form of Assignment and Acceptance Agreement

  

EXHIBIT D

 

–

  

Form of Contracts

  

EXHIBIT E

 

–

  

[Reserved]

  

EXHIBIT F

 

–

  

Credit and Collection Policy

  

EXHIBIT G

 

–

  

Form of Monthly Report

  

EXHIBIT H

 

–

  

Form of Compliance Certificate

  

EXHIBIT I

 

–

  

Closing Memorandum

  

EXHIBIT J

 

–

  

Form of Daily Report

  

EXHIBIT K

 

–

  

Form of Weekly Report

   SCHEDULES        

SCHEDULE I

 

–

  

Commitments

  

SCHEDULE II

 

–

  

Lock-Boxes, Collection Accounts and Borrower Accounts

  

SCHEDULE III

 

–

  

Notice Addresses

  

 

-iv-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
October 5, 2020 by and among the following parties:

(i) PG&E AR FACILITY, LLC, a Delaware limited liability company, as Borrower
(“Borrower”);

(ii) the Persons from time to time party hereto as Lenders and Group Agents;

(iii) MUFG BANK, LTD. (“MUFG”), as Administrative Agent on behalf of the Credit
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”); and

(iv) PACIFIC GAS AND ELECTRIC COMPANY, a California corporation, in its
individual capacity (“PG&E”), as initial Servicer (in such capacity, together
with its successors and assigns in such capacity, the “Servicer”) and as
retention holder (in such capacity, the “Retention Holder”).

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account” means each Borrower Account and each Collection Account.

“Account Bank” means each Borrower Account Bank and each Collection Account
Bank.

“Account Control Agreement” means each Borrower Account Control Agreement and
each Collection Account Control Agreement.

“Adjusted Dilution Ratio” means, as of any day, the average of the Dilution
Ratios for the preceding twelve Settlement Periods.



--------------------------------------------------------------------------------

“Adjusted LIBOR” means for any Interest Period (a) with respect to any Group,
the interest rate per annum for a period of time comparable to such Interest
Period equal to the ICE Benchmark Administration Limited (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. (London,
England time) for deposits in U.S. Dollars on the second Business Day preceding
the first day of such Interest Period or (b) if a rate cannot be determined
under the foregoing clause, an annual rate equal to the average (rounded upwards
if necessary to the nearest 1/100th of 1%) of the rates per annum at which
deposits in U.S. Dollars with a duration comparable to such Interest Period in a
principal amount substantially equal to the principal amount of the applicable
Portion of Capital to be funded at Adjusted LIBOR during such Interest Period
are offered to the principal London office of the applicable Group Agent (or its
related Committed Lender) by three London banks, selected by Administrative
Agent in good faith, at about 11:00 a.m. (London, England time) on the second
Business Day preceding the first day of such Interest Period; provided, however,
that if Adjusted LIBOR, determined as provided above, would be less than zero,
Adjusted LIBOR shall for all purposes of this Agreement be zero.

“Administrative Agent” means MUFG, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X or Section 13.03(g).

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of the Closing Date, between PG&E and the Borrower.

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge (including possessory or non-possessory pledge), lien, security interest,
hypothecation, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including, but not
limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing); it being understood that (i) any thereof in favor of,
or assigned to, the Administrative Agent (for the benefit of the Secured
Parties) shall not constitute an Adverse Claim and (ii) any thereof in favor of,
or assigned to, the Collection Account Agent (for the benefit of the
Intercreditor Agreement Secured Parties) shall not constitute an Adverse Claim
if it relates solely to the Collection Accounts.

“Advisors” has the meaning set forth in Section 13.06(c).

“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent and each of their respective Affiliates.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person: (a) any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power to directly or indirectly cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

“Affiliate Receivable” means any Receivable the Obligor of which (a) is an
Affiliate of any PG&E Party; (b) is a Person 10% or more of the Capital Stock of
which is controlled, directly or indirectly, by any PG&E Party or any Affiliate
of any PG&E Party; or (c) is a Person which, together with any Affiliates of
such Person, controls, directly or indirectly, 10% of the Capital Stock of any
PG&E Party.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Corruption Laws” has the meaning set forth in Section 6.01(n)(ii).

“Anti-Money Laundering Laws” means each of: (a) the Executive Order; (b) the
PATRIOT Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956
and any successor statute thereto; (d) the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules
and regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

“A/R Securitization Assets” means (i) any accounts receivable, notes receivable,
rights to future accounts receivable, notes receivable or residuals or other
similar rights to payments due or any other rights to payment or related assets
in respect of the provision of gas and electric service to consumers or
otherwise (whether then existing or arising in the future) of PG&E or any of its
Subsidiaries and the proceeds thereof and (ii) all collateral securing such
receivable or asset, all contracts and contract rights, guarantees or other
obligations in respect of such receivable or asset, lockbox accounts and records
with respect to such receivables or asset and any other assets customarily
transferred (or in respect of which security interests are customarily granted)
together with receivables or assets in connection with a securitization
transaction involving such assets.

 

3



--------------------------------------------------------------------------------

“A/R Securitization Subsidiary” means the Borrower.

“A/R Securitization Transaction” means, with respect to PG&E, any financing
transaction or series of financing transactions entered into by PG&E or any of
its Subsidiaries pursuant to which PG&E may sell, convey or otherwise transfer
to an A/R Securitization Subsidiary, or may grant a security interest in any A/R
Securitization Assets and that are (other than to the extent of the Standard A/R
Securitization Obligations) non-recourse to PG&E or any of its Subsidiaries
(other than an A/R Securitization Subsidiary).

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit C hereto.

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel.

“Available Funds” means, at any time of determination, the aggregate amount of
cleared funds deposited into the Collection Accounts.

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of Section 4.06.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of California presiding over the chapter 11 bankruptcy case of PG&E.

“Base Rate” means, with respect to any Lender, on any date, a fluctuating rate
of interest per annum equal to the highest of:

(a) the applicable Prime Rate for such date;

(b) the Federal Funds Rate for such date, plus 0.50%; and

(c) Adjusted LIBOR, plus 0.50%.

“Benchmark” means, initially, Adjusted LIBOR; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to Adjusted LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to clause (a) of Section 4.06.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment; or

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for U.S.
Dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion. If the Benchmark Replacement as determined pursuant to clause (1),
(2) or (3) above would be less than the Floor, the Benchmark Replacement will be
deemed to be the Floor for the purposes of this Agreement and the other
Transaction Documents.

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor; or

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
Dollar-denominated syndicated credit facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and

 

6



--------------------------------------------------------------------------------

implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of such Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement and the other Transaction Documents).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

(3) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Group Agents,
so long as the Administrative Agent has not received, by 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such Early
Opt-in Election is provided to the Group Agents, written notice of objection to
such Early Opt-in Election from the Majority Group Agents.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 

7



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board of Governors of the Federal Reserve
System, the Federal Reserve Bank of New York, an insolvency official with
jurisdiction over the administrator for such Benchmark (or such component), a
resolution authority with jurisdiction over the administrator for such Benchmark
(or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Transaction
Document in accordance with Section 4.06 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Transaction Document in accordance with Section 4.06.

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act, except that in calculating the beneficial ownership of
any particular “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Rule.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“BNP” means BNP Paribas.

 

8



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Borrower Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Borrower Account Bank pursuant to a Borrower
Account Control Agreement for the purpose of receiving Collections.

“Borrower Account Bank” means any of the banks or other financial institutions
holding one or more Borrower Accounts.

“Borrower Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Borrower, the Servicer, the
Administrative Agent and a Borrower Account Bank, governing the terms of the
related Borrower Accounts that provides the Administrative Agent with control
within the meaning of the UCC over the deposit accounts subject to such
agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Borrower Material Adverse Effect” means:

(a) the occurrence of any event that could reasonably be expected to materially
and adversely affect the business, assets, liabilities, properties, operations
or financial condition of the Borrower;

(b) the occurrence of any event that could reasonably be expected to materially
and adversely affect the Borrower’s ability to perform its obligations under any
Transaction Document to which it is a party;

(c) the occurrence of any event that could reasonably be expected to materially
and adversely affect the value, validity, enforceability or collectibility of
the Pool Receivables, the Related Security with respect thereto, taken as a
whole, or, in each case, any material portion thereof;

(d) the occurrence of any event that could reasonably be expected to materially
and adversely affect the (i) status, existence, perfection, priority,
enforceability or other rights and remedies of any Credit Party under the
Transaction Documents or associated with its respective interest in the
Collateral or (ii) validity or enforceability against any the Borrower of any
Transaction Document; or

(e) the occurrence of any event that could reasonably be expected to materially
and adversely affect the rights and remedies of the Credit Parties, taken as a
whole, under this Agreement or any of the other the Transaction Documents.

“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).

 

9



--------------------------------------------------------------------------------

“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any insolvency proceeding with respect to
the Borrower (in each case whether or not allowed as a claim in such
proceeding).

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Unpaid Balance of all Pool Receivables at such time, minus
(ii) the sum of (A) the Aggregate Capital at such time, plus (B) the Aggregate
Interest at such time, plus (C) the aggregate accrued and unpaid Fees at such
time, plus (D) the aggregate outstanding principal balance of all Subordinated
Notes at such time, plus (E) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (F) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.

“Borrowing Base” means, at any time of determination, the amount equal to
(a) the Net Receivable Pool Balance at such time, minus (b) the Required
Reserves at such time.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or Adjusted LIBOR and a reduction of Capital is made
for any reason on any day other than a Settlement Date or (ii) to the extent
that the Borrower shall for any reason, fail to borrow on the date specified by
the Borrower in connection with any request for funding pursuant to Article II
of this Agreement, the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Breakage Fee or any shortened
duration of such Interest Period pursuant to the definition thereof) which would
have accrued during such Interest Period (or, in the case of clause (i) above,
until the maturity of the underlying Note) on the reductions of Capital relating
to such Interest Period had such reductions not been made (or, in the case of
clause (ii) above, the amounts so failed to be borrowed or accepted in
connection with any such request for funding by the Borrower), exceeds (B) the
income, if any, received by the applicable Lender from the investment of the
proceeds of such reductions of Capital (or such amounts failed to be borrowed by
the Borrower). A certificate as to the amount of any Breakage Fee (including the
computation of such amount) shall be submitted by the affected Lender (or
applicable Group Agent on its behalf) to the Borrower and shall be conclusive
and binding for all purposes, absent manifest error. Notwithstanding anything in
this definition or in this Agreement, no Breakage Fee shall be payable to any
member of any Exiting Group in connection with such Person’s exit from this
Agreement.

 

10



--------------------------------------------------------------------------------

“Budget Bill Receivable” means any Receivable, the Obligor of which has entered
into a Budget Billing Plan with the related Originator.

“Budget Billing Plan” means the “Budget Billing” or similar levelized billing
plan pursuant to which the related Obligor’s invoice amount for each billing
cycle is a constant amount (or approximately constant) irrespective of usage for
the related billing cycle.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York and
(b) if this definition of “Business Day” is utilized in connection with Adjusted
LIBOR, dealings are carried out in the London interbank market.

“California Climate Credit” means any of (i) the California Climate Credit as
determined from time to time by the CPUC, which credit is distributed equally to
certain customers of an Originator regardless of energy consumption or bill
amount and (ii) the California Industry Assistance Credit as determined from
time to time by the CPUC, which credit is distributed to eligible industrial
facilities that are customers of an Originator in the amounts determined by the
CPUC.

“California Climate Credit Accrual” means, at any time of determination during a
California Climate Credit Period, an amount equal to the aggregate California
Climate Credit Amount that is expected by the Servicer to be incurred or
otherwise owing, as applicable, with respect to the Pool Receivables, as
reflected on the books and records of the Originators, the Servicer and the
Borrower in accordance with the customary procedures established by the
Originators, the Servicer and the Borrower.

“California Climate Credit Amount” means, with respect to any Obligor and as of
any time of determination, any discounts, rebates, credits or similar
arrangements which are owing to such Obligor with respect to the California
Climate Credit.

“California Climate Credit Period” means, with respect to any California Climate
Credit Amount, the period beginning on and including the last day of the month
immediately preceding the month in which such California Climate Credit Amount
is required by the CPUC to be credited to the applicable customers of the
Originators and ending on (but excluding) the later of (i) the last day of the
month in which such California Climate Credit Amount is required by the CPUC to
be credited to the applicable customers of an Originator and (ii) the date on
which the Originators have actually applied such California Climate Credit
Amount to the applicable customers of the Originators.

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts paid to, or on behalf of, the Borrower in connection with all Loans made
by such Lender pursuant to Article II, as reduced from time to time by
Collections distributed and applied on account of reducing or repaying such
Capital pursuant to Section 3.01; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

 

11



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on the balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP,
subject to Section 1.02.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“CARE Program” means the California Alternative Rates for Energy program or any
replacement program therefore pursuant to which certain low-income Obligors
receive a predefined percentage discount on their invoice.

“CARE Program Receivable” means any Receivable, the Obligor of which is
currently enrolled in the CARE Program.

“CCA” means a community choice aggregator, as defined in Section 331.1 of the
California Public Utilities Code.

“Change in Control” means the occurrence of any of the following:

(a) PG&E ceases to own, directly, 100% of the issued and outstanding Capital
Stock of the Borrower free and clear of all Adverse Claims;

(b) (i) Parent shall at any time not be the Beneficial Owner of 100% of the
common stock of PG&E, the Servicer or any Originator or (ii) Parent shall at any
time not be the Beneficial Owner of at least 70% of the voting Capital Stock of
PG&E, the Servicer or any Originator;

(c) any Subordinated Note shall at any time cease to be owned by an Originator,
free and clear of all Adverse Claims;

(d) there shall have been (i) a receiver appointed pursuant to an order from the
State of California or a revocation of Certificate of Public Convenience and
Necessity of PG&E, in each case, in accordance with Order Instituting
Investigation on the Commission’s Own Motion to Consider the Ratemaking and
Other Implications of a Proposed Plan for Resolution of Voluntary Cases filed by
Pacific Gas and Electric Company

 

12



--------------------------------------------------------------------------------

Pursuant to Chapter 11 of the Bankruptcy Code, in the United States Bankruptcy
Court, Northern District of California, San Francisco Division, In re Pacific
Gas and Electric Corporation and Pacific Gas and Electric Company, Case
No. 19-30088 or otherwise or (ii) a transfer of the license and/or operating
assets constituting more than 10% of the Net Tangible Assets (as defined in the
Credit Agreement) of PG&E to the State of California, to any other Governmental
Authority or to a third party at the direction of State of California, the CPUC
or any similar Governmental Authority; or

(e) with respect to Parent:

(i) any person or group (within the meaning of the Exchange Act and the rules of
the SEC thereunder) shall become the Beneficial Owner of shares representing
more than 35% of the voting power of the Capital Stock of Parent; or

(ii) at any point during any period of 24 consecutive months, commencing after
the Closing Date, individuals who at the beginning of such 24-month period were
directors of Parent, together with any directors whose election or nomination
for election to the board of directors of Parent (whether by the board of
directors of Parent or any shareholder of Parent) was approved by a majority of
the directors who either were directors of Parent at the beginning of such
24-month period or whose election or nomination for election was so approved,
cease to constitute a majority of the board of directors of Parent.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation,
statute, treaty, policy, guideline or directive of any Governmental Authority,
(b) any change in any law, rule, regulation, statute, treaty, policy, guideline
or directive or in the application, interpretation, promulgation,
implementation, administration or enforcement thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (z) the
Securitisation Regulation Rules, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means October 5, 2020.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 4.05(a).

 

13



--------------------------------------------------------------------------------

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of an Originator) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to a
Collection Account Control Agreement for the purpose of receiving Collections.

“Collection Account Agent” means Citibank, N.A.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collection Account Control Agreement” means each agreement, in form and
substance satisfactory to the Administrative Agent, among an Originator, the
Collection Account Agent and a Collection Account Bank, governing the terms of
the related Collection Accounts that provides the Collection Account Agent with
control within the meaning of the UCC over the deposit accounts subject to such
agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any PG&E Party or any other Person on their behalf in payment of any
amounts owed in respect of such Pool Receivable (including purchase price,
service charges, finance charges, interest, fees and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments, proceeds of drawings under supporting letters of credit and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all Deemed Collections, (c) all proceeds of all Related
Security with respect to such Pool Receivable and (d) all other proceeds of such
Pool Receivable.

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend hereunder on account of all Loans as set forth on Schedule I or in the
Assignment and Acceptance Agreement or other agreement pursuant to which it
became a Lender, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 13.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.

“Committed Lenders” means MUFG and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any PG&E Party within the meaning of Section 4001
of ERISA or is part of a group that includes any PG&E Party and that is treated
as a single employer under Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“Concentration Limit” means at any time for any Obligor, the product of (i) such
Obligor’s Specified Concentration Percentage, times (ii) the aggregate Unpaid
Balance of the Eligible Receivables included in the Receivables Pool at the time
of determination.

“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.

“Confirmation Order” means that certain order of the United States Bankruptcy
Court for the Northern District of California, San Francisco Division dated
June 20, 2020 Docket No. 8053 confirming a plan of reorganization same as or
substantially similar to the Plan of Reorganization.

“Contract” means, with respect to any Receivable, a contract (including any
purchase order or invoice), between an Originator and an Obligor, pursuant to
which such Receivable arises or which evidences such Receivable. A “related”
Contract with respect to a Receivable means a Contract under which such
Receivable arises or which is relevant to the collection or enforcement of such
Receivable.

“Control Direction” has the meaning set forth in the Intercreditor Agreement.

“Corresponding Tenor” with respect to any Benchmark Replacement means, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding business day adjustment) as
the then-current Benchmark.

“CP Rate” means, (a) with respect to Jupiter Securitization Company LLC and for
any Interest Period (or portion thereof) for any Portion of Capital, the per
annum rate calculated to yield the “weighted average cost” (as defined below)
for such Interest Period (or portion thereof) in respect to Notes issued by such
Conduit Lender; provided, however, that if any component of such rate is a
discount rate, in calculating the CP Rate for such Interest Period (or portion
thereof), the rate resulting from converting such discount rate to an interest
bearing equivalent rate per annum shall be used in calculating such component;
provided, further, that if the CP Rate as determined herein shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. As
used in this definition, “weighted average cost” for any Interest Period (or
portion thereof) means the sum (without duplication) of (i) the actual interest
accrued during such Interest Period (or portion thereof) on outstanding Notes
issued by such Conduit Lender (excluding any Notes issued to and held by
JPMorgan Chase or any affiliate thereof, other than such Notes held as part of
the market making activities of any dealer of such Conduit Lender’s Notes), (ii)
the commissions of placement agents and dealers in respect of such Notes,
(iii) any note issuance costs attributable to such Notes not constituting dealer
fees or commissions, expressed as an annualized percentage of the aggregate
principal component thereof, (iv) the actual interest accrued during such
Interest Period (or portion thereof) on other borrowings by such Conduit Lender
(as determined by its Group Agent), including to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market, which
may include loans from such Conduit Lender’s Group Agent or its affiliates (such
interest rate not to exceed, on any day, the Federal Funds Effective Rate in
effect on such day plus 0.50%), and (v) incremental carrying costs incurred with
respect to Notes maturing on dates other than those on which corresponding funds
are

 

15



--------------------------------------------------------------------------------

received by such Lender Purchaser, minus any accrual of income net of expenses
received from investment of collections received under all receivable purchase
facilities funded substantially with Notes and (b) with respect to any other
Conduit Lender and for any Interest Period (or portion thereof) for any Portion
of Capital, the per annum rate equivalent to the weighted average cost (as
determined by the applicable Group Agent and which shall include commissions and
fees of placement agents and dealers, incremental carrying costs incurred with
respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Lender, other borrowings by
such Conduit Lender (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Conduit Lender to fund or maintain such Portion of Capital (and which may be
also allocated in part to the funding of other assets of such Conduit Lender)
(determined in the case of Notes issued on a discount by converting the discount
to an interest equivalent rate per annum); provided, that notwithstanding
anything in this Agreement or the other Transaction Documents to the contrary,
the Borrower agrees that any amounts payable to Conduit Lenders in respect of
Interest for any Interest Period with respect to any Portion of Capital funded
by such Conduit Lenders at the CP Rate shall include an amount equal to the
portion of the face amount of the outstanding Notes issued to fund or maintain
such Portion of Capital that corresponds to the portion of the proceeds of such
Notes that was used to pay the interest component of maturing Notes issued to
fund or maintain such Portion of Capital, to the extent that such Conduit
Lenders had not received payments of interest in respect of such interest
component prior to the maturity date of such maturing Notes (for purposes of the
foregoing, the “interest component” of Notes equals the excess of the face
amount thereof over the net proceeds received by such Conduit Lender from the
issuance of Notes, except that if such Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity); provided, further, that if the CP Rate as
determined herein shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“CPUC” means the California Public Utilities Commission or its successor.

“CPUC Fees” means fees included in any invoice that are to be remitted to the
CPUC to fund CPUC’s ongoing activities.

“Credit Agreement” means that certain Credit Agreement dated as of July 1, 2020,
among PG&E, the several banks and other financial institutions or entities from
time to time parties thereto as lenders and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as co-administrative agents and Citibank, N.A., as designated
agent.

“Credit Agreement Financial Covenant” means the financial covenant set forth in
Section 7.2 of the Credit Agreement as in effect on the Closing Date.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit F, as modified in compliance
with this Agreement.

 

16



--------------------------------------------------------------------------------

“Credit Extension” means the making of any Loan.

“Credit Party” means each Lender, the Administrative Agent and each Group Agent.

“CRR Part Five RTS” means Chapters I, II and III and Article 22 of Commission
Delegated Regulation (EU) No. 625/2014 of June 26, 2014 (as applicable on the
date hereof pursuant to Article 43(7) of the Securitisation Regulation).

“CTA” means any core transport agent or other third-party natural gas provider.

“CTA Charges” means any fees or charges owing by an Obligor that are related to
any fees, costs or expenses payable to any CTA.

“Customer Payables” means, with respect to any Obligor, the aggregate amount
then owing to such Obligor by the Originators and Affiliates thereof as a result
of such Obligor being a supplier or vender to any Originator or Affiliate
thereof.

“Customer Payables Proxy” means $10,000,000. Within thirty (30) days of the
completion and the receipt by the Administrative Agent of the results of any
annual audit or field exam of the Receivables and the servicing and origination
practices of the Servicer and the Originators, the Customer Payables Proxy may
be adjusted by the Administrative Agent upon not less than five (5) Business
Days’ notice to Borrower to reflect the amount that the Administrative Agent
reasonably believes approximates the aggregate amount of Customer Payables.

“Customer Refund” means, with respect to any Obligor, the aggregate amount of
all refunds owed to such Obligor as a result of property damages, failure to
deliver services or other known issues.

“Cut-Off Date” means the last day of each Settlement Period.

“Cut-Off Time” means, with respect to each Business Day, a time selected by the
Servicer which will occur between 11:00 a.m. and 1:00 p.m. (San Francisco time)
on such Business Day.

“DA” means a direct access retail customer who purchases electricity from an
ESP.

“Daily Report” means a report, in substantially the form of Exhibit J.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion in consultation with the Borrower.

 

17



--------------------------------------------------------------------------------

“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Unpaid Balance of the Pool Receivables as of the Cut-Off Date of the most
recently ended Settlement Period, by (ii) the aggregate initial Unpaid Balance
of all Pool Receivables which were originated during the most recently ended
Settlement Period.

“Debt” means, as to any Person at any time of determination, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables, including under energy procurement and
transportation contracts, incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements (other than reimbursement
obligations, which are not due and payable on such date, in respect of
documentary letters of credit issued to provide for the payment of goods and
services in the ordinary course of business), (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Adverse Claim on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Debt with respect thereto shall be
deemed to be the lesser of the stated amount of such obligation and the value of
the property subject to such Lien), and (j) for the purposes of
Section 9.1(l)(ii) only, all obligations of such Person in respect of Swap
Agreements; provided, however, that Debt as used in this Agreement with respect
to PG&E, PCG and their respective Subsidiaries (other than the Borrower) shall
exclude any Non-Recourse Debt and any obligations under any A/R Securitization
Transaction. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt expressly provide that such Person is not liable therefor.

“Deemed Collections” has the meaning set forth in Section 3.01(d).

“Defaulted Receivable” means a Pool Receivable, without duplication:

(a) as to which any payment, or part thereof, remains unpaid for more than 120
days from the original invoice date for such Pool Receivable;

 

18



--------------------------------------------------------------------------------

(b) as to which the Obligor thereof is subject to an Event of Bankruptcy that
has occurred and is continuing; or

(c) which, consistent with the Credit and Collection Policy, would be or should
have been written off as uncollectible.

“Delinquency Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate Unpaid
Balance of all Pool Receivables that constitute Delinquent Receivables as of the
Cut-Off Date for the most recently ended Settlement Period, and (b) the
denominator of which is the aggregate Unpaid Balance of all Pool Receivables
(other than any Unaged Receivables or any Unbilled Receivables) as of the
Cut-Off Date for the most recently ended Settlement Period.

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and as to which any payment, or part thereof, remains unpaid for more
than 90 days from the original invoice date for such Pool Receivable.

“Deposit Balance” means, as of any date, the aggregate amount of security
deposits and other deposits received by or on behalf of the Obligors that are
then being held by the Originators and Affiliates thereof (or any agent thereof
on their behalf).

“Designated Obligor” means an Obligor that is designated as a “Designated
Obligor” in a writing signed by the Administrative Agent and the Borrower.

“Dilution Horizon Ratio” means, as of any Cut-Off Date, a fraction (expressed as
a percentage), (a) the numerator of which is equal to the Gross Sales for the
Settlement Period ended on such Cut-Off Date, and (b) the denominator of which
is the Net Receivable Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate amount of all Deemed
Collections in respect of Pool Receivables which occurred during the most
recently ended Settlement Period and (b) the denominator of which is the Gross
Sales during the Settlement Period one (1) month prior to the Settlement Period
ending on such Cut-Off Date.

“Dilution Reserve Floor Percentage” means, with respect to any date of
determination, a percentage equal to the greater of (i) 2.0% and (ii) a
percentage equal to:

 

     ADR x DHR   where:      ADR =    the Adjusted Dilution Ratio on such day,
and   DHR =    the Dilution Horizon Ratio on such day.

 

19



--------------------------------------------------------------------------------

“Dilution Volatility Ratio” means, with respect to any date of determination,
the product of (a) the positive difference between (i) the highest Dilution
Ratio for any Settlement Period observed over the preceding twelve Settlement
Periods (the “Dilution Spike”), minus (ii) the Adjusted Dilution Ratio, times
(b) the quotient of (i) the Dilution Spike, divided by (ii) the Adjusted
Dilution Ratio.

“Discretionary Advance” means an unsecured discretionary advance made to any
Conduit Lender to repay maturing Notes.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.

“DWR” means the California Department of Water Resources or its successor.

“DWR Bond Charges” means any fees or charges owing by an Obligor that are
related to the recovery of the cost of bonds issued by the DWR to purchase power
to serve electric customers.

“DWR Other Charges” means any fees or charges owing by an Obligor that are
related to any fees, costs or expenses owing to DWR.

“Dynamic Dilution Reserve Percentage” means, with respect to any date of
determination, an amount equal to:

 

     DHR x {(SF x ADR) + DVC}   where:      ADR =    the Adjusted Dilution Ratio
on such day,   DHR =    the Dilution Horizon Ratio on such day,   DVC =   
Dilution Volatility Ratio on such day, and   SF     =    the Stress Factor on
such day.

“Dynamic Loss Reserve Percentage” means, on any day:

 

     SF x LR x LHR   where:      SF     =    the Stress Factor on such day,  
LR    =    the highest three-month average Loss Ratio over the past 12 months,  
LHR =    Loss Horizon Ratio on such day.

 

20



--------------------------------------------------------------------------------

“Early Opt-in Election” means, if the then-current Benchmark is Adjusted LIBOR,
the occurrence of:

(1) a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding U.S. Dollar-denominated syndicated
credit facilities at such time contain (as a result of amendment or as
originally executed) a SOFR-based rate (including SOFR, a term SOFR or any other
rate based upon SOFR) as a benchmark rate (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and

(2) the joint election by the Administrative Agent and the Borrower to trigger a
fallback from Adjusted LIBOR and the provision by the Administrative Agent of
written notice of such election to the Group Agents.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and
(iii) any other financial or other institution.

“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money on or before a date certain and that has been duly authorized by
each party thereto and which (i) does not contain a legally enforceable right on
the part of the Obligor thereunder to consent to any transfer, sale or
assignment thereof or of the related Receivable or any proceeds of any of the
foregoing, (ii) is not subject to a confidentiality provision, covenant of
non-disclosure or similar restrictions that would restrict the ability of the
Administrative Agent or any Credit Party to fully exercise or enforce its rights
under the Transaction Documents (including any rights thereunder assigned or
originated to them hereunder) with respect to the related Receivable, (iii) is
not “chattel paper” as defined in the UCC of any jurisdiction governing the
perfection or assignment of the related Receivable, (iv) that is in
substantially the form of one of the form contracts set forth on Exhibit D
hereto or otherwise approved by the Administrative Agent in writing and (v) is
in full force and effect.

 

21



--------------------------------------------------------------------------------

“Eligible Receivable” means, as of any date of determination, a Receivable:

(a) (i) which represents all or part of the sales price of goods sold, or
services provided, by an Originator to the related Obligor in the ordinary
course of such Originator’s business, (ii) which has been sold or contributed
and otherwise validly transferred to the Borrower pursuant to the Purchase and
Sale Agreement and for which the Borrower has good and marketable title thereto
free and clear of any Adverse Claim, (iii) for which all obligations of the
related Originator in connection with which have been fully performed, (iv) no
portion of which is in respect of any amount as to which the related Obligor is
permitted to withhold payment until the occurrence of a specified event or
condition (including “guaranteed” or “conditional” sales or any performance by
an Originator), (v) which is not issued under cash-in-advance or cash-on-account
terms and (vi) with payment terms of not more than 60 days from the original
invoice date for such Receivable; provided that, for the avoidance of doubt, no
portion of any Receivable for which the related goods or services have not been
delivered or performed by an Originator shall constitute an “Eligible
Receivable” (including for purposes of calculating the Net Receivable Pool
Balance);

(b) for which the related Originator has (i) recognized all of the related
revenue on its financial books and records in accordance with GAAP and
(ii) recorded and is tracking such Receivable in such Originator’s “Customer
Care and Billing” billing system;

(c) which (i) is a Retail Energy Receivable and (ii) is one of the following:
(A) so long as a Ratings Event has not occurred and is continuing, an Eligible
Unbilled Receivable, (B) an Eligible Unaged Receivable or (C) a Receivable for
which an invoice therefore has been delivered to the related Obligor;

(d) which has been (or will be) billed by an Originator and not by any other
Person on its behalf;

(e) which (i) constitutes an “account” or a “payment intangible”, (ii) is not
evidenced or represented by “instruments” or “chattel paper”, (iii) does not
constitute, or arise from the sale of, “as-extracted collateral”, in each case,
as defined in the UCC and (iv) is not payable in installments (it being
understood that a levelized billing plan of a Budget Bill Receivable shall not
constitute installments);

(f) the Obligor of which (i) is neither a Sanctioned Person nor a Designated
Obligor, (ii) is not subject to an Event of Bankruptcy that has occurred and is
continuing and (iii) is a resident of, and has both a billing address and a
service address in, the United States;

(g) which is not a Defaulted Receivable, a Delinquent Receivable, an Excluded
Receivable, a Miscellaneous Item or an Ineligible Receivable;

(h) which the aggregate Unpaid Balance of Defaulted Receivables and Delinquent
Receivables included in the Receivables Pool of the Obligor of such Receivable
is not more than 50% of the aggregate Unpaid Balance of all Pool Receivables
owed by such Obligor;

 

22



--------------------------------------------------------------------------------

(i) the pledge, sale or contribution of which pursuant to the related Purchase
and Sale Agreement and this Agreement does not (i) violate, contravene or
conflict with any law, the related Contract or any other applicable contracts or
other restrictions or (ii) require the consent or approval of, or a license or
consent from, the related Obligor, any Governmental Authority or any other
Person;

(j) which is denominated and payable only in U.S. Dollars in the United States
to a Collection Account or a Lock-Box that is subject to (i) an enforceable
Collection Account Control Agreement and (ii) the Intercreditor Agreement;

(k) which arises under an Eligible Contract that, together with such Receivable,
(i) is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor to pay such Receivable enforceable against
such Obligor in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to and limiting creditors’ rights generally and by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or in law) and (ii) is not subject to any dispute, offset, credit, reduction,
netting, litigation, counterclaim or defense whatsoever (including defenses
arising out of violations of usury laws) (other than (A) potential discharge in
a bankruptcy of the related Obligor and (B) potential reductions as a result of
the California Climate Credit);

(l) the payment or transfer of which is not subject to withholding taxes;

(m) which together with the Contract and Related Security related thereto, does
not contravene any Applicable Law applicable thereto (including Applicable Laws
relating to usury, consumer protection, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) in any respect which would, individually or in the aggregate, have
a Material Adverse Effect on the value, validity, collectability or
enforceability of the related Receivable or would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and with
respect to which the origination thereof did not violate any such Applicable Law
in any material respect;

(n) which has been serviced in accordance with the applicable requirements of
the Credit and Collection Policy (without giving effect to any material changes
to (or suspension of) the Credit and Collection Policy that have not been
consented to in writing by the Administrative Agent and the Majority Group
Agents);

(o) which together with the Related Security with respect thereto satisfied, as
to the date such Receivable was originated, all applicable requirements of the
Credit and Collection Policy;

(p) which together with the Contract and Related Security related thereto, has
not been modified, waived or restructured since its creation, except as
permitted pursuant to Section 8.02;

 

23



--------------------------------------------------------------------------------

(q) which does not require payments based on a percentage of the applicable
Obligor’s income;

(r) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect (other than filings
under the Federal Assignment of Claims Act (or any other similar Applicable
Law));

(s) the purchase of which is a “current transaction” within Section 3(a)(3) of
the Securities Act;

(t) which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment Company Act and which is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act;

(u) the purchase of which by the Borrower under the Purchase and Sale Agreement,
does not and the transactions contemplated hereby do not, constitute a Security;

(v) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance; and

(w) if a Ratings Event has occurred and is continuing, for which neither the
related Originator nor any Affiliate thereof is holding any Deposit Balances or
other deposits received by or on behalf of the related Obligor; provided that
only the portion of such Receivable in an amount equal to such Deposit Balances
or other deposits shall be ineligible.

“Eligible Unaged Receivable” means, at any time, any Unaged Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP and (b) not more than thirty (30) days have expired
since the date such Unaged Receivable arose.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, (b) such Unbilled Receivable has been fully earned
by the related Originator and (c) not more than thirty (30) days have expired
since the date that the related goods or services have been provided that result
in such Unbilled Receivable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

24



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event; (b) the failure of any PG&E Party
or any Commonly Controlled Entity to timely make a required contribution with
respect to any Plan or any Multiemployer Plan; (c) the imposition of an Adverse
Claim under Section 430 of the Code or Section 303 of ERISA with respect to any
Single Employer Plan; (d) the failure of any PG&E Party or any Commonly
Controlled Entity to meet the minimum funding standard under Section 412 or 430
of the Code with respect to any Plan or the filing of an application for a
funding waiver with respect to any Single Employer Plan; (e) the incurrence by
any PG&E Party or any Commonly Controlled Entity of any liability under Title IV
of ERISA, including with respect to the termination of any Plan (other than the
payment of PBGC premiums in the ordinary course); (f) (i) the termination of, or
the filing or receipt of a notice of intent to terminate, a Single Employer Plan
under Section 4041 of ERISA, or the treatment of a plan amendment as a
termination under Section 4041 of ERISA, or (ii) (A) the appointment of a
trustee to administer a Single Employer Plan under Section 4042, or (B) the
institution by the PBGC of proceedings to terminate a Single Employer Plan or to
have a trustee appointed to administer a Single Employer Plan, or receipt by the
a PG&E Party or Commonly Controlled Entity of notice from the PBGC thereof,
where such proceedings continue unstayed or in effect for more than 60 days, or
such notice is not withdrawn by the PBGC within 60 days following delivery by
PBGC; (g) the incurrence by any PG&E Party or any Commonly Controlled Entity of
any liability with respect to the complete withdrawal or partial withdrawal
under Title IV of ERISA from any Multiemployer Plan; (h) the receipt by any PG&E
Party or any Commonly Controlled Entity of any notice from a Multiemployer Plan
concerning the imposition of Withdrawal Liability; (i) receipt of notification
by any PG&E Party or any Commonly Controlled Entity from a Multiemployer Plan
that such Multiemployer Plan is in endangered or critical status (within the
meaning of Section 305 of ERISA) or in Insolvency; (j) the incurrence by any
PG&E Party or any Commonly Controlled Entity of any liability pursuant to
Section 4063 or 4064 of ERISA or a substantial cessation of operations with
respect to a Plan within the meaning of Section 4062(e) of ERISA; (k) the
posting of a bond or security under Section 436(f) of the Code with respect to
any Plan; or (l) any PG&E Party incurs material tax liability with respect to
any Plan (including Sections 4975, 4980B, 4980D, 4980H and 4980I of the Code, as
applicable).

“ESP” means any electric service provider, as defined in Section 218.3 of the
California Public Utilities Code, excluding Pacific Gas and Electric Company and
its Subsidiaries.

“ESP Charges” means any fees or charges owing by an Obligor that are related to
any fees, costs or expenses payable to any ESP.

“ESP Consolidated Receivable” means any Receivable arising from the sale of
goods or the provision of services by an Originator which is billed by an ESP on
behalf of such Originator.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time, available at http://www.lma.eu.com/pages.aspx?p=499.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

 

25



--------------------------------------------------------------------------------

(a) (i) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation, examinership,
reorganization, debt arrangement, dissolution, administration, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, administrator, assignee,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets, or any similar action with respect to such Person under any
Applicable Law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts; or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Applicable Laws now or hereafter in effect; or

(b) such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution, administration or other similar law now or hereafter in effect,
(ii) shall consent to the appointment of or taking possession by a receiver,
liquidator, examiner, administrator, assignee, trustee, custodian, sequestrator
(or other similar official) for, such Person or for any substantial part of its
property or (iii) shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors (or any board or Person holding similar rights to control the
activities of such Person) shall vote to implement any of the foregoing.

“Event of Default” has the meaning specified in Section 9.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 13.01.

“Excess Budget Bill Concentration Amount” means, at any time, the amount by
which (a) the aggregate Unpaid Balance of all Eligible Receivables that
constitute Budget Bill Receivables at such time, exceeds (b) the product of (x)
5.00%, times (y) the aggregate Unpaid Balance of the Eligible Receivables
included in the Receivables Pool at such time.

“Excess CARE Program Concentration Amount” means, at any time, the amount by
which (a) the aggregate Unpaid Balance of all Eligible Receivables that
constitute CARE Program Receivables at such time, exceeds (b) the product of (x)
10.00%, times (y) the aggregate Unpaid Balance of the Eligible Receivables
included in the Receivables Pool at such time.

“Excess Deposit Balance Concentration Amount” means, at any time, so long as a
Ratings Event has not occurred and is continuing, the amount by which (a) the
Deposit Balance at such time, exceeds (b) the product of (x) 20.00%, times
(y) the aggregate Unpaid Balance of the Eligible Receivables included in the
Receivables Pool at such time.

“Excess Federal Government Receivables Concentration Amount” means, at any time,
the amount by which (a) the aggregate Unpaid Balance of all Eligible Receivables
included in the Receivables Pool that are Federal Government Receivables at such
time, exceeds (b) the product of (x) 2.50%, times (y) the aggregate Unpaid
Balance of the Eligible Receivables included in the Receivables Pool at such
time.

 

26



--------------------------------------------------------------------------------

“Excess FERA Program Concentration Amount” means, at any time, the amount by
which (a) the aggregate Unpaid Balance of all Eligible Receivables that
constitute FERA Program Receivables at such time, exceeds (b) the product of (x)
5.00%, times (y) the aggregate Unpaid Balance of the Eligible Receivables
included in the Receivables Pool at such time.

“Excess Medical Receivable Concentration Amount” means, at any time, the amount
by which (a) the aggregate Unpaid Balance of all Eligible Receivables that
constitute Medical Receivables at such time, exceeds (b) the product of (x)
3.00%, times (y) the aggregate Unpaid Balance of the Eligible Receivables
included in the Receivables Pool at such time.

“Excess Non-Federal Government Receivables Concentration Amount” means, at any
time, the amount by which (a) the aggregate Unpaid Balance of all Eligible
Receivables included in the Receivables Pool that are Non-Federal Government
Receivables at such time, exceeds (b) the product of (x) 7.50%, times (y) the
aggregate Unpaid Balance of the Eligible Receivables included in the Receivables
Pool at such time.

“Excess Obligor Concentration Amount” means, at any time, the aggregate of the
amounts determined for each Obligor by which (a) the aggregate Unpaid Balance of
all Eligible Receivables included in the Receivables Pool that are owed by such
Obligor or an Affiliate of such Obligor at such time, exceeds (b) the
Concentration Limit for such Obligor at such time.

“Excess Unbilled Receivables Concentration Amount” means, at any time, the
amount by which (a) the aggregate Unpaid Balance of all Eligible Receivables
included in the Receivables Pool that are Unbilled Receivables at such time,
exceeds (b) the product of (x) 50.00%, times (y) the aggregate Unpaid Balance of
the Receivables included in the Receivables Pool at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Collections” means, with respect to any Excluded Receivable: (a) all
funds that are received by any PG&E Party or any other Person on their behalf in
payment of any amounts owed in respect of such Excluded Receivable (including
purchase price, service charges, finance charges, interest, fees and all other
charges), or applied to amounts owed in respect of such Excluded Receivable
(including insurance payments, proceeds of drawings under supporting letters of
credit and net proceeds of the sale or other disposition of repossessed goods or
other collateral or property of the related obligor or any other Person directly
or indirectly liable for the payment of such Excluded Receivable and available
to be applied thereon) and (b) all other proceeds of such Excluded Receivable.

“Excluded Receivables” means all (i) CTA Charges, (ii) DWR Bond Charges and DWR
Other Charges, (iii) ESP Charges, (iv) Nuclear Decommission Charges,
(iv) Securitization Bond Charges and (v) UDC Consolidated Billing Receivables.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a)

 

27



--------------------------------------------------------------------------------

Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Affected Person being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans or Commitment
pursuant to a law in effect on the date on which (i) such Lender makes a Loan or
its Commitment or (ii) such Lender changes its lending office, except in each
case to the extent that amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office and (c) any
U.S. federal withholding Taxes imposed pursuant to FATCA.

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

“Exiting Group” has the meaning specified in Section 2.02(g).

“Facility Limit” means $1,000,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” has the meaning set forth in Section 6.01(n)(ii).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by Administrative Agent, equal (for each day during such
period) to:

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

28



--------------------------------------------------------------------------------

“Federal Government Obligor” means the United States, any territory, possession
or commonwealth of the United States, or any agency, department or
instrumentality of any of the foregoing, but excluding any Local Government
Obligor.

“Federal Government Receivable” means any Receivable the Obligor of which is a
Federal Government Obligor.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“FERA Program” means the Family Electric Rate Assistance program or any
replacement program therefore pursuant to which certain low-income Obligors
receive a predefined percentage discount on their invoice.

“FERA Program Receivable” means any Receivable, the Obligor of which is
currently enrolled in the FERA Program.

“FERC” means the Federal Energy Regulatory Commission, including the staff
thereof and any successor thereto.

“Final Maturity Date” means the date that (i) is one hundred eighty (180) days
following the Scheduled Termination Date or (ii) such earlier date on which the
Loans become due and payable pursuant to Section 9.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges, early termination charges or similar charges owing by an
Obligor pursuant to such Contract.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to Adjusted LIBOR.

 

29



--------------------------------------------------------------------------------

“Foreign Obligor Receivable” means any Receivable the Obligor of which has a
billing address that is not located within the United States.

“FPA” means the Federal Power Act, as amended, including the regulations and
orders publicly promulgated by the FERC thereunder.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except as noted below. In the event that any “Change
in Accounting Principles” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then, upon the request of the Borrower, the Servicer or
the Majority Group Agents, the Borrower, the Servicer and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s and the
Servicer’s financial condition shall be the same after such Change in Accounting
Principles as if such Change in Accounting Principles had not been made. Until
such time as such an amendment shall have been executed and delivered by the
Borrower, the Servicer, the Administrative Agent and the Majority Group Agents,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Change in Accounting Principles had not
occurred. “Change in Accounting Principles” refers to (i) changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or any successor thereto, the SEC or, if
applicable, the Public Company Accounting Oversight Board and (ii) any change in
the application of GAAP concurred by the Borrower’s or the Servicer’s, as
applicable, independent public accountants and disclosed in writing to the
Administrative Agent.

“Government Receivable” means any Federal Government Receivable and any
Non-Federal Government Receivable.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Gross Sales” means, for any Settlement Period, the aggregate initial Unpaid
Balance of all Receivables (excluding all Unbilled Receivables) generated by the
Originators during such Settlement Period.

“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent,
(ii) for MUFG, MUFG as a Committed Lender and as a Group Agent and (iii) for any
other Lender that does not have a Related Conduit Lender, such Lender, together
with such Lender’s related Group Agent and each other Lender for which such
Group Agent acts as a Group Agent hereunder.

 

30



--------------------------------------------------------------------------------

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assignment and Acceptance Agreement or
otherwise in accordance with this Agreement.

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Debt, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
PG&E or any Significant Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by PG&E in good faith.

“Guaranty” means, with respect to any Person, any obligation of such Person
guarantying or in effect guarantying any Debt, liability or obligation of any
other Person in any manner, whether directly or indirectly, including any such
liability arising by virtue of partnership agreements, including any agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

 

31



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

“Independent Director” has the meaning set forth in Section 7.03(c).

“Ineligible Receivable” means any Receivable (or portion thereof) that is (i) an
Affiliate Receivable, (ii) an ESP Consolidated Receivable, (iii) a CPUC Fee,
(iv) a Foreign Obligor Receivable, (v) a Payment Plan Receivable, (vi) a Revenue
Assurance Receivable, (vii) a Supplier Receivable, (viii) a Wholesale
Receivable, (ix) a Finance Charge, (x) a Tax Charge or (xi) a Modified
Receivable.

“Initial Transfer Amount” means, with respect to any Business Day, an amount
equal to the lesser of (a) an amount equal to the product of (i) the sum of
(x) the aggregate amount of Available Funds deposited into the Collection
Accounts on such Business Day before the applicable Cut-Off Time for such
Business Day, plus (y) the aggregate amount of Available Funds deposited into
the Collection Accounts on the prior Business Day after the applicable Cut-Off
Time used to determine the Initial Transfer Amount on such prior Business Day,
times (ii) the Subject Percentage and (b) an amount equal to the sum of (x) the
aggregate amount of Collections deposited into the Collection Accounts on such
Business Day before the applicable Cut-Off Time for such Business Day, plus
(y) the aggregate amount of Collections deposited into the Collection Accounts
on the prior Business Day after the applicable Cut-Off Time used to determine
the Initial Transfer Amount on such prior Business Day.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intended Tax Treatment” has the meaning set forth in Section 13.14.

“Intercreditor Agreement” means the Collection Account Intercreditor Agreement,
dated as of the Closing Date, among PG&E, the Borrower, the Administrative
Agent, the Collection Account Agent and each of the other parties from time to
time party thereto.

“Intercreditor Agreement Secured Parties” means the Administrative Agent and the
other secured parties under the Intercreditor Agreement.

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the end of
such Settlement Period and (ii) thereafter, each Settlement Period and (b) on
and after the Termination Date, such period (including a period of one day) as
shall be selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) or, in the absence of
any such selection, each Settlement Period.

 

32



--------------------------------------------------------------------------------

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

(a) if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or

(b) if such Loan (or such portion of Capital thereof) is being funded by any
Lender on such day other than through the issuance of Notes (including, without
limitation, if a Conduit Lender is then funding such Loan (or such portion of
Capital thereof) under a Program Support Agreement, or if a Committed Lender is
then funding such Loan (or such portion of Capital thereof)), then Adjusted
LIBOR, provided, however, that the Interest Rate applicable to any LIBOR Loan
that is not advanced on a Monthly Settlement Date shall be the Base Rate for
each day during the initial Interest Period applicable to such Loan from the
date such Loan is made pursuant to Section 2.01 until the next occurring Monthly
Settlement Date;

provided, however, that the “Interest Rate” for each Loan and any day while an
Event of Default or a Termination Event has occurred and is continuing shall be
an interest rate per annum equal to the sum of 3.00% per annum plus the greater
of (i) the interest rate per annum determined for such Loan and such day
pursuant to clause (a) or (b) above, as applicable, and (ii) the Base Rate in
effect on such day; provided, further, that no provision of this Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; provided, further, however, that Interest
for any Loan shall not be considered paid by any distribution to the extent that
at any time all or a portion of such distribution is rescinded or must otherwise
be returned for any reason.

“Interim Report” means any Daily Report or Weekly Report.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“JPM” means JPMorgan Chase Bank, N.A.

“Lenders” means the Conduit Lenders and the Committed Lenders.

“LIBOR Loan” means a Loan accruing Interest at Adjusted LIBOR.

 

33



--------------------------------------------------------------------------------

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Lender (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Lender’s Notes or other senior indebtedness.

“Liquidity Provider” means any lender, credit enhancer or liquidity provider
that is at any time party to a Liquidity Agreement or any successor or assign of
such lender, credit enhancer or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Lender.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

“Local Government Obligor” shall mean any state or local government, including
counties, cities and towns, any political subdivision of any of the foregoing,
or any agency, department or instrumentality of any the foregoing.

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed a Collection Account Control Agreement pursuant to
which it has been granted exclusive access for the purpose of retrieving and
processing payments made on the Receivables and which is listed on Schedule II
(as such schedule may be modified from time to time in connection with the
addition or removal of any Lock-Box in accordance with the terms hereof).

“Loss Horizon Ratio” means, as of any Cut-Off Date, a fraction (expressed as a
percentage), (a) the numerator of which is the Gross Sales during the
immediately preceding four (4) Settlement Periods then most recently ended and
(b) the denominator of which is the Net Receivable Pool Balance as of such
Cut-Off Date.

“Loss Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Pool Receivables as to which any payment, or part thereof,
remains unpaid for more than 120 but less than 151 days from the original
invoice date for such Pool Receivable, plus (without duplication) (ii) any
Losses (net of recoveries) incurred in the most recently ended Settlement
Period, and (b) the denominator of which is the Gross Sales during the
Settlement Period four (4) months prior to the Settlement Period ending on such
Cut-Off Date.

“Loss Reserve Floor Percentage” means 12.0%.

 

34



--------------------------------------------------------------------------------

“Losses” means the Unpaid Balance of any Pool Receivables that have been, or
should have been, written-off as uncollectible by the Servicer or any Originator
in accordance with the Credit and Collection Policies.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 66 2/3% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 66 2/3% of the aggregate outstanding Capital held by all the Lenders
in all Groups); provided, however, that at any time there are three or more
Groups, “Majority Group Agents” shall mean at least two Group Agents.

“Material Adverse Effect” means:

(a) (i) if a particular Person is specified, a change in the business, property,
operations or financial condition of such Person, and its Subsidiaries taken as
a whole, that could reasonably be expected to materially and adversely affect
such Person’s ability to perform its obligations under this Agreement or any
other Transaction Document or (ii) if a particular Person is not specified, a
change in the business, property, operations or financial condition of any PG&E
Party, and its Subsidiaries taken as a whole, that could reasonably be expected
to materially and adversely affect such PG&E Party’s ability to perform its
obligations under any Transaction Document to which it is a party;

(b) the occurrence of any event that could reasonably be expected to materially
and adversely affect the value, validity, enforceability or collectibility of
the Pool Receivables, the Related Security with respect thereto, taken as a
whole, or, in each case, any material portion thereof;

(c) the occurrence of any event that could reasonably be expected to materially
and adversely affect the (i) status, existence, perfection, priority,
enforceability or other rights and remedies of any Credit Party under the
Transaction Documents or associated with its respective interest in the
Collateral or (ii) validity or enforceability against any PG&E Party of any
Transaction Document;

(d) the occurrence of any event that could reasonably be expected to materially
and adversely affect the business, assets, liabilities, properties, operations
or financial condition of the Borrower; or

(e) the occurrence of any event that could reasonably be expected to materially
and adversely affect the rights and remedies of the Credit Parties, taken as a
whole, under this Agreement or any of the other the Transaction Documents.

“Maximum Days Sales Outstanding” means, as of any day, the highest Days Sales
Outstanding for any Settlement Period observed over the preceding twelve
Settlement Periods (including such Settlement Period).

 

35



--------------------------------------------------------------------------------

“Medical Baseline Program” means the Medical Baseline program or any replacement
program therefore pursuant to which certain Obligors who have special energy
needs due to qualifying medical conditions receive a higher baseline at the
lowest baseline price.

“Medical Receivable” means any Receivable, the Obligor of which is currently
enrolled in the Medical Baseline Program.

“Miscellaneous Items” means any right to payment of a monetary obligation,
whether or not earned by performance, owed to any Originator that does not
constitute a Receivable or an Excluded Receivable.

“Miscellaneous Collections” means, with respect to any Miscellaneous Items, all
funds that are received by any PG&E Party or any other Person on their behalf in
payment of any amounts owed in respect of such Miscellaneous Item.

“Mizuho” means Mizuho Bank, Ltd.

“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.

“Monthly Report” means a report, in substantially the form of Exhibit G.

“Monthly Settlement Date” means the second (2nd) Business Day after each
Reporting Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“MUFG” has the meaning set forth in the preamble to this Agreement.

“Multiemployer Plan” means a plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Receivable Pool Balance” means, at any time, an amount equal to the
aggregate Unpaid Balance of Pool Receivables that are Eligible Receivables
determined at such time, minus (without duplication) the sum of (a) the
aggregate Excess Obligor Concentration Amount at such time, plus (b) the Excess
Medical Receivable Concentration Amount at such time, plus (c) the Excess
Federal Government Receivables Concentration Amount at such time, plus (d) the
Excess Non-Federal Government Receivables Concentration Amount at such time,
plus (e) the Excess CARE Program Concentration Amount at such time, plus (f) the
Excess FERA Program Concentration Amount at such time, plus (g) the Excess
Unbilled Receivables Concentration Amount at such time, plus (h) the Excess
Budget Bill Concentration Amount at such time, plus (i) the Excess Deposit
Balance Concentration Amount at such time, plus (j) during each month of each
California Climate Credit Period, the related California Climate Credit Accrual,
plus (k) the aggregate amount of all Customer Refunds at such time, plus (l) the
Customer Payables Proxy at such time.

 

36



--------------------------------------------------------------------------------

“Non-Federal Government Receivable” means any Receivable the Obligor of which is
a Governmental Authority other than a Federal Government Obligor.

“Non-Recourse Debt” means Debt of PG&E or any of its Significant Subsidiaries
that is incurred in connection with the acquisition, construction, sale,
transfer or other Disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets, or (b) if such assets are (or are to be) held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

“Non-Securitization Collections” means Miscellaneous Collections and Excluded
Collections.

“Non-Securitization Receivables” means Miscellaneous Items and Excluded
Receivables.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

“Nuclear Decommission Charges” means any fees or charges owing by an Obligor
that are related to the accumulation of funds necessary to restore sites where
PG&E’s nuclear power plants are or were located after those plants were removed
from service.

“Obligor” means a Person obligated to make payments under a Contract with
respect to a Receivable, including any guarantor thereof.

“OFAC” has the meaning set forth in the definition of Sanctioned Person.

“Organizational Documents” means with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws or
operating agreement (or the equivalent governing documents) of such Person.

“Originator” means each Person that is a party to the Purchase and Sale
Agreement as an “Originator” thereunder.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

 

37



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or similar Taxes or any other excise, transfer or
property Taxes, charges or similar levies or fees arising from any payment made
hereunder or from the execution, performance, delivery, filing, recording,
registration or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder.

“Parent” means PCG.

“Parent Group” has the meaning set forth in Section 7.03(c).

“Participant” has the meaning set forth in Section 13.03(e).

“Participant Register” has the meaning set forth in Section 13.03(f).

“Party” means any Person who is a party to this Agreement.

“PATRIOT Act” has the meaning set forth in Section 13.15.

“Payment Plan” means any payment plan pursuant to which all or a portion of the
current balance owing by an Obligor to an Originator is payable in two or more
installments.

“Payment Plan Receivable” means any Receivable, the Obligor of which has entered
into a Payment Plan with the related Originator.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PCG” means PG&E Corporation, a California corporation.

“Percentage” means, at any time of determination, with respect to any Committed
Lender, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by such Lender at such
time and (b) the denominator of which is (i) prior to the termination of all
Commitments hereunder, the aggregate Commitments of all Committed Lenders at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans at such time.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

“PG&E” has the meaning set forth in the preamble to this Agreement.

“PG&E Indemnified Party” has the meaning set forth in Section 12.02(a).

 

38



--------------------------------------------------------------------------------

“PG&E Party” means PG&E, the Borrower, the Servicer and each Originator.

“Plan” means any employee benefit plan that is covered by ERISA and in respect
of which any PG&E Party or a Commonly Controlled Entity is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” means the Debtors’ and Shareholder Proponents’ Joint
Chapter 11 Plan of Reorganization, dated June 19, 2020 Docket No. 8048, together
with all exhibits, schedules, annexes, supplements, and other attachments
thereto.

“Pledge Agreement” means any Pledge Agreement pursuant to which PG&E pledges to
the Administrative Agent all of its membership interests and any other equity
interests in the Borrower.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

“Prime Rate” means, with respect to any Group and as determined by the
applicable Group Agent, (a) the rate of interest in effect for such day as
publicly announced from time to time by the applicable Group Agent, the Related
Committed Lender or their Affiliates as its “reference rate” or “prime rate”, as
applicable, such “reference rate” or “prime rate” being set by the applicable
Group Agent, the related Committed Lender or their Affiliates based upon various
factors, including such Person’s costs and desired return, general economic
conditions and other factors, and used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer or (b) the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the applicable Group Agent) or any similar release by
the Federal Reserve Board (as determined by the applicable Group Agent);
provided, further, that if the Prime Rate as determined herein shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.

 

39



--------------------------------------------------------------------------------

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Originators and the Borrower.

“Qualified Securitization Bond Issuer” means a Subsidiary of PG&E or other
entity formed and operating solely for the purpose of (a) purchasing and owning
property created under a “financing order” (as such term is defined in the
California Public Utilities Code) or similar order issued by the CPUC,
(b) issuing such securities pursuant to such order, (c) pledging its interests
in such property to secure such securities and (d) engaging in activities
ancillary to those described in clauses (a), (b) and (c) of this definition.

“Rating Agency” means each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).

“Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) S&P’s issuer credit rating
for PG&E is B or below, (ii) PCG’s Long Term Corporate Family Rating by Moody’s
is B2 or below, (iii) both of (A) S&P’s issuer credit rating for PG&E is below
BB- and (B) PCG’s Long Term Corporate Family Rating by Moody’s is below Ba3,
(iv) PG&E does not have an issuer credit rating from S&P or (v) PCG does not
have a Long Term Corporate Family Rating from Moody’s.

“Receivable” means any Retail Energy Receivable, whether or not earned by
performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, and includes, without limitation, the
obligation to pay any service charges, finance charges, interest, fees and other
charges with respect thereto. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction. Notwithstanding anything contained herein to the
contrary, the term “Receivable” shall not include any Excluded Receivable.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement and which are then owned by
the Borrower.

 

40



--------------------------------------------------------------------------------

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is Adjusted LIBOR, 11:00 a.m. (London time) on the day
that is two London banking days preceding the date of such setting, and (2) if
such Benchmark is not Adjusted LIBOR, the time determined by the Administrative
Agent in accordance with Benchmark Replacement Conforming Changes.

“Register” has the meaning set forth in Section 13.03(c).

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assignment and Acceptance Agreement.

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or otherwise pursuant to this Agreement becomes, included as a Conduit Lender in
such Committed Lender’s Group, as designated on its signature page hereto or in
such Assignment and Acceptance Agreement or other agreement executed by such
Committed Lender, as the case may be.

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Borrower’s and each Originator’s interest in any goods (including
Returned Goods), and documentation of title evidencing the shipment or storage
of any goods (including Returned Goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all Deposit Balances and all security interests or liens and property
subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

(d) all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;

(e) all books and records of the Borrower and each Originator to the extent
related to any of the foregoing, and all rights, remedies, powers, privileges,
title and interest (but not obligations) in and to each Lock-Box and Collection
Account, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC);

 

41



--------------------------------------------------------------------------------

(f) all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents; and

(g) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing.

“Release” has the meaning set forth in Section 3.01(a).

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto.

“Remaining Transfer Amount” means, with respect to any Business Day, an amount
equal to the excess (if any) of (i) the aggregate amount of Collections received
in the Lock-Boxes and Collection Accounts on such Business Day, over (ii) the
Initial Transfer Amount for such Business Day.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Reporting Date” means the 20th day of each calendar month (or if such day is
not a Business Day, the next occurring Business Day).

“Representatives” has the meaning set forth in Section 13.06(c).

“Required Capital Amount” means $50,000,000.

“Required Reserves” means, for any day, (i) the sum of (a) the greater of
(I) the sum of the Loss Reserve Floor Percentage and the Dilution Reserve Floor
Percentage and (II) the sum of the Dynamic Loss Reserve Percentage and the
Dynamic Dilution Reserve Percentage, plus (b) the sum of the Yield Reserve
Percentage and the Servicing Fee Reserve Percentage, multiplied by (ii) the Net
Receivable Pool Balance as of such date.

“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

42



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Person, the general counsel or
any executive officer of such Person and any other officer of such Person
responsible for the administration of the obligations of such Person in respect
of this Agreement and the other Transaction Documents.

“Restricted Payments” has the meaning set forth in Section 7.01(r).

“Retail Energy Receivable” means any right to payment of a monetary obligation,
whether billed or unbilled, that arises in connection with the sale, provision
or transportation of electricity or natural gas or the rendering of related
services, in each case, in a retail transaction by an Originator to an Obligor
that is either (x) a retail end user customer of an Originator or (y) a retail
end user customer of an Originator that constitutes a Governmental Authority.

“Retention Holder” has the meaning set forth in the preamble to this Agreement.

“Retention Holder Indemnified Amounts” has the meaning set forth in
Section 12.02(c).

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Borrower Account with
respect to the full Unpaid Balance of the related Receivables.

“Revenue Assurance Receivable” means any Receivable, the Obligor of which
acquired the related good or service unlawfully or otherwise without the consent
of the related Originator, including as a result of meter tampering, bypassing
meters, tapping gas or power lines, tapping into neighboring premises and
self-reconnection without consent.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sale Termination Event” has the meaning set forth in the Purchase and Sale
Agreement.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Closing Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.

“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, or (iii) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

43



--------------------------------------------------------------------------------

“Sanctions” has the meaning set forth in Section 6.01(n)(i).

“Scheduled Termination Date” means the earlier of (i) October 5, 2022, as such
date may be extended from time to time pursuant to Section 2.02(g) and (ii) the
date that is ten (10) Business Days after the delivery of notice from the
Borrower to the Administrative Agent and each Group Agent pursuant to
Section 2.02(e) notifying the Administrative Agent and each Group Agent of the
Scheduled Termination Date.

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Securitisation Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation and amending certain other European
Union directives and regulations, and any laws, regulations or directions
amending the Securitisation Regulation as it applies or will apply in the United
Kingdom as amended and in effect from time to time.

“Securitisation Regulation Rules” means the Securitisation Regulation, together
with all relevant implementing regulations in relation thereto, all regulatory
and/or implementing technical standards in relation thereto or applicable in
relation thereto pursuant to any transitional arrangements made pursuant to the
Securitisation Regulation and, in each case, any relevant guidance and
directions published in relation thereto by the European Banking Authority, the
European Securities and Markets Authority, the European Insurance and
Occupational Pensions Authority and, in relation to its application in the
United Kingdom, the Financial Conduct Authority and/or the Prudential Regulation
Authority (or in each case, any predecessor or any other applicable regulatory
authority) or by the European Commission, in each case as amended and in effect
from time to time.

“Securitization Bond Charges” means charges imposed upon customers of PG&E where
such charges (i) are created pursuant to a “financing order” (as such term is
defined in the California Public Utilities Code) or similar order issued by the
CPUC, (ii) which charges or the related receivables and the related purchased
property are collateral for securities issued by PG&E or a Qualified
Securitization Bond Issuer and (iii) do not include any of the following: (A)
electrical generation charges, (B) electrical transmission charges,
(C) electrical distribution charges, (D) gas generation charges, (E) gas
transmission charges and (F) gas distribution charges.

 

44



--------------------------------------------------------------------------------

“Securitized Bonds” means any bonds or other securities, however denominated,
that are (i) issued by a Qualified Securitization Bond Issuer and/or
(ii) secured by or otherwise payable from Securitization Bond Charges.

“Securitized Bonds Secured Party” means, with respect to any Securitized Bonds,
each trustee, indenture trustee, lender, administrative agent, collateral agent
and purchaser that has any security interest in any Securitization Bond Charges
and in connection with such Securitized Bonds.

“Security” is defined in Section 2(a)(1) of the Securities Act.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).

“Servicer’s Account” means the deposit account with an account number ending in
9994 maintained by the Servicer at The Bank of New York Mellon.

“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement.

“Servicing Fee Reserve Percentage” means, as of any date of determination, an
amount equal to:

 

  (SF x SFR) x (MDSO/360)     

where

    

SF           =

   stress factor of 1.5;  

SFR        =

   the Servicing Fee Rate; and  

MDSO    =

   the Maximum Days Sales Outstanding on such day.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default, Termination
Event or Ratings Event has occurred and is continuing and the Termination Date
has not occurred, the Monthly Settlement Date and (ii) on and after the
Termination Date or if an Event of Default, Termination Event or Ratings Event
has occurred and is continuing, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Group Agents) may select such Settlement Date
to occur as frequently as daily), or, in the absence of such selection, the
Monthly Settlement Date.

 

45



--------------------------------------------------------------------------------

“Settlement Period” means:

(a) the period from the Closing Date to (and including) October 31, 2020; and

(b) thereafter, each subsequent calendar month;

provided, that the last Settlement Period shall end on the Final Payout Date.

“Significant Subsidiary” has the meaning defined in Article 1, Rule 1-02(w) of
Regulation S-X of the Exchange Act as of the Closing Date; provided that
notwithstanding the foregoing, other than the Borrower, no special purpose
finance subsidiary or any Qualified Securitization Bond Issuer (or Subsidiaries
of any Qualified Securitization Bond Issuer) shall constitute a Significant
Subsidiary. Unless otherwise qualified, all references to a “Significant
Subsidiary” or to “Significant Subsidiaries” in this Agreement shall refer to a
“Significant Subsidiary” or “Significant Subsidiaries” of PG&E.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Specified Concentration Percentage” means, with respect to any Obligor, 2.40%.

 

46



--------------------------------------------------------------------------------

“Specified Exchange Act Filings” means PG&E’s Form 10-K annual report for the
year ended December 31, 2019 and each and all of the Form 10-Qs and Form 8-Ks
(and to the extent applicable proxy statements) filed by PG&E or PCG with the
SEC after December 31, 2019 and prior to July 30, 2020.

“Specified Material Adverse Effect” means any occurrence, fact, change, event,
effect, violation, penalty, inaccuracy or circumstance (whether or not
constituting a breach of a representation, warranty or covenant set forth in the
Plan of Reorganization) that, individually or in the aggregate with any such
other results, occurrences, facts, changes, events, effects, violations,
penalties, inaccuracies, or circumstances, (i) would have or would reasonably be
expected to have a material adverse effect on the business, operations, assets,
liabilities, capitalization, financial performance, financial condition or
results of operations, in each case, of PCG and PG&E, taken as a whole, or
(ii) would reasonably be expected to prevent or materially delay the ability of
the Borrower and PG&E to consummate the transactions contemplated by this
Agreement or the ability of PCG and PG&E to consummate the transactions
contemplated by the Plan of Reorganization or perform their obligations
hereunder or thereunder; provided, however, that none of the following results,
occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies or circumstances shall constitute or be taken into account in
determining whether a Specified Material Adverse Effect has occurred, is
continuing or would reasonably be expected to occur: (A) the filing of the
Chapter 11 cases with respect to PCG and PG&E, (B) results, occurrences, facts,
changes, events, violations, inaccuracies or circumstances affecting (1) the
electric or gas utility businesses in the United States generally or (2) the
economy, credit, financial, capital or commodity markets, in the United States
or elsewhere in the world, including changes in interest rates, monetary policy
or inflation, (C) changes or prospective changes in law (other than any law or
regulation of California or the United States that is applicable to any
electrical utility) or in GAAP or accounting standards, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing, (D) any decline in the market price, or change in trading volume, of
any securities of PCG or PG&E, (E) any failure to meet any internal or public
projections, forecasts, guidance, estimates, milestones, credit ratings, budgets
or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position, (F) any wildfire occurring after the
Petition Date (as defined in the Plan of Reorganization) and prior to January 1,
2020, and (G) one or more wildfires, occurring on or after January 1, 2020, that
destroys or damages fewer than 500 dwellings or commercial structures in the
aggregate (it being understood that (I) the exceptions in clauses (D) and (E)
shall not prevent or otherwise affect a determination that the underlying cause
of any such change, decline or failure referred to therein is a Specified
Material Adverse Effect, and (II) a Specified Material Adverse Effect shall
include the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 dwellings or commercial structures within
PCG’s service area at a time when the portion of PCG’s system at the location of
such wildfire was not successfully de-energized.

“Specified PG&E Entity” means any PG&E Party or Parent or any Significant
Subsidiary of any of the foregoing.

 

47



--------------------------------------------------------------------------------

“Standard A/R Securitization Obligations” means representations, warranties,
covenants, indemnities, repurchase obligations, servicing obligations,
guarantees, intercompany notes and obligations relating to contributions of A/R
Securitization Assets to an A/R Securitization Subsidiary and other obligations
entered into by PG&E or any of its Subsidiaries which are reasonably customary
in A/R Securitization Transactions.

“Stop Sweeping Event” means a Ratings Event, an Event of Default or a
Termination Event.

“Stress Factor” means (i) if a Ratings Event has occurred and is continuing,
2.50 and (ii) at all other times, 2.25.

“Subject Filing” means that certain UCC-1 Financing Statement naming PG&E, as
debtor, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
secured party, filed with the Secretary of State of California and with an
initial filing number of 20-7800585015.

“Subject Indenture” means that certain Indenture of Mortgage, dated as of
June 19, 2020, between PG&E, as mortgagor, and The Bank of New York Mellon Trust
Company, N.A., as trustee and mortgagee.

“Subject Percentage” means 75.0% or such other percentage from time to time
agreed to in writing between the Administrative Agent and the Borrower to more
accurately reflect the portion of Collections to Available Funds deposited into
the Collection Accounts on each Business Day.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 8.01(d).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, or (b) by one or more Subsidiaries of such Person.

“Supplier Receivable” means any Receivable the Obligor of which is a material
supplier to any Originator or any of its respective Affiliates or an Affiliate
of any such material supplier.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of PG&E or any
of its Subsidiaries shall be a “Swap Agreement”.

 

48



--------------------------------------------------------------------------------

“Tax Charges” means any city or county utility users tax, surcharge or energy
commission tax owing by an Obligor, whether separately charged or included in
the rate charges to such Obligor, that is applicable or relates to electric
and/or natural gas services provided by or on behalf of any Originator.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority and all interest,
penalties, additions to tax and any similar liabilities with respect thereto.

“Temporary Period” means the period commencing on the Closing Date and ending on
(but including) December 31, 2020.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 9.01 or Section 9.02 and (c) the date selected by the
Borrower on which all Commitments have been reduced to zero pursuant to
Section 2.02(e).

“Termination Event” has the meaning specified in Section 9.02. For the avoidance
of doubt, any Termination Event that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 13.01.

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Account Control Agreements, the Fee Letter, the Pledge Agreement, each
Subordinated Note, the Administrative Services Agreement, Intercreditor
Agreement and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Transaction Information” means any information provided to any Rating Agency,
in each case, to the extent related to such Rating Agency providing or proposing
to provide a rating of any Notes or monitoring such rating.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

49



--------------------------------------------------------------------------------

“UDC Consolidated Billing Receivable” means any Receivable representing any
amount billed by an Originator on behalf of an ESP, a CCA, a CTA or a DA and
which amount is payable to such ESP, CCA, CTA or DA, as applicable.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“Unaged Receivable” means, as of any date of determination, any Receivable as to
which the invoice or bill with respect thereto has been created by the related
Originator but has not yet been sent to the Obligor thereof.

“Unbilled Receivable” means, as of any date of determination, any Receivable as
to which the invoice or bill with respect thereto has neither (i) been created
by the related Originator nor (ii) been sent to the Obligor thereof.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

“Unmatured Termination Event” means an event that but for notice or lapse of
time or both would constitute a Termination Event.

“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof, which amount shall
be determined after giving effect to any credits that have been applied to such
Receivable.

“U.S. Dollars” and “$” each mean the lawful currency of the United States of
America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 4.03(f)(ii)(B)(3).

“Victory” means Victory Receivables Corporation, a Delaware corporation.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

50



--------------------------------------------------------------------------------

“Weekly Report” means a report, in substantially the form of Exhibit K.

“Wholesale Receivables” means Receivables relating to sales of electricity or
natural gas to cooperatives, municipalities, other utilities and regional
transmission organizations.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by any PG&E Party or any Commonly Controlled
Entity from such Multiemployer Plan, as such terms are defined in Title IV of
ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to any UK Resolution Authority, any
powers of such UK Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yield Reserve Percentage” means at any time of determination:

 

    

1.50 x MDSO x BR

360

where:

      

BR           =

   the Base Rate at such time; and  

MDSO    =

   the Maximum Days Sales Outstanding on such day.

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall have the respective meanings given to them
under GAAP. All terms used in Article 9 of the UCC in the State of New York and
not specifically defined herein, are used herein as defined in such Article 9.
Unless otherwise expressly indicated, all references herein to “Article,”
“Section,” “Schedule”, “Exhibit” or “Annex” shall mean articles and sections of,
and schedules, exhibits and annexes to, this Agreement. For purposes of this
Agreement, the other Transaction Documents and all such certificates and other
documents, unless the context otherwise requires: (a) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day; (b) the words “hereof,” “herein” and “hereunder”
and words of similar import refer to such agreement (or the certificate or other
document in which they are used) as a whole and not to any particular provision
of such agreement (or such certificate or document); (c) references to any
Article, Section, Schedule, Exhibit or Annex are references to Articles,
Sections, Schedules, Exhibits and Annexes in or to such agreement (or the
certificate or

 

51



--------------------------------------------------------------------------------

other document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (d) the term “including” means “including without limitation”; (e)
references to any Applicable Law refer to that Applicable Law as amended from
time to time and include any applicable successor Applicable Law; (f) references
to any agreement refer to that agreement as from time to time amended, restated
or supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (g) references to any Person include that Person’s
permitted successors and assigns; (h) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof; (i) unless otherwise provided, in the calculation of time from
a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (j)
terms in one gender include the parallel terms in the neuter and opposite
gender; (k) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day and
(l) the term “or” is not exclusive.

ARTICLE II

TERMS OF THE LOANS

SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with its
respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:

(i) the Aggregate Capital would exceed the Facility Limit at such time;

(ii) solely with respect to such Lender, the sum of (A) the Capital of such
Lender, plus (B) the aggregate outstanding Capital of each other Lender in its
Group, would exceed the Group Commitment of such Lender’s Group;

(iii) solely with respect to such Lender, if such Lender is a Committed Lender,
the aggregate outstanding Capital of such Committed Lender would exceed its
Commitment; or

(iv) the Aggregate Capital would exceed the Borrowing Base at such time.

 

52



--------------------------------------------------------------------------------

SECTION 2.02. Making Loans; Repayment of Loans.

(a) Each Loan hereunder shall be made on at least two (2) Business Days’ prior
written request from the Borrower to the Administrative Agent and each Group
Agent in the form of a Loan Request attached hereto as Exhibit A. Each such
request for a Loan shall be made no later than 2:00 p.m. (New York City time) on
a Business Day (it being understood that any such request made after such time
shall be deemed to have been made on the following Business Day) and shall
specify (i) the amount of the Loan(s) requested (which shall not be less than
$10,000,000 and shall be an integral multiple of $100,000), (ii) the allocation
of such amount among the Groups (which shall be ratable based on the Group
Commitments), (iii) the account to which the proceeds of such Loan shall be
distributed and (iv) the date such requested Loan is to be made (which shall be
a Business Day).

(b) On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article V and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.

(c) Each Committed Lender’s obligation shall be several, such that the failure
of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).

(d) The Borrower shall repay in full the outstanding Capital of each Lender on
the Final Maturity Date. Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 3.01(a) and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its sole discretion, shall have
the right to make a prepayment, in whole or in part, of the outstanding Capital
of the Lenders on any Business Day upon two (2) Business Days’ prior written
notice thereof to the Administrative Agent and each Group Agent in the form of a
Reduction Notice attached hereto as Exhibit B; provided, however, that (i) each
such prepayment shall be in a minimum aggregate amount of $10,000,000 and shall
be an integral multiple of $100,000; provided, however that notwithstanding the
foregoing, a prepayment may be in an amount necessary to reduce any Borrowing
Base Deficit existing at such time to zero, and (ii) any accrued Interest and
Fees in respect of such prepaid Capital shall be paid on the immediately
following Settlement Date.

(e) The Borrower may, at any time upon at least ten (10) Business Days’ prior
written notice to the Administrative Agent and each Group Agent, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part. Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $10,000,000 or integral multiples of $100,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$200,000,000. In connection with any partial reduction in the Facility Limit,
the Commitment of each Committed Lender shall be ratably reduced.

 

53



--------------------------------------------------------------------------------

(f) In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) Capital
of Lenders in each Group in excess of the Group Commitment of such Group and
(B) all other outstanding Borrower Obligations with respect to such reduction
(determined based on the ratio of the reduction of the Commitments being
effected to the amount of the Commitments prior to such reduction or, if the
Administrative Agent reasonably determines that any portion of the outstanding
Borrower Obligations is allocable solely to that portion of the Commitments
being reduced or has arisen solely as a result of such reduction, all of such
portion) including, without duplication, any associated Breakage Fees. Upon
receipt of any such amounts, the Administrative Agent shall apply such amounts
first to the reduction of the Aggregate Capital, and second to the payment of
the remaining outstanding Borrower Obligations with respect to such reduction,
including any Breakage Fees, by paying such amounts to the Lenders.

(g) Provided that no Event of Default, Unmatured Event of Default, Termination
Event or Unmatured Termination Event has occurred and is continuing, the
Borrower may from time to time advise the Administrative Agent and each Group
Agent in writing of its desire to extend the Scheduled Termination Date for an
additional 364 day period, provided that such request is made not more than one
hundred twenty (120) days prior to, and not less than sixty (60) days prior to,
the then current Scheduled Termination Date. The Administrative Agent and each
Committed Lender (or its Group Agent on its behalf) shall notify the Borrower
and the Administrative Agent in writing whether or not such Person is agreeable
to such extension (it being understood that the Administrative Agent and the
Committed Lenders may accept or decline such a request in their sole discretion
and on such terms as they may elect) not less than thirty (30) days prior to the
then current Scheduled Termination Date; provided, however, that if the
Administrative Agent or any Committed Lender fails to so notify the Borrower and
the Administrative Agent, the Administrative Agent or such Committed Lender, as
the case may be, shall be deemed to have declined such extension. In the event
that the Administrative Agent and one or more Committed Lenders have so notified
the Borrower and the Administrative Agent in writing that they are agreeable to
such extension, the Borrower, the Servicer, the Administrative Agent, the
applicable Group Agents and the applicable Committed Lenders shall enter into
such documents as the Administrative Agent, the applicable Group Agents and the
applicable Committed Lenders may deem necessary or appropriate to effect such
extension, and all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent, the applicable Group Agents and the applicable Committed
Lenders in connection therewith (including Attorney Costs) shall be paid by the
Borrower. In the event any Committed Lender declines such request to extend the
Scheduled Termination Date or is deemed to have declined such extension, such
Committed Lender’s Group shall be an “Exiting Group” for all purposes of this
Agreement.

SECTION 2.03. Interest and Fees.

(a) On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 3.01, pay to each Group Agent,
each Lender and the Administrative Agent certain fees (collectively, the “Fees”)
in the amounts set forth in the fee letter

 

54



--------------------------------------------------------------------------------

agreements from time to time entered into, among the Borrower, the members of
the applicable Group (or their Group Agent on their behalf) and/or the
Administrative Agent (such fee letter agreements, each as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).

(b) Each Loan of each Lender and the Capital thereof shall accrue interest on
each day when such Capital remains outstanding at the then applicable Interest
Rate for such Loan. The Borrower shall pay all Interest, Fees and Breakage Fees
accrued during each Interest Period on each Settlement Date in accordance with
the terms and priorities for payment set forth in Section 3.01.

(c) JPMorgan Chase Bank, N.A. (“JPMorgan Chase”) hereby notifies each PG&E Party
that: (i) JPMorgan Chase and/or its affiliates may from time to time purchase,
hold or sell, as principal and/or agent, Notes issued by Jupiter Securitization
Company LLC; (ii) JPMorgan Chase and/or its affiliates act as administrative
agent for such Conduit Lender, and as administrative agent JPMorgan Chase
manages such Conduit Lender’s issuance of Notes, including the selection of
amount and tenor of Note issuance, and the discount or interest rate applicable
thereto; (iii) JPMorgan Chase and/or its affiliates act as a dealer for such
Conduit Lender’s Notes; and (iv) JPMorgan Chase’s activities as administrative
agent for such Conduit Lender and dealer for such Conduit Lender’ Notes, and as
a purchaser or seller of Notes, impact the interest or discount rate applicable
to the Notes issued by such Conduit Lender, which impact the CP Rate paid by the
Borrower hereunder to such Conduit Lender. By execution hereof, each PG&E Party
hereby (x) acknowledges the foregoing and agrees that JPMorgan Chase does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the interest or discount rate paid by such Conduit Lender in
connection with its Note issuance; (y) acknowledges that the discount or
interest rate at which JPMorgan Chase and/or its affiliates purchase or sell
Notes will be determined by JPMorgan Chase and/or its affiliates in their sole
discretion and may differ from the discount or interest rate applicable to
comparable transactions entered into by JPMorgan Chase and/or its affiliates on
the relevant date; and (z) waives any conflict of interest arising by reason of
JPMorgan Chase and/or its affiliates acting as administrative agent for such
Conduit Lender and dealer for such Conduit Lender’s Notes while acting as
purchaser or seller of Notes.

SECTION 2.04. Records of Loans. Each Group Agent shall record in its records,
the date and amount of each Loan made by the Lenders in its Group hereunder, the
interest rate with respect thereto, the Interest accrued thereon and each
repayment and payment thereof. Subject to Section 13.03(c), such records shall
be conclusive and binding absent manifest error. The failure to so record any
such information or any error in so recording any such information shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the other Transaction Documents to repay the Capital of each Lender,
together with all Interest accruing thereon and all other Borrower Obligations.

 

55



--------------------------------------------------------------------------------

ARTICLE III

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 3.01. Settlement Procedures.

(a) Collections. The Servicer shall set aside and hold in trust for the benefit
of the Secured Parties (or, if so requested by the Administrative Agent,
segregate in a separate account designated by the Administrative Agent, which
shall be an account maintained and controlled by the Administrative Agent unless
the Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Account; provided, however, that so long
as each of the conditions precedent set forth in Section 5.03 are satisfied on
such date, the Servicer may release to the Borrower from such Collections that
are on deposit in the Borrower Accounts the amount (if any) necessary to pay
(i) the purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Purchase and Sale Agreement or (ii) amounts
owing by the Borrower to the Originators under the Subordinated Notes (each such
release, a “Release”). On each Settlement Date, the Servicer (or, following its
assumption of control of the Borrower Accounts, the Administrative Agent) shall,
distribute such Collections in the following order of priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 4.03 and 12.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 4.03 and 12.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

(iii) third, as set forth in clauses (x), (y) and/or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date: to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0);

 

56



--------------------------------------------------------------------------------

(y) on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; and

(z) prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the Lenders in payment of
all or any portion of the Aggregate Capital at such time (ratably, based on the
aggregate outstanding Capital of each Lender at such time);

(iv) fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

(v) fifth, the balance, if any, to be paid to the Borrower for its own account.

(b) All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Borrower Indemnified Parties) hereunder shall be paid or distributed to
the related Group Agent at its Group Agent’s Account. Each Group Agent, upon its
receipt in the applicable Group Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group ratably; provided
that if such Group Agent shall have received insufficient funds to pay all of
the above amounts in full on any such date, such Group Agent shall pay such
amounts to the applicable Lenders, Affected Persons and the Borrower Indemnified
Parties within its Group in accordance with the priority of payments forth
above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Group) among all
such Persons in such Group entitled to payment thereof. Neither the Borrower nor
the Servicer shall have any obligation, responsibility or liability in respect
of any delay or failure by any Group Agent to distribute any amounts hereunder
that have been timely delivered by the Borrower or the Servicer, as applicable,
to such Group Agent at its Group Agent’s Account.

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person (including any Obligor or any trustee,
receiver, custodian or similar official in any insolvency proceeding) any amount
received on its behalf hereunder, such amount shall be deemed not to have been
so received but rather to have been retained by the Borrower and, accordingly,
the Administrative Agent, such Credit Party, such Affected Person or such
Borrower Indemnified Party, as the case may be, shall have a claim against the
Borrower for such amount.

(d) For the purposes of this Section 3.01:

 

57



--------------------------------------------------------------------------------

(i) if on any day the Unpaid Balance of any Pool Receivable is (A) reduced as a
result of any defective or rejected goods or services, any discount, dispute,
refunds, netting, rebates or any adjustment or otherwise (other than (i) amounts
that reflect Customer Refunds in an amount not to exceed the amount reported as
a reduction in the Net Receivable Pool Balance in the prior Monthly Report and
(ii) any amounts that are included in the California Climate Credit Accrual at
such time) by any PG&E Party or any Affiliate thereof (other than cash
Collections on account of the Receivables), (B) reduced as a result of
converting such Receivable to an Excluded Receivable, (C) reduced as a result of
applying any Deposit Balances or (D) reduced or canceled as a result of a setoff
in respect of any claim by any Person (whether such claim arises out of the same
or a related transaction or an unrelated transaction) or any netting by any
Person (any such reduction or adjustment, a “Reduction”), the Borrower shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall within two (2) Business Days
pay to a Borrower Account (or as otherwise directed by the Administrative Agent
at such time) for the benefit of the Credit Parties for application pursuant to
Section 3.01(a), an amount equal to (x) if such Reduction occurs prior to the
Termination Date and no Event of Default or Termination Event has occurred and
is continuing, the lesser of (I) the sum of all deemed Collections with respect
to such Reduction and (II) an amount necessary to eliminate any Borrowing Base
Deficit that exists at such time and (y) if such Reduction occurs on or after
the Termination Date or at any time when an Event of Default or a Termination
Event has occurred and is continuing, the sum of all deemed Collections with
respect to such Reduction;

(ii) if (A) any of the representations or warranties in Section 6.01 is not true
with respect to any Pool Receivable at the time made or deemed made or (B) any
Receivable included in any Monthly Report or Interim Report as an Eligible
Receivable or in any calculation of Net Receivable Pool Balance as an Eligible
Receivable fails to be an Eligible Receivable at the time of such inclusion, the
Borrower shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall within two (2) Business Days pay to a Borrower
Account (or as otherwise directed by the Administrative Agent at such time) for
the benefit of the Credit Parties for application pursuant to Section 3.01(a),
an amount equal to (x) if such breach occurs prior to the Termination Date and
no Event of Default or Termination Event has occurred and is continuing, the
lesser of (I) the sum of all deemed Collections with respect to such breach and
(II) an amount necessary to eliminate any Borrowing Base Deficit that exists at
such time and (y) if such breach occurs on or after the Termination Date or at
any time when an Event of Default or a Termination Event has occurred and is
continuing, the sum of all deemed Collections with respect to such breach
(Collections deemed to have been received pursuant to Sections 3.01(d)(i) and
3.01(d)(ii) are hereinafter sometimes referred to as “Deemed Collections”);

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

 

58



--------------------------------------------------------------------------------

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any insolvency proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

SECTION 3.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable Group Agent’s Account.

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.50% per annum above the Base
Rate, payable on demand.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE IV

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

SECTION 4.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person;

(ii) subject any Affected Person to any Taxes (except to the extent such Taxes
are (A) Indemnified Taxes for which relief is provided under Section 4.03, (B)
Taxes

 

59



--------------------------------------------------------------------------------

described in clauses (b) and (c) of the definition of Excluded Taxes or
(C) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Program Support Agreement, any Loan or any participation therein
or (B) affecting its obligations or rights to make Loans;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or
(C) maintaining its obligation to fund or maintain any Loan, or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person (or its Group Agent), the Borrower
shall pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered; provided, however, that no Affected Person shall be entitled to demand
such compensation more than 90 days following (x) the last day of the Interest
Period in respect of which such demand is made or (y) the repayment of any
Capital in respect of which such demand is made. Notwithstanding any other
provision herein, no Affected Person shall demand compensation pursuant to this
Section 4.01 if it shall not at the time be the general policy or practice of
such Affected Person to demand such compensation from similarly situated
borrowers (to the extent that such Affected Person has the right to do so under
its credit facilities with similarly situated borrowers).

(b) Capital and Liquidity Requirements. If any Affected Person determines that
any Change in Law affecting such Affected Person or any lending office of such
Affected Person or such Affected Person’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of
(x) increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or
related Program Support Agreement, (C) the Loans made by such Affected Person or
(D) any Capital, to a level below that which such Affected Person or such
Affected Person’s holding company could have achieved but for such Change in Law
(taking into consideration such Affected Person’s policies and the policies of
such Affected Person’s holding company with respect to capital adequacy and
liquidity), then from time to time, upon request of such Affected Person (or its
Group Agent), the Borrower shall pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person or such Affected
Person’s holding company for any such increase, reduction or charge.

 

60



--------------------------------------------------------------------------------

(c) Adoption of Changes in Law. Notwithstanding anything to the contrary in this
Section 4.01, the Borrower shall not be required to compensate any Affected
Person pursuant to this Section 4.01 for any amounts incurred more than six
months prior to the date that such Affected Person notifies the Borrower of such
Affected Person’s intention to claim compensation therefor; provided that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect not to exceed twelve months. The obligations of the Borrower pursuant to
this Section 4.01 shall survive for 90 days after the termination of this
Agreement and the payment of the Loans and all other amounts then due and
payable hereunder.

(d) Certificates for Reimbursement. A certificate of an Affected Person (or its
Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall, subject
to the priorities of payment set forth in Section 3.01, pay such Affected Person
the amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

SECTION 4.02. Funding Losses.

(a) The Borrower will pay each Lender all Breakage Fees.

(b) A certificate of a Lender (or its Group Agent on its behalf) setting forth
the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 3.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

SECTION 4.03. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the Borrower,
Servicer, Administrative Agent or Group Agent) requires the deduction or
withholding of any Tax from any such payment to an Affected Person, then the
Borrower, Servicer, Administrative Agent or Group Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Affected Person
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

61



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse the Administrative Agent
(or, as applicable, the applicable Affected Person) for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Affected
Person, within ten days after demand therefor, for the full amount of any
(I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) Taxes that arise because a Loan is not treated consistently with the
Intended Tax Treatment (such indemnification will include any amount necessary
to make such Affected Person whole on an after-tax basis taking into account the
taxability of receipt of payments under this clause (II) and any reasonable
expenses (other than Taxes) arising out of, relating to, or resulting from the
foregoing). Promptly upon having knowledge that any such Indemnified Taxes have
been levied, imposed or assessed, and promptly upon notice by the Administrative
Agent or any Affected Person (or in each case its related Group Agent), the
Borrower shall pay such Indemnified Taxes directly to the relevant Governmental
Authority (or to the Administrative Agent or Affected Person if such Taxes have
already been paid to the relevant Governmental Authority); provided that neither
the Administrative Agent nor any Affected Person shall be under any obligation
to provide any such notice to the Borrower. A certificate as to the amount of
such payment or liability delivered to the Borrower by an Affected Person (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of an Affected Person, shall be conclusive absent manifest
error.

(d) Indemnification by the Lenders. Each Lender (other than the Conduit Lenders)
shall severally indemnify the Administrative Agent, within ten days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons
(but only to the extent that the Borrower and its Affiliates have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting any obligation of the Borrower, the Servicer or its Affiliates to do
so), (ii) any Taxes attributable to the failure of such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons
to comply with Section 13.03(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender (or its Group
Agent) by the Administrative Agent shall be conclusive absent manifest error.
Each Lender (other than the Conduit Lenders) hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, its Related Conduit Lender or any of their respective

 

62



--------------------------------------------------------------------------------

Affiliates that are Affected Persons under any Transaction Document or otherwise
payable by the Administrative Agent to such Lender, its Related Conduit Lender
or any of their respective Affiliates that are Affected Persons from any other
source against any amount due to the Administrative Agent under this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.03(f)(ii)(A), 4.03(f)(ii)(B) and 4.03(g))
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Affected Person to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the Borrower or the Administrative
Agent) from time to time upon the reasonable request of the Borrower or the
Administrative Agent, whichever of the following is applicable:

(1) in the case of such a Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with

 

63



--------------------------------------------------------------------------------

respect to payments of interest under any Transaction Document, executed
originals of Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of Internal Revenue Service Form W-8ECI;

(3) in the case of such a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable; or

(4) to the extent such Lender is not the beneficial owner, executed originals of
Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if such Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner; and

(C) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient), from time to time upon
the reasonable request of the Borrower or the Administrative Agent, executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

64



--------------------------------------------------------------------------------

(g) FATCA. If a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by Section 1471(b)(3)
(C)(i) of the Code) and such additional documentation reasonably requested by
the Borrower as may be necessary for the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(h) Survival. Each party’s obligations under this Section 4.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected Person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.

(i) Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 4.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 4.04. Inability to Determine Adjusted LIBOR; Change in Legality.

(a) If any Group Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) on any
day, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or (iii) Adjusted LIBOR determined pursuant hereto does not accurately
reflect the cost to the applicable Affected Person (as conclusively determined
by such Group Agent) of maintaining any Portion of Capital during such Interest
Period, such Group Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day. Upon delivery
of such notice: (i) no Portion of Capital shall be funded thereafter at Adjusted
LIBOR unless and until such Group Agent shall have given notice to the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and (ii) with respect to any outstanding Portion
of Capital then funded at Adjusted LIBOR, such Interest Rate shall automatically
and immediately be converted to the Base Rate.

 

65



--------------------------------------------------------------------------------

(b) If on any day any Group Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive absent manifest error) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to Adjusted LIBOR, such Group Agent shall notify
the Borrower and the Administrative Agent thereof. Upon receipt of such notice,
until the applicable Group Agent notifies the Borrower and the Administrative
Agent that the circumstances giving rise to such determination no longer apply,
(i) no Portion of Capital shall be funded at or by reference to Adjusted LIBOR
and (ii) the Interest Rate for any outstanding portions of Capital then funded
at Adjusted LIBOR shall automatically and immediately be converted to the Base
Rate.

SECTION 4.05. Security Interest.

(a) As security for the performance by the Borrower of all the terms, covenants
and agreements on the part of the Borrower to be performed under this Agreement
or any other Transaction Document, including the punctual payment when due of
the Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower undertakes to grant and hereby grants to the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, a continuing security interest in, all of the Borrower’s right, title
and interest in, to and under all of the following, whether now or hereafter
owned, existing or arising (collectively, the “Collateral”): (i) all Pool
Receivables, (ii) all Related Security with respect to such Pool Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Borrower
Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such Borrower Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Borrower under the Purchase and Sale Agreement, (vi) all goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts, chattel paper (whether tangible or
electronic), deposit accounts, securities accounts, securities entitlements,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, money, any other contract rights or
rights to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles) (each as defined in the UCC),
(vii) all other personal and fixture property or assets of the Borrower of every
kind and nature and (viii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.

(b) The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC and all other Applicable Law. The Borrower hereby authorizes the
Administrative Agent to file financing statements and any other applicable
filings in any applicable jurisdiction describing as the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement.

 

66



--------------------------------------------------------------------------------

SECTION 4.06. Successor Adjusted LIBOR.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Transaction Document in
respect of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Transaction Document and (y) if a Benchmark Replacement is
determined in accordance with clause (3) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Transaction
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Group Agents without any amendment to,
or further action or consent of any other party to, this Agreement or any other
Transaction Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from the
Majority Group Agents.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or any other Transaction Document

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Group Agents of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (ii) the implementation
of any Benchmark Replacement, (iii) the effectiveness of any Benchmark
Replacement Conforming Changes, (iv) the removal or reinstatement of any tenor
of a Benchmark pursuant to clause (d) below and (v) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or, if applicable, any
Group Agent (or group of Group Agents) pursuant to this Section 4.06, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action or any selection, will be conclusive
and binding absent manifest error and may be made in its or their sole
discretion and without consent from any other party to this Agreement or any
other Transaction Document, except, in each case, as expressly required pursuant
to this Section 4.06.

(d) Unavailability of Tenor of Benchmark. Notwithstanding anything to the
contrary herein or in any other Transaction Document, at any time (including in
connection with

 

67



--------------------------------------------------------------------------------

the implementation of a Benchmark Replacement), (i) if the then-current
Benchmark is a term rate (including Term SOFR) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(e) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period (i) any pending selection
of, conversion to or renewal of a Loan bearing interest by reference to Adjusted
LIBOR that has not yet gone into effect shall be deemed to be a selection of,
conversion to or renewal of the Base Rate with respect to such Loan, and such
Loan shall bear interest by reference to the Base Rate (rather than by reference
to Adjusted LIBOR), and (ii) all outstanding Loans bearing interest by reference
to Adjusted LIBOR shall automatically be converted to bear interest by reference
to the Base Rate at the expiration of the existing Interest Period (or sooner,
if Administrative Agent cannot continue to lawfully maintain such affected Loan
bearing interest by reference to Adjusted LIBOR). During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of the Base Rate based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of the Base Rate.

(f) Acknowledgement regarding discontinuation of Adjusted LIBOR. Without
prejudice to any other provision of this Agreement, each party hereto
acknowledges and agrees for the benefit of each of the other parties hereto: (i)
Adjusted LIBOR (A) may be subject to methodological or other changes which could
affect its value, (B) may not comply with applicable laws and regulations (such
as the Regulation (EU) 2016/1011 of the European Parliament and of the Council,
as amended) and/or (C) may be permanently discontinued; and (ii) the occurrence
of any of the aforementioned events and/or a Benchmark Transition Event may have
adverse consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 5.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent

 

68



--------------------------------------------------------------------------------

shall have received each of the documents, agreements (in fully executed form),
opinions of counsel, lien search results, UCC filings, certificates and other
deliverables listed on the closing memorandum attached as Exhibit I hereto, in
each case, in form and substance acceptable to the Administrative Agent, (b) all
fees and expenses payable by the Borrower on the Closing Date to the Credit
Parties under the Fee Letters have been paid in full in accordance with the
terms of the Fee Letters, (c) the Plan of Reorganization has been confirmed by
the Bankruptcy Court and the “Effective Date” of the Plan of Reorganization has
occurred and (d) the Confirmation Order shall be in full force and effect and no
stay thereof shall be in effect.

SECTION 5.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) the Borrower shall have delivered to the Administrative Agent and each Group
Agent a Loan Request for such Loan, in accordance with Section 2.02(a);

(b) the Servicer shall have delivered to the Administrative Agent and each Group
Agent all Monthly Reports and Interim Reports required to be delivered
hereunder;

(c) with respect to the initial Credit Extension hereunder, all Attorney Costs
of the Credit Parties for which an invoice has been delivered to the Borrower on
or prior to the Closing Date, been paid in full;

(d) the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iv), shall be satisfied; and

(e) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 (other than the representations and
warranties set forth in Sections 6.01(f)(ii) and (l) and in Sections
6.02(f)(ii), (m)(i), (m)(ii) and (p), which representations and warranties are
made only as of the Closing Date; provided, that the representations and
warranties set forth in Sections 6.01(f)(ii) and (l) and in Sections
6.02(f)(ii), (m)(i), (m)(ii) and (p) shall also be made on the date of the first
Credit Extension if such first Credit Extension occurs on a date other than the
Closing Date), that (x) does not contain a materiality qualification shall be
true and correct in all material respects on and as of the date of such Credit
Extension as if made on and as of such date, and (y) contains a materiality
qualification shall be true and correct on and as of the date of such Credit
Extension as if made on and as of such date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true and correct in all material respects,
or true and correct, as the case maybe, as of such earlier date);

 

69



--------------------------------------------------------------------------------

(ii) no Event of Default, Unmatured Event of Default, Termination Event or
Unmatured Termination Event has occurred and is continuing, and no Event of
Default, Unmatured Event of Default, Termination Event or Unmatured Termination
Event would result from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

SECTION 5.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

(b) the Borrower shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Purchase and Sale Agreement and amounts owing by the Borrower to
the Originators under the Subordinated Notes; and

(c) on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 (other than the representations and
warranties set forth in Sections 6.01(f)(ii) and (l) and in Sections
6.02(f)(ii), (m)(i), (m)(ii) and (p), in each case, to the extent such Release
occurs other than on the Closing Date), that (x) does not contain a materiality
qualification shall be true and correct in all material respects on and as of
the date of such Release as if made on and as of such date, and (y) contains a
materiality qualification shall be true and correct on and as of the date of
such Release as if made on and as of such date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true and correct in all material respects,
or true and correct, as the case maybe, as of such earlier date);

(ii) no Event of Default, Unmatured Event of Default, Termination Event or
Unmatured Termination Event has occurred and is continuing, and no Event of
Default, Unmatured Event of Default, Termination Event or Unmatured Termination
Event would result from such Release;

 

70



--------------------------------------------------------------------------------

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Release; and

(iv) the Termination Date has not occurred.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date and, other
than the representations and warranties set forth in Sections 6.01(f)(ii) and
(l), on each Settlement Date, on each day that a Credit Extension occurs and on
each date that a Release occurs:

(a) Organization and Good Standing. The Borrower is a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Delaware and has full power and authority under its Organizational Documents
and under the laws of its jurisdiction to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b) Due Qualification. The Borrower is duly qualified to do business as a
limited liability company, is in good standing as a foreign limited liability
company and has obtained all necessary licenses and approvals in all
jurisdictions in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
limited liability company power and authority to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party,
(B) perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and (C) grant a security interest in the
Collateral to the Administrative Agent on the terms and subject to the
conditions herein provided and (ii) has duly authorized by all necessary limited
liability company action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement and
the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as enforceability may be limited by
(x) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (y) applicable Requirements of Law (including the approval of the
CPUC) prior to foreclosure or other exercise of remedies hereunder or under the
Transaction Documents.

 

71



--------------------------------------------------------------------------------

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Borrower is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents, the borrowings hereunder and the use of the proceeds
thereof will not (i) violate in any material respect any of the terms or
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Organizational Documents of the Borrower or any indenture,
sale agreement, credit agreement, loan agreement, security agreement, mortgage,
deed of trust or other agreement or instrument to which the Borrower is a party
or by which it or any of its property is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Collateral pursuant to the terms
of any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument, other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law.

(f) Litigation and Other Proceedings.

(i) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or against any of its material
properties or revenues with respect to any of the Transaction Documents.

(ii) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or against any of its material
properties or revenues, except as disclosed in the Specified Exchange Act
Filings, that could reasonably be expected to have a Material Adverse Effect on
the Borrower.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action would not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect. The Borrower is not itself a “public utility,” as that
term is defined under the FPA nor under the regulations of the CPUC. This
Agreement and the Transaction Documents have received any approvals and
authorizations that are required under the regulations and orders of the CPUC,
and of the FERC under the FPA, and any such approvals are effective and in full
force and effect, and each of the PG&E Parties has timely delivered to the CPUC
and the FERC all notices with respect to this Agreement and the Transaction
Documents that are required under the regulations and orders of the CPUC and the
FERC.

(h) Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

 

72



--------------------------------------------------------------------------------

(i) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(j) Offices; Legal Name. The Borrower’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four months prior
to the date of this Agreement, it being understood the formation of the Borrower
was not such a change. The office and legal name of the Borrower is set forth on
Schedule III hereto.

(k) Investment Company Act; Volcker Rule. The Borrower (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule. In determining that the Borrower is not a “covered fund” under the
Volcker Rule, the Borrower relies on, and is entitled to rely on, the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

(l) No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

(m) Accuracy of Information. All Monthly Reports, Interim Reports, Loan
Requests, certificates, reports, statements, documents and other information
furnished to the Administrative Agent or any other Credit Party by or on behalf
of the Borrower pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, other than any projections, estimates and other forward-looking
materials and information of a general economic or industry specific nature,
does not, when taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made (giving effect to all supplements and updates
thereto). Any projected information, estimates, other forward-looking materials
and pro forma financial information that have been made available to any
Lenders, any Group Agents or the Administrative Agent prior to the Closing Date
in connection with the transactions contemplated hereby have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable as
of the date such information was so furnished and as of the Closing Date (it
being understood that actual results may vary materially from such projections
and pro forma information and such projections and pro forma information are not
a guarantee of performance).

(n) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. None of the
Borrower, any of its Subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent, Affiliate or employee of the Borrower or any of its
Subsidiaries is currently (i) the subject of any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department or the U.S.
State Department (“Sanctions”) or (ii) located, organized or resident in a
country or territory that is, or whose government is, the subject of any
Sanctions.

 

73



--------------------------------------------------------------------------------

None of the Borrower, any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, agent, Affiliate or employee of the Borrower or
any of its Subsidiaries, has taken any action, directly or indirectly, that
would result in a violation in any material respect by any such Person of the
United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”) or of
any other anti-bribery or anti-corruption laws, rules, regulations legally
applicable to such Persons (collectively, “Anti-Corruption Laws”).

(o) Proceeds. No proceeds received by any PG&E Party or any of their respective
Subsidiaries or Affiliates in connection with any Loan will be used in any
manner that will violate Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions.

(p) Eligible Asset. Each Loan is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act.

(q) Beneficial Ownership Rule. As of the Closing Date, to the knowledge of the
Borrower, the information included in any Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct in all respects.

(r) Transaction Information. None of the Borrower, any Affiliate of the Borrower
or any third party with which the Borrower or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

(s) Perfection Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s right, title and interest in, to and
under the Collateral which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from such Person and (B) will be
free of all Adverse Claims in such Collateral.

(ii) The Intercreditor Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Originators’ right, title and
interest in, to and under the Collection Accounts which (A) security interest
has been perfected and is enforceable against creditors of and purchasers from
such Person and (B) will be free of all Adverse Claims in the Collection
Accounts.

(iii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(iv) The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim of any Person.

 

74



--------------------------------------------------------------------------------

(v) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law and all other requirements under
the appropriate jurisdictions under Applicable Law have been complied with in
order to perfect (and continue the perfection of) the sale and contribution of
the Receivables and Related Security from each Originator to the Borrower
pursuant to the Purchase and Sale Agreement and the grant by the Borrower of a
security interest in the Collateral to the Administrative Agent pursuant to this
Agreement; provided, however, that unless requested by the Administrative Agent,
subject to the receipt of any consent required by the CPUC, following the
occurrence of an Event of Default or a Termination Event, no filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Government Receivables shall be required to be made.

(vi) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

(t) The Lock-Boxes and Accounts.

(i) Ownership. Each Lock-Box and Collection Account is in the name of an
Originator, and the Originators own and have good and marketable title to the
Collection Accounts free and clear of any Adverse Claim. Each Borrower Account
is in the name of the Borrower, and the Borrower owns and has good and
marketable title to the Borrower Accounts free and clear of any Adverse Claim.

(ii) Perfection of Collection Accounts. The Borrower has delivered to the
Administrative Agent a fully executed Account Control Agreement relating to each
Lock-Box and Collection Account, pursuant to which each applicable Account Bank
has agreed to comply with the instructions originated by the Collection Account
Agent directing the disposition of funds in such Lock-Box and Collection Account
without further consent by the Borrower, the Servicer, any Originator or any
other Person. The Collection Account Agent has a perfected security interest (as
defined in the applicable UCC) in each Collection Account and such security
interest is perfected by “control” (as defined in Section 9-104 of the UCC).

(iii) Perfection of Borrower Accounts. The Borrower has delivered to the
Administrative Agent a fully executed Borrower Account Control Agreement
relating to each Borrower Account, pursuant to which each applicable Borrower
Account Bank has

 

75



--------------------------------------------------------------------------------

agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in such Borrower Account without further
consent by the Borrower, the Servicer or any other Person. The Administrative
Agent has a perfected security interest (as defined in the applicable UCC) in
each Borrower Account and such security interest is perfected by “control” (as
defined in Section 9-104 of the UCC).

(iv) Instructions. Neither the Lock-Boxes nor the Collection Accounts are in the
name of any Person other than an Originator. The Borrower Accounts are not in
the name of any Person other than Borrower. Neither the Borrower nor the
Servicer have consented to the applicable Account Bank complying with
instructions of any Person other than the Borrower, the Servicer, the Collection
Account Agent and the Administrative Agent. All Obligors have been instructed to
make all payments in respect of the Pool Receivables to a Collection Account or
a Lock-Box.

(u) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Borrower to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

(v) Compliance with Law. The Borrower is in compliance with all Requirements of
Law except for any Requirements of Law being contested in good faith by
appropriate proceedings and except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(w) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(x) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivable Pool Balance as of any date was an
Eligible Receivable as of such date.

(y) Taxes. The Borrower has filed or caused to be filed all Federal and state
returns of income and franchise taxes imposed in lieu of net income taxes and
all other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or with respect to any claims
or assessments for taxes made against it or any of its property by any
Governmental Authority (other than (i) any amounts the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and (ii) claims which could not reasonably be expected to
have a Material Adverse Effect).

(z) Tax Status. The Borrower (A) is a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes that
is wholly owned by a “United States person” (within the meaning of
Section 7701(a)(30) of the Code), (B) is not an association (or publicly traded
partnership) taxable as an association for U.S. federal income tax purposes and
(C) is not subject to withholding under Sections 1441, 1445, 1446 or 1461 of the
Code (with respect to its beneficial owner). The Borrower is not subject to any
Tax in any jurisdiction outside the United States.

 

76



--------------------------------------------------------------------------------

(aa) Opinions. The facts regarding each PG&E Party, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(bb) No Linked Accounts. Except for the Servicer’s Accounts, there are no
“Linked Accounts” (as defined in the applicable Account Control Agreement) with
respect to any Account maintained at any Account Bank.

(cc) Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(dd) Regulatory Matters. Solely as a result of the execution and delivery of the
Transaction Documents and of this Agreement and the performance of the
respective Parties’ obligations thereunder, none of the Credit Parties shall be
or become subject to regulation (i) under the FPA or (ii) as a “public utility”
or “public service corporation” or the equivalent under any Applicable Law,
including the California Public Utilities Code.

(ee) No Borrower Material Adverse Effect. Since the date of formation of the
Borrower there has been no Borrower Material Adverse Effect.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

SECTION 6.02. Representations and Warranties of the Servicer and the Retention
Holder. PG&E, in its capacity as Servicer and, in respect of Sections 6.02(a),
(c) and (d), also in its capacity as Retention Holder, represents and warrants
to each Credit Party as of the Closing Date and, other than the representations
and warranties set forth in Sections 6.02(f)(ii), (m)(i), (m)(ii) and (p), which
representations and warranties are made only as of the Closing Date and the date
of the first Credit Extension if such first Credit Extension occurs on a date
other than the Closing Date, on each Settlement Date, on each day that a Credit
Extension occurs and on each date that a Release occurs:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing corporation in good standing under the laws of the State of California,
with the power and authority under its Organizational Documents and under the
laws of California to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.

 

77



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Servicer has all necessary
corporate power and corporate authority to (i) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(ii) perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and the execution, delivery and performance of,
and the consummation of the transactions provided for in, this Agreement and the
other Transaction Documents to which it is a party have been duly authorized by
the Servicer by all necessary corporate action.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Servicer is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except as enforceability may be limited by
(x) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (y) applicable Requirements of Law (including the approval of the
CPUC) prior to foreclosure or other exercise of remedies hereunder or under the
Transaction Documents.

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) violate in any material
respect any of the terms or provisions of, or constitute (with or without notice
or lapse of time or both) a default under, the Organizational Documents of the
Servicer or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust or other agreement or instrument to
which the Servicer is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust or other agreement or
instrument, other than this Agreement and the other Transaction Documents or
(iii) violate in any material respect any Requirement of Law.

(f) Litigation and Other Proceedings.

(i) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Servicer,
threatened in writing by or against the Servicer or any of its Significant
Subsidiaries or against any of their respective material properties or revenues
with respect to any of the Transaction Documents.

 

78



--------------------------------------------------------------------------------

(ii) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Servicer,
threatened in writing by or against the Servicer or any of its Significant
Subsidiaries or against any of their respective material properties or revenues,
except as disclosed in the Specified Exchange Act Filings that could reasonably
be expected to have a Material Adverse Effect.

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization, filing or
declaration of or with any Governmental Authority in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Transaction Document to which it is a party, except (i) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, (ii) any consent, authorization or filing that may be
required in the future the failure of which to make or obtain could not
reasonably be expected to have a Material Adverse Effect and (iii) applicable
Requirements of Law (including the approval of the CPUC) prior to foreclosure or
other exercise of remedies under the Transaction Documents. This Agreement and
the Transaction Documents have received any approvals and authorizations that
are required under the regulations and orders of the CPUC, and of the FERC under
the FPA, and any such approvals are effective and in full force and effect, and
each of the PG&E Parties has timely delivered to the CPUC and the FERC all
notices with respect to this Agreement and the Transaction Documents that are
required under the regulations and orders of the CPUC and the FERC.

(h) Compliance with Laws. The Servicer has all qualifications required under
Applicable Law in order to properly service the Pool Receivables and is in
compliance with all Requirements of Law except for any Requirements of Law being
contested in good faith by appropriate proceedings and except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(i) Accuracy of Information. All Monthly Reports, Interim Reports, Loan
Requests, certificates, reports, statements, documents and other information
furnished to the Administrative Agent or any other Credit Party by the Servicer
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, other than any
projections, estimates and other forward-looking materials and information of a
general economic or industry specific nature, does not, when taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates thereto). Any projected
information, estimates, other forward-looking materials and pro forma financial
information that have been made available to any Lenders, any Group Agent or the
Administrative Agent prior to the Closing Date in connection with the
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Servicer to be reasonable as of the date such
information was so furnished and as of the Closing Date (it being understood
that actual results may vary materially from such projections and pro forma
information and such projections and pro forma information are not a guarantee
of performance).

 

79



--------------------------------------------------------------------------------

(j) Location of Records. The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at the
Servicer’s address specified on Schedule III.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivable Pool Balance as of any date was an
Eligible Receivable as of such date.

(m) Plan of Reorganization; Confirmation Order. (i) The Plan of Reorganization
has been confirmed by the Bankruptcy Court and the “Effective Date” of the Plan
of Reorganization has occurred, (ii) the Confirmation Order is in full force and
effect and no stay thereof is in effect and (iii) the Confirmation Order has not
been amended or otherwise modified or overturned in any respect that (A) would
materially impact the validity or enforceability of any Transaction Document or
(B) otherwise could result in a Borrower Material Adverse Effect or a Specified
Material Adverse Effect.

(n) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(o) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

(p) No Material Adverse Effect. Since December 31, 2019 no Specified Material
Adverse Effect has occurred.

(q) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. None of the
PG&E Parties or any of their respective Subsidiaries, nor, to the knowledge of
any PG&E Party, any director, officer, agent, Affiliate or employee of any PG&E
Party or any of its Subsidiaries is currently (i) the subject of any Sanctions
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of any Sanctions. None of the PG&E Parties or
any of their respective Subsidiaries, nor, to the knowledge of the PG&E Parties,
any director, officer, agent, Affiliate or employee of any PG&E Party or any of
their respective Subsidiaries, has taken any action, directly or indirectly,
that would result in a violation in any material respect by any such Person of
the FCPA or of any other Anti-Corruption Laws.

 

80



--------------------------------------------------------------------------------

(s) Proceeds. No proceeds received by any PG&E Party or any of their respective
Subsidiaries or Affiliates in connection with any Loan will be used in any
manner that will violate Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions.

(t) [Reserved].

(u) Transaction Information. None of the Servicer, any Affiliate of the Servicer
or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Group Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Group Agent.

(v) Financial Condition. (a) The audited consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of December 31, 2019, and the
related consolidated statements of income and cash flows for the fiscal year
ended on such date, reported on by Deloitte & Touche LLP, and (b) the unaudited
consolidated balance sheet of the Servicer and its consolidated Subsidiaries as
of June 30, 2020, and the related consolidated statements of income and cash
flows for the portion of the fiscal year ended on such date, each delivered to
the Administrative Agent and the Group Agents prior to the Closing Date, in each
case, (i) were prepared in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein, and
(ii) present fairly in all material respects the consolidated financial
condition of the Servicer and its consolidated Subsidiaries as of such date, and
its consolidated income and its consolidated cash flows for the respective
fiscal year or portion of the fiscal year then ended, subject, in the case of
the financial statements referred to in clause (b), to the absence of footnotes
and to normal year-end audit adjustments.

(w) ERISA. No Reportable Event has occurred during prior five years with respect
to any Plan, and each Plan has complied with the applicable provisions of ERISA
and the Code, except, in each case, to the extent that any such Reportable Event
or failure to comply with the applicable provisions of ERISA or the Code could
not reasonably be expected to result in a Material Adverse Effect. During the
prior five years, there has been no (i) failure to make a required contribution
to any Plan that would result in the imposition of an Adverse Claim or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such an Adverse Claim; or (ii)
“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA), whether or not waived, except, in each case, to the
extent that such event could not reasonably be expected to result in a Material
Adverse Effect. No termination of a Single Employer Plan has occurred, and no
Adverse Claim in favor of the PBGC or a Plan has arisen, during the prior
five-years. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date for which a certified actuarial valuation report is
available prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits,
except as could not reasonably be expected to result in a

 

81



--------------------------------------------------------------------------------

Material Adverse Effect. Neither any PG&E Party nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan
during the prior five years that has resulted or could reasonably be expected to
result in a material liability under ERISA, and neither any PG&E Party nor any
Commonly Controlled Entity would become subject to any liability under ERISA if
any PG&E Party or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made, except
as could not reasonably be expected to result in a Material Adverse Effect. No
such Multiemployer Plan is in endangered or critical status (within the meaning
of Section 305 of ERISA) or in Insolvency.

(x) Taxes. The Servicer has filed or caused to be filed all Federal and state
returns of income and franchise taxes imposed in lieu of net income taxes and
all other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or with respect to any claims
or assessments for taxes made against it or any of its property by any
Governmental Authority (other than (i) any amounts the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Servicer or any of its Significant Subsidiaries, as applicable, and
(ii) claims which could not reasonably be expected to have a Material Adverse
Effect with respect to the Servicer).

(y) Opinions. The facts regarding each PG&E Party, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(z) No Linked Accounts. Except for the Servicer’s Accounts, there are no “Linked
Accounts” (as defined in the applicable Account Control Agreement) with respect
to any Account maintained at any Account Bank.

(aa) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(bb) Regulatory Matters. Solely as a result of the execution and delivery of the
Transaction Documents and of this Agreement and the performance of the
respective Parties’ obligations thereunder, none of the Credit Parties shall be
or become subject to regulation (i) under the FPA or (ii) as a “public utility”
or “public service corporation” or the equivalent under any Applicable Law,
including the California Public Utilities Code.

(cc) Subject Filing. The Subject Indenture does not create an Adverse Claim in
any Collateral and the Subject Filing does not perfect a security interest in
any Collateral.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

 

82



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

SECTION 7.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Capital and Interest. The Borrower shall duly and punctually pay
Capital, Interest, Fees and all other amounts payable by the Borrower hereunder
in accordance with the terms of this Agreement.

(b) Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

(c) Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each Group
Agent:

(i) Annual Financial Statements of the Borrower. Promptly upon completion and in
no event later than 120 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.

(ii) Monthly Reports and Interim Reports. (A) As soon as available and in any
event not later than each Reporting Date, an Monthly Report as of the most
recently completed Settlement Period, (B) at any time after the occurrence and
during the continuance of a Ratings Event, (x) as soon as available and in any
event not later than the second Business Day of each calendar week, a Weekly
Report with respect to the Pool Receivables with data as of the close of
business on the last day of the immediately preceding calendar week and (y) if
requested by the Administrative Agent, on each Business Day, a cash
reconciliation report, in form and substance reasonably satisfactory to the
Administrative Agent, with data as of the close of business on the immediately
preceding Business Day and (C) at any time on or after the Termination Date, on
each Business Day, a Daily Report with respect to the Pool Receivables with data
as of the close of business on the immediately preceding Business Day.

(iii) Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this clause (c) shall be deemed to have been furnished to each of
the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is made available through the SEC’s EDGAR
system (or any successor electronic gathering system that is publicly available
free of charge).

 

83



--------------------------------------------------------------------------------

(iv) Receivable Information. Such additional information regarding (i) the Pool
Receivables as the Administrative Agent or any Group Agent may from time to time
reasonably request, (ii) the principal amount, payment terms and obligors of the
Excluded Receivables and Miscellaneous Items as the Administrative Agent or any
Group Agent may from time to time reasonably request and (iii) other terms and
characteristics of the Excluded Receivables (other than any such information the
disclosure of which is prohibited by applicable law or binding agreement or
subject to attorney-client privilege or constitutes attorney-work product or
constitutes non-financial trade secrets or non-financial proprietary information
so long as (x) such confidentiality obligation was not entered into in
contemplation hereof and (y) the Borrower (or the Servicer on its behalf)
provides the Administrative Agent or such Group Agent with notice that
information is being withheld due to the existence of such confidentiality
obligation) as the Administrative Agent or any Group Agent may from time to time
reasonably request.

(v) Other Information. Promptly, such additional financial and other information
(other than any such information the disclosure of which is prohibited by
applicable law or binding agreement or subject to attorney-client privilege or
constitutes attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) the Borrower (or
the Servicer on its behalf) provides the Administrative Agent or such Group
Agent with notice that information is being withheld due to the existence of
such confidentiality obligation) as the Administrative Agent or any Group Agent
may from time to time reasonably request.

(d) Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than two (2) Business Days after) a
Responsible Officer or Financial Officer of the Borrower learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

(i) Notice of Events of Default, Unmatured Events of Default, Termination Events
or Unmatured Termination Events. A statement of a Financial Officer of the
Borrower setting forth details of any Event of Default, Unmatured Event of
Default, Termination Event or Unmatured Termination Event that has occurred and
is continuing and the action which the Borrower proposes to take with respect
thereto.

(ii) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer, the Collection Account Agent or the Administrative Agent shall obtain
any rights or direct any action with respect to any Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

 

84



--------------------------------------------------------------------------------

(iii) [Reserved].

(iv) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect (provided, that, any judicial proceeding
instituted by PBGC that, within 60 days after the institution of such
proceeding, has been withdrawn or stayed by PBGC or otherwise, shall be
disregarded for the purpose of this Section 7.01(d)(iv)).

(v) Sale Termination Event. The occurrence of a Sale Termination Event under the
Purchase and Sale Agreement.

(e) Conduct of Business. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(f) Compliance with Laws. The Borrower will comply with all Requirements of Law
except for any Requirements of Law being contested in good faith by appropriate
proceedings and except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

(g) Furnishing of Information and Inspection of Receivables. The Borrower will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Borrower will, at the Borrower’s expense, during regular
business hours, with prior written notice permit the Administrative Agent and
each Group Agent or their respective agents or representatives (which may
include certified public accountants or other auditors) to (i) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (ii) visit the offices and properties of the
Borrower for the purpose of examining such books and records, (iii) conduct a
review of the Borrower’s books and records with respect to the Pool Receivables
and other Collateral and (iv) discuss matters relating to the Pool Receivables,
the other Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers, directors
or employees and use commercially reasonable efforts to provide for the
Administrative Agent and each Group Agent or their respective agents or
representatives (in the presence of representatives of the Borrower) to meet
with the independent certified public accountants of the Borrower; provided,
however, that (A) any such visits or inspections shall be subject to such
conditions as the Borrower shall deem necessary based on reasonable
considerations of safety, security and confidentiality; and (B) the Borrower
shall not be required to disclose to any Person any information the disclosure
of which is prohibited by applicable law or binding agreement or subject to
attorney-client privilege or constitutes attorney-work product or constitutes
non-financial trade secrets or non-financial proprietary information so long as
(x) such confidentiality obligation was not entered into in contemplation hereof
and (y) the

 

85



--------------------------------------------------------------------------------

Borrower provides such Person with notice that information is being withheld due
to the existence of such confidentiality obligation; provided, further, however,
that the Borrower shall be required to reimburse the Administrative Agent for
only one (1) such review in any twelve-month period, unless an Event of Default
or a Termination Event has occurred and is continuing. If a Ratings Event, Event
of Default or Termination Event has occurred and is continuing, the
Administrative Agent may appoint a third party to monitor the servicing of the
Pool Receivables, including the disposition of Collections.

(h) Payments on Receivables and Accounts. The Borrower (or the Servicer on its
behalf) will, and will cause each applicable Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables directly to a
Collection Account or a Lock-Box. The Borrower (or the Servicer on its behalf)
will, and will cause each applicable Originator to, (i) cause Collections in an
amount equal to the Initial Transfer Amount to be transferred to the Borrower
Accounts on each Business Day, (ii) at any time that a Stop Sweeping Event has
occurred and is continuing, for each Business Day cause Collections in an amount
equal to the Remaining Transfer Amount for such Business Day to be transferred
to the Borrower Accounts no later than five (5) Business Days after such
Business Day and (iii) at any time that a Stop Sweeping Event has occurred and
is continuing, retain in the Collection Accounts all Collections with respect to
the Pool Receivables until such Collections have been transferred directly from
the Collection Accounts to the Borrower Accounts (either as an Initial Transfer
Amount or as a Remaining Transfer Amount). The Borrower acknowledges and agrees
that for administrative convenience, so long as a Stop Sweeping Event has not
occurred and is continuing, that Collections in an amount equal to the Remaining
Transfer Amount for such Business Day need not be transferred to the Borrower
Accounts but instead shall be retained by the Servicer and distributed to the
Originators in partial payment for the Receivables purchased by the Borrower on
such date from the Originators in accordance with the terms of the Purchase and
Sale Agreement. The Borrower (or the Servicer on its behalf) will, and will
cause each applicable Originator to, at all times, maintain such books and
records necessary to (i) identify Collections received from time to time on Pool
Receivables, (ii) segregate Collections on Pool Receivables from
Non-Securitization Collections and all other funds, (iii) identify
Non-Securitization Collections received from time to time and the
Non-Securitization Receivable to which each portion of Non-Securitization
Collections relate and (iv) promptly remit Collections on Pool Receivables to a
Borrower Account. If any payments on the Pool Receivables or other Collections
are received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Group Agents
and the other Secured Parties and promptly (but in any event within two
(2) Business Days after receipt) remit such funds into a Collection Account;
provided, however, that in the event that any such payments on the Pool
Receivables or other Collections are not remitted by an Obligor directly into a
Collection Account or a Lock-Box, the Borrower (or the Servicer on its behalf)
shall notify the applicable Obligor of such failure and shall take commercially
reasonable action to ensure that future payments on Receivables owing by such
Obligor are remitted by such Obligor directly to a Collection Account or a
Lock-Box. The Borrower (or the Servicer on its behalf) will cause each Account
Bank to comply with the terms of each applicable Account Control Agreement. The
Borrower shall not permit funds other than (i) Collections on Pool Receivables
and other Collateral to be deposited into any Borrower Account or
(ii) Non-Securitization

 

86



--------------------------------------------------------------------------------

Collections and Collections on Pool Receivables and other Collateral to be
deposited into any Collection Account. If such funds are nevertheless deposited
into any Account, the Borrower (or the Servicer on its behalf) will within two
(2) Business Days transfer such funds to the appropriate Person entitled to such
funds. The Borrower shall only add an Account (or a related Lock-Box) or an
Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Account Bank. The Borrower shall only terminate an Account Bank or close an
Account (or a related Lock-Box), in each case, with the prior written consent of
the Administrative Agent. The Borrower shall ensure that no disbursements are
made from (i) any Borrower Account, other than such disbursements that are made
at the direction and for the account of the Borrower or (ii) any Collection
Account, other than (x) the transfer of Collections out of the Collection
Accounts and (y) the transfer of Non-Securitization Collections out of the
Collection Accounts.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02 (including any requirement of the CPUC specified therein), the
Borrower will not, and will not permit the Servicer to, alter the delinquency
status or adjust the Unpaid Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract. The Borrower shall at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Pool Receivables, and except as otherwise permitted
in Section 8.02 (including any requirement of the CPUC specified therein),
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

(k) Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents; provided,
however, that (i) any change resulting from any requirement, order, directive or
other pronouncement of or by the CPUC or any other Governmental Authority shall
not constitute a material change to the Credit and Collection Policy and
(ii) the Borrower may and may permit the Servicer to modify or temporarily
suspend the Credit and Collection Policy in the event of a natural disaster or
operational disruption that is beyond the reasonable control of the Servicer for
so long as such disruption continues. Promptly following any material change in
the Credit and Collection Policy, the Borrower will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, (i) permit
itself (x) to merge

 

87



--------------------------------------------------------------------------------

or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person or
(y) to be directly owned by any Person other than with respect to the Borrower,
an Originator or (ii) undertake any division of its rights, assets, obligations,
or liabilities pursuant to a plan of division or otherwise pursuant to
Applicable Law.

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable) and the
identification and segregation of Non-Securitization Receivables (including
records adequate to permit the immediate identification of each new
Non-Securitization Receivable and all collections of each existing
Non-Securitization Receivable).

(n) Identifying of Records. The Borrower shall: (i) take all steps reasonably
necessary to ensure that there shall be placed on each data processing report
that it generates that is provided to a proposed purchaser or lender to evaluate
the Receivables, a legend evidencing that the Pool Receivables have been
transferred to the Borrower in accordance with the Purchase and Sale Agreement
and (ii) cause each Originator to do the same.

(o) Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged
Collection Account Control Agreement (or an amendment thereto) with respect to
such new Collection Accounts (or any related Lock-Box), and the Administrative
Agent shall have consented to such change in writing.

(p) Security Interest, Etc.

(i) The Borrower shall (and shall cause the Servicer to), at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including,

 

88



--------------------------------------------------------------------------------

without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Pool Receivables, Related
Security and Collections. The Borrower shall, from time to time and within the
time limits established by law, prepare and present to the Administrative Agent
for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Borrower to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not (i) have any authority to file
a termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent or (ii) unless requested by the
Administrative Agent, and subject to the receipt of any consent required by the
CPUC, following the occurrence of an Event of Default or a Termination Event, be
required to make any filings under the Federal Assignment of Claims Act (or any
other similar Applicable Law) with respect to Government Receivables.

(ii) The Borrower shall (and shall cause the Servicer to), at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collection
Accounts, in each case free and clear of any Adverse Claim, in favor of the
Collection Account Agent (on behalf of the Intercreditor Agreement Secured
Parties), including taking such action to perfect, protect or more fully
evidence the security interest of the Collection Account Agent (on behalf of the
Intercreditor Agreement Secured Parties) as the Administrative Agent or any
Secured Party may reasonably request. In order to evidence the security
interests of the Collection Account Agent under the Intercreditor Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Collection Account Agent’s security interest
in the Collection Accounts.

(q) Certain Agreements. Without the prior written consent of the Administrative
Agent and the Majority Group Agents, the Borrower will not (and will not permit
any Originator or the Servicer to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of the Borrower’s
Organizational Documents which requires the consent of the Independent Director.

(r) Restricted Payments. (i) Except pursuant to clause (ii) below, the Borrower
will not: (A) purchase or redeem any of its Capital Stock, (B) declare or pay
any dividend or set aside any funds for any such purpose, (C) prepay, purchase
or redeem any Debt, (D) lend or advance any funds or (E) repay any loans or
advances to, for or from any of its Affiliates (the amounts described in clauses
(A) through (E) being referred to as “Restricted Payments”).

 

89



--------------------------------------------------------------------------------

(ii) Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms and (B) the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.

(iii) The Borrower may make Restricted Payments only out of the funds, if any,
it receives pursuant to Section 3.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default, Unmatured Event
of Default, Termination Event or Unmatured Termination Event shall have occurred
and be continuing.

(s) Other Business. The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit) or bankers’ acceptances other than pursuant to
this Agreement or the Subordinated Notes or (iii) form any Subsidiary or make
any investments in any other Person.

(t) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than the Subordinated Notes), (ii) the
payment of accrued and unpaid interest on the Subordinated Notes and (iii) other
legal and valid purposes.

(u) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document; provided, however, that unless requested by the
Administrative Agent, subject to the receipt of any consent required by the
CPUC, following the occurrence of an Event of Default or a Termination Event, no
filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law) with respect to Government Receivables shall be required to be
made. Without limiting the foregoing, the Borrower hereby authorizes, and will,
upon the request of the Administrative Agent, at the Borrower’s own expense,
execute (if necessary) and file such financing statements or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing;

 

90



--------------------------------------------------------------------------------

provided, however, that unless requested by the Administrative Agent, subject to
the receipt of any consent required by the CPUC, following the occurrence of an
Event of Default or a Termination Event, no filings under the Federal Assignment
of Claims Act (or any other similar Applicable Law) with respect to Government
Receivables shall be required to be made.

(ii) The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii) The Borrower will not change its jurisdiction of organization, corporate
structure or corporate form unless (x) the Borrower, at its own expense, shall
have taken all action necessary or appropriate to perfect or maintain the
perfection of the security interest under this Agreement (including, without
limitation, the filing of all financing statements and the taking of such other
action as the Administrative Agent may request in connection with such change or
relocation), (y) the Administrative Agent and the Majority Group Agents have
consented thereto in writing and (z) if requested by the Administrative Agent,
the Borrower shall cause to be delivered to the Administrative Agent, one or
more opinions, in form and substance reasonably satisfactory to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request at such time.

(iv) The Borrower will not change its name unless (x) the Borrower, at its own
expense, shall have taken all action necessary or appropriate to perfect or
maintain the perfection of the security interest under this Agreement
(including, without limitation, the filing of all financing statements and the
taking of such other action as the Administrative Agent may request in
connection with such change or relocation), (y) the Administrative Agent and
each Group Agent have received all documentation and other information required
by bank regulatory authorities under “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act as it shall request
and (z) if requested by the Administrative Agent, the Borrower shall cause to be
delivered to the Administrative Agent, such additional certifications,
documents, instruments, agreements and opinions of counsel as it shall
reasonably request, including as to the necessity and adequacy of any new UCC
financing statements or amendments to existing UCC financing statements.

(v) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The Borrower
will ensure that policies and procedures are maintained and enforced by or on
behalf of the Borrower to promote compliance, by the Borrower and each of its
Affiliates, and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 

91



--------------------------------------------------------------------------------

(w) Beneficial Ownership Rule. Promptly following any change that would result
in a change to the status of the Borrower as an excluded “Legal Entity Customer”
under the Beneficial Ownership Rule, the Borrower shall execute and deliver to
the Administrative Agent a Beneficial Ownership Certification.

(x) Transaction Information. None of the Borrower, any Affiliate of the Borrower
or any third party with which the Borrower or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

(y) Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net Worth
to be less than the Required Capital Amount.

(z) Taxes. The Borrower will file or caused to be filed all Federal and state
returns of income and franchise taxes imposed in lieu of net income taxes and
all other material tax returns that are required to be filed and pay or cause to
be paid all taxes shown to be due and payable on said returns or with respect to
any claims or assessments for taxes made against it or any of its property by
any Governmental Authority (other than (i) any amounts the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and (ii) claims which could not reasonably be expected to
have a Material Adverse Effect).

(aa) Commingling. The Borrower (or the Servicer on their behalf) will, and will
cause each Originator to, at all times, take commercially reasonable actions to
ensure that on and after the Closing Date that no funds are deposited into
(i) any Borrower Account other than Collections on Pool Receivables or (ii) any
Collection Account other than Collections on Pool Receivables and
Non-Securitization Collections. In the event that 10.0% or more of the aggregate
amount of all funds deposited into the Collection Accounts during each of two
consecutive calendar months constitute Miscellaneous Collections, the Borrower
shall request the Servicer to (i) within sixty (60) days notify the obligors of
the Miscellaneous Items to cease remitting Miscellaneous Collections to the
Collection Accounts and Lock-Boxes and (ii) take commercially reasonable action
to ensure that future payments on Miscellaneous Items are not remitted directly
to any Collection Account or any Lock-Box.

(bb) Borrower’s Tax Status. The Borrower (i) will remain a wholly-owned
subsidiary of a U.S. Person and (ii) shall not permit itself to be subject to
withholding under Sections 1441, 1445, 1446 or 1461 of the Code. The Borrower
will not take or permit any action to be taken that would cause the Borrower to
(A) be treated other than as a “disregarded entity” within the meaning of U.S.
Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes or
(B) become an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes. The
Borrower shall not become subject to any Tax in any jurisdiction outside the
United States.

 

92



--------------------------------------------------------------------------------

(cc) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The
Borrower will not request any Loan, and shall not permit its Affiliates or any
of their respective directors, officers, employees or agents to use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions.

(dd) Federal Assignment of Claims Act; Etc. Subject to the receipt of any
consent required by the CPUC, if requested by the Administrative Agent following
the occurrence of an Event of Default or a Termination Event, prepare and make
any filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law) with respect to Government Receivables, that are necessary or
desirable in order for the Administrative Agent to enforce such Government
Receivable against the Obligor thereof.

SECTION 7.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Existence. The Servicer shall keep in full force and effect its existence
and rights as a corporation or other entity under the laws of the State of
California. The Servicer shall obtain and preserve its qualification to do
business in each jurisdiction in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(b) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:

(i) Annual Financial Statements of PG&E. As soon as available, but in any event
within 120 days after the end of each fiscal year of PG&E, a copy of the audited
consolidated balance sheet of PG&E and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing.

(ii) Quarterly Financial Statements of PG&E. As soon as available, but in any
event not later than 60 days after the end of each of the first three quarterly
periods of each fiscal year of PG&E, the unaudited consolidated balance sheet of
PG&E and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited

 

93



--------------------------------------------------------------------------------

consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
the absence of footnotes and normal year-end audit adjustments).

(iii) All such financial statements required by Section 7.02(b)(i) and
(ii) shall (x) be complete and correct in all material respects and (y) be
prepared in reasonable detail and in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods, subject, in each case to the absence of footnotes and to
normal year-end audit adjustments. The Servicer shall be deemed to have
delivered the financial statements required to be delivered pursuant to this
Section 7.02(b) upon the filing of such financial statements by PG&E through the
SEC’s EDGAR system (or any successor electronic gathering system that is
publicly available free of charge) or the publication by PG&E of such financial
statements on its website.

(iv) Compliance Certificates; Other Information.

(A) Within two Business Days after the delivery of any financial statements
pursuant to Section 7.02(b)(i) or (ii), (1) a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no actual knowledge
of any Unmatured Event of Default, Event of Default, Unmatured Termination Event
or Termination Event except as specified in such certificate and (2) a
Compliance Certificate, substantially in the form of Exhibit H, containing all
information and calculations reasonably necessary for determining compliance by
the Servicer with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Servicer, as the case may
be.

(B) Within five days after the same are sent, copies of all financial statements
and reports that the Servicer sends to the holders of any class of its debt
securities or public equity securities, provided that, such financial statements
and reports shall be deemed to have been delivered upon the filing of such
financial statements and reports by the Servicer through the SEC’s EDGAR system
(or any successor electronic gathering system that is publicly available free of
charge) or publication by the Servicer of such financial statements and reports
on its website.

(v) Monthly Reports and Interim Reports. The materials required to be provided
by the Borrower pursuant to Section 7.01(c)(ii).

(vi) Receivable Information. Such additional information regarding (i) the Pool
Receivables as the Administrative Agent or any Group Agent may from time to time
reasonably request, (ii) the principal amount, payment terms and obligors of the

 

94



--------------------------------------------------------------------------------

Excluded Receivables and Miscellaneous Items as the Administrative Agent or any
Group Agent may from time to time reasonably request and (iii) other terms and
characteristics of the Excluded Receivables (other than any such information the
disclosure of which is prohibited by applicable law or binding agreement or
subject to attorney-client privilege or constitutes attorney-work product or
constitutes non-financial trade secrets or non-financial proprietary information
so long as (x) such confidentiality obligation was not entered into in
contemplation hereof and (y) the Servicer provides the Administrative Agent or
such Group Agent with notice that information is being withheld due to the
existence of such confidentiality obligation) as the Administrative Agent or any
Group Agent may from time to time reasonably request.

(vii) Other Information. Promptly, such additional financial and other
information (other than any such information the disclosure of which is
prohibited by applicable law or binding agreement or subject to attorney-client
privilege or constitutes attorney-work product or constitutes non-financial
trade secrets or non-financial proprietary information so long as (x) such
confidentiality obligation was not entered into in contemplation hereof and
(y) the Servicer provides the Administrative Agent or such Group Agent with
notice that information is being withheld due to the existence of such
confidentiality obligation) as the Administrative Agent or any Group Agent may
from time to time reasonably request.

(c) Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than two (2) Business Days after) a Responsible Officer or Financial
Officer of the Servicer learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:

(i) Notice of Events of Default, Unmatured Events of Default, Termination Events
or Unmatured Termination Events. A statement of a Financial Officer of the
Servicer setting forth details of any Event of Default, Unmatured Event of
Default, Termination Event or Unmatured Termination Event that has occurred and
is continuing and the action which the Servicer proposes to take with respect
thereto.

(ii) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer, the Collection Account Agent or the Administrative Agent shall obtain
any rights or direct any action with respect to any Account (or related
Lock-Box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent.

(iii) ERISA Event. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect (provided, that, any judicial proceeding
instituted by PBGC that, within 60 days after the institution of such
proceeding, has been withdrawn or stayed by PBGC or otherwise, shall be
disregarded for the purpose of this Section 7.02(c)(iii)).

 

95



--------------------------------------------------------------------------------

(iv) Sale Termination Event. The occurrence of a Sale Termination Event under
the Purchase and Sale Agreement.

(d) Conduct of Business. The Servicer will do all things necessary to take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except in the case of clause
(ii) above, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; except that the Servicer may be
merged, consolidated or amalgamated with another Person so long as, after giving
effect to such transaction, (a) no Unmatured Termination Event, Termination
Event, Unmatured Event of Default or Event of Default shall have occurred and be
continuing, (b) either (i) the Servicer is the continuing or surviving
corporation of such merger, consolidation or amalgamation or (ii) the continuing
or surviving corporation of such merger, consolidation or amalgamation, if not
the Servicer, (x) shall be an entity organized or existing under the laws of the
United States, any state thereof or the District of Columbia, (y) shall have
assumed all obligations of the Servicer under this Agreement pursuant to
arrangements reasonably satisfactory to the Administrative Agent and (z) to the
extent requested by the Administrative Agent or any Lender, shall have promptly
provided to the Administrative Agent or such Lender all documentation and other
information that may be required by the Administrative Agent or such Lender in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the PATRIOT
Act and the Beneficial Ownership Rule, (c) the ratings by Moody’s and S&P of the
continuing or surviving corporation’s or purchaser’s senior, secured debt shall
be at least the higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the
ratings by such rating agencies of the Borrower’s senior, secured debt in effect
before the earlier of the occurrence or the public announcement of such event
and (d) the Administrative Agent shall have received such certificates,
documents, instruments, agreements and opinions of counsel (which shall be
addressed to Administrative Agent and all Lenders) as it shall reasonably
request, including as to the necessity and adequacy of any new UCC financing
statements or amendments to existing UCC financing statements.

(e) Compliance with Laws. The Servicer will comply with all Requirements of Law,
except for any Requirements of Law being contested in good faith by appropriate
proceedings and except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

(f) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Servicer will, at the Servicer’s expense, during regular
business hours, with prior written notice permit the Administrative Agent and
each Group Agent or their respective agents or representatives (which may
include certified public accountants or other auditors) to (i) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (ii) visit

 

96



--------------------------------------------------------------------------------

the offices and properties of the Servicer for the purpose of examining such
books and records, (iii) conduct a review of the Servicer’s books and records
with respect to the Pool Receivables and other Collateral and (iv) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors or employees and use commercially
reasonable efforts to provide for the Administrative Agent and each Group Agent
or their respective agents or representatives (in the presence of
representatives of the Servicer) to meet with the independent certified public
accountants of the Servicer; provided, however, that (A) any such visits or
inspections shall be subject to such conditions as the Servicer shall deem
necessary based on reasonable considerations of safety, security and
confidentiality; and (B) the Servicer shall not be required to disclose to any
Person any information the disclosure of which is prohibited by applicable law
or binding agreement or subject to attorney-client privilege or constitutes
attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) the Servicer
provides such Person with notice that information is being withheld due to the
existence of such confidentiality obligation; provided, further, however, that
the Servicer shall be required to reimburse the Administrative Agent for only
one (1) such review in any twelve-month period, unless an Event of Default or a
Termination Event has occurred and is continuing. If a Ratings Event, Event of
Default or Termination Event has occurred and is continuing, the Administrative
Agent may appoint a third party to monitor the servicing of the Pool
Receivables, including the disposition of Collections.

(g) Payments on Receivables and Accounts. The Servicer will at all times,
instruct all Obligors to deliver payments on the Pool Receivables directly to a
Collection Account or a Lock-Box. The Servicer will (i) cause Collections in an
amount equal to the Initial Transfer Amount to be transferred to the Borrower
Accounts on each Business Day, (ii) at any time that a Stop Sweeping Event has
occurred and is continuing, for each Business Day cause Collections in an amount
equal to the Remaining Transfer Amount for such Business Day to be transferred
to the Borrower Accounts no later than five (5) Business Days after such
Business Day and (iii) at any time that a Stop Sweeping Event has occurred and
is continuing, retain in the Collection Accounts all Collections with respect to
the Pool Receivables until such Collections have been transferred directly from
the Collection Accounts to the Borrower Accounts (either as an Initial Transfer
Amount or as a Remaining Transfer Amount). So long as no Stop Sweeping Event has
occurred and is continuing, the Servicer will on each Business Day remit
Collections in an amount equal to the Remaining Transfer Amount for such
Business Day to the Originators in partial payment for the Receivables purchased
by the Borrower on such date from the Originators in accordance with the terms
of the Purchase and Sale Agreement. The Servicer will, at all times, maintain
such books and records necessary to (i) identify Collections received from time
to time on Pool Receivables, (ii) segregate Collections on Pool Receivables from
Non-Securitization Collections and all other funds, (iii) identify
Non-Securitization Collections received from time to time and the
Non-Securitization Receivable to which each portion of Non-Securitization
Collections relate and (iv) promptly remit Collections on Pool Receivables to a
Borrower Account. If any payments on the Pool Receivables or other Collections
are received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Group Agents

 

97



--------------------------------------------------------------------------------

and the other Secured Parties and promptly (but in any event within two
(2) Business Days after receipt) remit such funds into a Collection Account;
provided, however, that in the event that any such payments on the Pool
Receivables or other Collections are not remitted by an Obligor directly into a
Collection Account or a Lock-Box, the Servicer shall notify the applicable
Obligor of such failure and shall take commercially reasonable action to ensure
that future payments on Receivables owing by such Obligor are remitted by such
Obligor directly to a Collection Account or a Lock-Box. The Servicer shall not
permit funds other than (i) Collections on Pool Receivables and other Collateral
to be deposited into any Borrower Account or (ii) Non-Securitization Collections
and Collections on Pool Receivables and other Collateral to be deposited into
any Collection Account. If such funds are nevertheless deposited into any
Account, the Servicer will within two (2) Business Days transfer such funds to
the appropriate Person entitled to such funds. The Servicer shall only add an
Account (or a related Lock-Box), or an Account Bank to those listed on Schedule
II to this Agreement, if the Administrative Agent has received notice of such
addition and an executed and acknowledged copy of an Account Control Agreement
(or an amendment thereto) in form and substance acceptable to the Administrative
Agent from the applicable Account Bank. The Servicer shall only terminate an
Account Bank or close an Account (or a related Lock-Box) with the prior written
consent of the Administrative Agent. The Servicer shall ensure that no
disbursements are made from (i) any Borrower Account, other than such
disbursements that are made at the direction and for the account of the Borrower
or (ii) any Collection Account, other than (x) the transfer of Collections out
of the Collection Accounts and (y) the transfer of Non-Securitization
Collections out of the Collection Accounts. The Servicer shall apply Collections
in accordance with the Credit and Collection Policy and as may be required by
the CPUC and Applicable Law.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02 (including any requirements of the CPUC specified therein), the
Servicer will not alter the delinquency status or adjust the Unpaid Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. The Servicer shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and except as otherwise permitted in Section 8.02 (including any
requirements of the CPUC specified therein), timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.

(i) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents; provided,
however, that (i) any change resulting from any requirement, order, directive or
other pronouncement of or by the CPUC shall not constitute a material change to
the Credit and Collection Policy and (ii) the Servicer may modify or temporarily
suspend the Credit and Collection Policy in the event of a natural disaster or
operational disruption that is beyond the reasonable control of the Servicer for
so long as such disruption continues. Promptly following any material change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

98



--------------------------------------------------------------------------------

(j) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable) and the identification and
segregation of Non-Securitization Receivables (including records adequate to
permit the immediate identification of each new Non-Securitization Receivable
and all collections of each existing Non-Securitization Receivable).

(k) Identifying of Records. The Servicer shall (i) take all steps reasonably
necessary to ensure that there shall be placed on each data processing report
that it generates that is provided to a proposed purchaser or lender to evaluate
the Receivables, a legend evidencing that the Pool Receivables have been
transferred to the Borrower in accordance with the Purchase and Sale Agreement
and (ii) cause each Originator to do the same.

(l) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Collection
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Collection Account Control Agreement
(or an amendment thereto) with respect to such new Collection Accounts (or any
related Lock-Box) and the Administrative Agent shall have consented to such
change in writing.

(m) Security Interest, Etc.

(i) The Servicer shall, at its expense, take all action necessary or desirable
to establish and maintain a valid and enforceable first priority perfected
security interest in the Collateral, in each case free and clear of any Adverse
Claim in favor of the Administrative Agent (on behalf of the Secured Parties),
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request. In
order to evidence the security interests of the Administrative Agent under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments,

 

99



--------------------------------------------------------------------------------

continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Administrative Agent’s security interest as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Servicer to
file such financing statements under the UCC without the signature of the
Borrower, any Originator or the Administrative Agent where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

(ii) The Servicer shall, at its expense, take all action necessary or desirable
to establish and maintain a valid and enforceable first priority perfected
security interest in the Collection Accounts, in each case free and clear of any
Adverse Claim, in favor of the Collection Account Agent (on behalf of the
Intercreditor Agreement Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the Collection
Account Agent (on behalf of the Intercreditor Agreement Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. In order to
evidence the security interests of the Collection Account Agent under the
Intercreditor Agreement, the Servicer shall, from time to time take such action,
or execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Administrative
Agent) to maintain and perfect, as a first-priority interest, the Collection
Account Agent’s security interest in the Collection Accounts.

(iii) The Servicer shall not permit the Subject Indenture to be amended,
restated, supplemented or otherwise modified in any respect that would cause the
Subject Indenture to create a security interest in any Collateral.

(n) Further Assurances. The Servicer hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Administrative Agent may reasonably
request, to perfect, protect or more fully evidence the security interest
granted pursuant to this Agreement or any other Transaction Document, or to
enable the Administrative Agent (on behalf of the Secured Parties) to exercise
and enforce the Secured Parties’ rights and remedies under this Agreement and
the other Transaction Document. Without limiting the foregoing, the Servicer
hereby authorizes, and will, upon the request of the Administrative Agent, at
the Servicer’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

(o) Transaction Information. None of the Servicer, any Affiliate of the Servicer
or any third party contracted by the Servicer or any Affiliate thereof, shall
deliver, in writing or orally, to any Rating Agency, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency, and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.

 

100



--------------------------------------------------------------------------------

(p) Taxes. The Servicer will pay all taxes due and payable or any other tax
assessments made against the Servicer or any of its Significant Subsidiaries or
any of their respective property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Servicer or any of
its Significant Subsidiaries, as applicable or (ii) where the failure to effect
such payment could not reasonably be expected to have a Material Adverse Effect
with respect to the Servicer).

(q) Commingling. The Servicer will, and will cause each Originator to, at all
times, take commercially reasonable actions to ensure that on and after the
Closing Date that no funds are deposited into (i) any Borrower Account other
than Collections on Pool Receivables or (ii) any Collection Account other than
Collections on Pool Receivables and Non-Securitization Collections. In the event
that 10.0% or more of the aggregate amount of all funds deposited into the
Collection Accounts during each of two consecutive calendar months constitute
Miscellaneous Collections, the Servicer shall (i) within sixty (60) days notify
the obligors of the Miscellaneous Items to cease remitting Miscellaneous
Collections to the Collection Accounts and Lock-Boxes and (ii) take commercially
reasonable action to ensure that future payments on Miscellaneous Items are not
remitted directly to any Collection Account or any Lock-Box.

(r) Linked Accounts. Except for the Servicer’s Accounts, the Servicer shall not
permit any “Linked Account” to exist with respect to any Account; provided,
however, that at any time during the continuance of an Event of Default, a
Termination Event or a Ratings Event, the Servicer shall, if so instructed by
the Administrative Agent (in its sole discretion), cause each Servicer’s Account
to cease being a “Linked Account” promptly, but not later than 2 Business Days
following the Servicer’s receipt of such instruction. The Servicer shall at all
times ensure that (i) the account balance in each Servicer’s Account is greater
than zero and will exceed the aggregate amount of all “Settlement Items” (as
defined in the applicable Account Control Agreement) at any time outstanding
with respect to such Servicer’s Account and (ii) no amount will be debited
against any Account as a result of any “Settlement Item” that originated in any
Servicer’s Account or any other account other than an Account.

(s) Federal Assignment of Claims Act; Etc. Subject to the receipt of any consent
required by the CPUC, if requested by the Administrative Agent following the
occurrence of an Event of Default or a Termination Event, prepare and make any
filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law) with respect to Government Receivables, that are necessary or
desirable in order for the Administrative Agent to enforce such Government
Receivable against the Obligor thereof.

SECTION 7.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction

 

101



--------------------------------------------------------------------------------

Documents in reliance upon the Borrower’s identity as a legal entity separate
from any other PG&E Party and their Affiliates. Therefore, the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of any other PG&E Party and any other Person, and is not a
division of any PG&E Party or any of its Affiliates or any other Person. Without
limiting the generality of the foregoing and in addition to and consistent with
the other covenants set forth herein, the Borrower and the Servicer shall take
such actions as shall be required in order that:

(a) Special Purpose Entity. The Borrower will be a special purpose company whose
primary activities are restricted in its Organizational Documents to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
collecting, granting security interests or selling interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

(b) No Other Business or Debt. The Borrower shall not engage, directly or
indirectly, in any business other than the actions required or permitted to be
performed under its Organizational Documents or the Transaction Documents. The
Borrower shall not incur, create or assume any indebtedness except as expressly
permitted under the Transaction Documents.

(c) Independent Director. Not fewer than one member of the Borrower’s board of
directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer and each Originator, (ii) each
person that directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, five

 

102



--------------------------------------------------------------------------------

percent (5%) or more of the membership interests in the Parent, (iii) each
person that controls, is controlled by or is under common control with the
Parent and (iv) each of such person’s officers, directors, managers, joint
venturers and partners. For the purposes of this definition, “control” of a
person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise. A
person shall be deemed to be an “associate” of (A) a corporation or organization
of which such person is an officer, director, partner or manager or is, directly
or indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.
The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in the Borrower’s Organizational
Documents, in which case the Borrower shall provide written notice of such
election or appointment within one (1) Business Day) and (B) with any such
written notice, certify to the Administrative Agent that the Independent
Director satisfies such criteria for an Independent Director.

The Borrower’s Organizational Documents shall provide that, among other things:
(A) the Borrower’s board of directors shall not approve, or take any other
action to cause the filing of, a voluntary bankruptcy petition with respect to
the Borrower unless the Independent Director shall approve the taking of such
action in writing before the taking of such action and (B) such provision and
each other provision requiring an Independent Director cannot be amended without
the prior written consent of the Independent Director.

No Independent Director shall at any time serve as a trustee in bankruptcy for
any PG&E Party or any of their respective Affiliates.

(d) [Reserved].

(e) Organizational Documents. The Borrower shall maintain its Organizational
Documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 7.01 (q).

(f) Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its Organizational Documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

 

103



--------------------------------------------------------------------------------

(g) Employees. The Borrower shall not have any employees.

(h) Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that the Borrower shares the same officers or other employees as
the Servicer (or any other Affiliate thereof), the salaries and expenses
relating to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with such common officers and
employees. The Borrower will not engage any agents other than its attorneys,
auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee.

(i) Servicing and Costs. The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.

(j) Operating Expenses. The Borrower shall pay its operating expenses and
liabilities from its own assets.

(k) Stationery. The Borrower will use, to the extent used, separate stationery,
invoices and checks

(l) Books and Records. The Borrower’s books and records will be maintained
separately from those of the other PG&E Parties and any of their Affiliates and
in a manner such that it will not be difficult or costly to segregate, ascertain
or otherwise identify the assets and liabilities of the Borrower.

(m) Disclosure of Transactions. All financial statements of the PG&E Parties or
any Affiliate thereof that are consolidated to include the Borrower will
disclose that (i) the Borrower’s sole business consists of the purchase or
acceptance through capital contributions of the Receivables and Related Rights
from the Originators and the subsequent retransfer of or granting of a security
interest in such Receivables and Related Rights to the Administrative Agent
pursuant to this Agreement, (ii) the Borrower is a separate legal entity with
its own separate creditors who will be entitled, upon its liquidation, to be
satisfied out of the Borrower’s assets prior to any assets or value in the
Borrower becoming available to the Borrower’s equity holders and (iii) the
assets of the Borrower are not available to pay creditors of the other PG&E
Parties or any Affiliate thereof.

 

104



--------------------------------------------------------------------------------

(n) Segregation of Assets. The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the other
PG&E Parties or any Affiliates thereof.

(o) Corporate Formalities. The Borrower will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Originators or any Affiliates thereof, and funds or other assets of the Borrower
will not be commingled with those of the Servicer, the Parent, the Originators
or any Affiliates thereof except as permitted by this Agreement in connection
with servicing the Pool Receivables. The Borrower shall not maintain joint bank
accounts or other depository accounts to which the Servicer, the Parent, the
Originators or any Affiliate thereof (other than the Servicer solely in its
capacity as such) has independent access. The Borrower is not named, and the
Borrower has not entered into any agreement to be named, directly or indirectly,
as a direct or contingent beneficiary or loss payee on any insurance policy with
respect to any loss relating to the property of the Servicer, the Parent, the
Originators or any Subsidiaries or other Affiliates thereof. The Borrower will
pay to the appropriate Affiliate the marginal increase or, in the absence of
such increase, the market amount of its portion of the premium payable with
respect to any insurance policy that covers the Borrower and such Affiliate.

(p) Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with each of the other PG&E Parties and any Affiliates thereof.
Any Person that renders or otherwise furnishes services to the Borrower will be
compensated by the Borrower at market rates for such services it renders or
otherwise furnishes to the Borrower. Neither the Borrower on the one hand, nor
any other PG&E Party or any Affiliate thereof, on the other hand, will be or
will hold itself out to be responsible for the debts of the other or the
decisions or actions respecting the daily business and affairs of the other.
Each PG&E Party and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

(q) Allocation of Overhead. To the extent that Borrower, on the one hand, and
each of the other PG&E Parties or any Affiliate thereof, on the other hand, have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and the Borrower shall bear its fair share of
such expenses, which may be paid through the Servicing Fee or otherwise.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

SECTION 8.01. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 8.01. PG&E is hereby designated as, and hereby
agrees to perform the duties and

 

105



--------------------------------------------------------------------------------

obligations of, the Servicer pursuant to the terms hereof. Upon the occurrence
of an Event of Default or a Termination Event, the Administrative Agent may
(with the consent of the Majority Group Agents) and shall (at the direction of
the Majority Group Agents) (i) require that PG&E (or any successor Servicer, if
applicable) seek the consent, to the extent required by Applicable Law, of the
CPUC to the replacement of PG&E or such successor Servicer as Servicer hereunder
with such Person as may be designated by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) (such proposed
successor being the “Proposed Successor Servicer”) and (ii) upon the receipt of
such consent (or immediately if no such consent is required by Applicable Law)
terminate PG&E or such successor Servicer as Servicer hereunder and designate as
Servicer the Proposed Successor Servicer. Unless and until replaced as Servicer,
(i) PG&E shall be and remain primarily liable for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Administrative Agent, each Group Agent and each Lender shall be
entitled to deal with PG&E in matters related to the discharge by the Servicer
of its duties and responsibilities hereunder.

(b) Upon any replacement of a Servicer with a successor Servicer as set forth in
clause (a) above, the exiting Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
reasonably determines will facilitate the transition of the performance of such
activities to the new Servicer, and such exiting Servicer shall cooperate with
and assist such new Servicer to the extent such cooperation or assistance is not
prohibited by the CPUC or any other Governmental Authority. Subject to the
preceding sentence, such cooperation shall include access to and transfer of
records (including all Contracts) related to Pool Receivables and use by the new
Servicer of all licenses (or the obtaining of new licenses), hardware or
software necessary or reasonably desirable to collect the Pool Receivables and
the Related Security.

(c) PG&E acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each member in each Group have relied on
PG&E’s agreement to act as Servicer hereunder. Accordingly, PG&E agrees that it
will not, except as may be required by the CPUC or any other Governmental
Authority, voluntarily resign as Servicer without the prior written consent of
the Administrative Agent and the Majority Group Agents.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer), (v) if such Sub-Servicer is not an Affiliate of the Parent, the
Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation and (vi) such delegation and the related
Sub-Servicer shall be in compliance with all requirements of the CPUC and any
other applicable Governmental Authority.

 

106



--------------------------------------------------------------------------------

SECTION 8.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement, all
requirements of the CPUC and all Applicable Laws, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy and
consistent with the past practices of the Originators. The Servicer shall set
aside, for the accounts of each Group, the amount of Collections to which each
such Group is entitled in accordance with Article III hereof. The Servicer may,
in accordance with the Credit and Collection Policy, all requirements of the
CPUC and all Applicable Laws and consistent with past practices of the
Originators (but subject to all requirements of the CPUC and all Applicable
Laws), take such action, including modifications, waivers or restructurings of
Pool Receivables and related Contracts, as the Servicer may reasonably determine
to be appropriate to maximize Collections thereof or reflect adjustments
expressly permitted under the Credit and Collection Policy or as expressly
required (x) under the applicable Contract or (y) by the CPUC or any other
applicable Governmental Authority; provided, that for purposes of this
Agreement, subject in each case to the provisions of Section 8.02(e), (i) such
action shall not, and shall not be deemed to, change the number of days such
Pool Receivable has remained unpaid from the original due date or invoice date
of such Pool Receivable, (ii) such action shall not alter the status of such
Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or limit
the rights of any Secured Party under this Agreement or any other Transaction
Document and (iii) if an Event of Default or a Termination Event has occurred
and is continuing, subject to any requirements of the CPUC and any other
Governmental Authority, the Servicer may take such action only upon the prior
written consent of the Administrative Agent. The Borrower shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Group), in accordance with their
respective interests, all records and documents (including computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if an Event of Default or a Termination Event has
occurred and is continuing, the Administrative Agent may direct the Servicer to
commence or settle any legal action to enforce collection of any Pool Receivable
that is a Defaulted Receivable or to foreclose upon or repossess any Related
Security with respect to any such Defaulted Receivable in accordance with the
Credit and Collection Policy and to the extent permitted under the rules and
regulations of the CPUC.

(b) The Servicer, if other than PG&E or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Borrower all records in its possession
that evidence or relate to any indebtedness that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout Date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

 

107



--------------------------------------------------------------------------------

(d) The Servicer hereby agrees from time to time, at its own expense and to the
extent not prohibited by the CPUC or Applicable Law, promptly to execute (if
necessary) and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Administrative
Agent may reasonably request, to (i) obtain any consent or approval of the CPUC
or any other Governmental Authority requested by the Administrative Agent in
order (A) to replace PG&E as Servicer hereunder, (B) to enable PG&E to operate
as a data-processing agent for any replacement Servicer or (C) to enable the
Administrative Agent to exercise any other rights or remedies hereunder or under
any other Transaction Document, or (ii) otherwise enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce the Secured
Parties’ rights and remedies under this Agreement and the other Transaction
Document.

(e) The parties hereto acknowledge and agree that (i) an Unbilled Receivable
arising in any month (such month the “Origination Month”) represents charges to
the related Obligor for such Origination Month, which charges have been
estimated by the related Originator based on charges to the related Obligor in
the month prior to the Origination Month, (ii) in the month following the
Origination Month, the Originator will determine the amount of charges to be
billed to the related Obligor, (iii) based upon the updated information obtained
by the related Originator in respect of the related Unbilled Receivable, the
Servicer will in the month following the Origination Month of such Unbilled
Receivable, reverse the estimated charges and finalize the bill to be delivered
to the related Obligor and (iv) the Servicer’s action of reversing the estimated
charges that give rise to an Unbilled Receivable and creating a bill in respect
of such Unbilled Receivable is permitted and will not constitute an alteration
of the status of the related Unbilled Receivable or any Receivable arising
therefrom.

SECTION 8.03. Accounts.

(a) Prior to the Closing Date, (i) the Borrower shall have entered into Borrower
Account Control Agreements for each of the Borrower Accounts with all of the
Borrower Account Banks and delivered executed counterparts of each to the
Administrative Agent and (ii) PG&E shall have entered into Account Control
Agreements for each of the Collections Accounts with all of the Account Banks
and delivered executed counterparts of each to the Administrative Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, a
Termination Event or a Ratings Event, the Administrative Agent may (or, at the
direction of the Majority Group Agents shall) at any time thereafter give a
Control Direction to the Collection Account Agent directing the Collection
Account Agent to provide the notice to each Account Bank that the Collection
Account Agent is exercising its rights under the Account Control Agreements with
respect to the Collection Accounts to do any or all of the following: (a) to
have the exclusive dominion and control of the Collection Accounts transferred
to the Collection Account Agent (for the benefit of the Intercreditor Agreement
Secured Parties) and to exercise exclusive dominion and control over the funds
deposited therein (for the benefit of the Intercreditor Agreement Secured
Parties) and (b) to take any or all other actions permitted under the applicable
Account Control Agreement and the Intercreditor Agreement. The Borrower and the
Servicer hereby agrees that if the Collection Account Agent at any time takes
any action set forth in the preceding sentence, the

 

108



--------------------------------------------------------------------------------

Collection Account Agent shall have exclusive control (for the benefit of the
Intercreditor Agreement Secured Parties) of the proceeds (including Collections)
of all Pool Receivables and the Borrower and the Servicer hereby further agrees
to take any other action and to cause each Originator to take any other action,
in each case, that the Administrative Agent or the Collection Account Agent may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Borrower or the Servicer thereafter shall be sent immediately
to, or as otherwise instructed by, the Administrative Agent.

(c) Upon the occurrence and during the continuance of an Event of Default, a
Termination Event or a Ratings Event, the Administrative Agent may (or, at the
direction of the Majority Group Agents shall) at any time thereafter give notice
to each Borrower Account Bank that the Administrative Agent is exercising its
rights under the Borrower Account Control Agreements to do any or all of the
following: (a) to have the exclusive dominion and control of the Borrower
Accounts transferred to the Administrative Agent (for the benefit of the Secured
Parties) and to exercise exclusive dominion and control over the funds deposited
therein (for the benefit of the Secured Parties), (b) to have the proceeds that
are sent to the respective Borrower Accounts redirected pursuant to the
Administrative Agent’s instructions rather than deposited in the applicable
Borrower Account and (c) to take any or all other actions permitted under the
applicable Borrower Account Control Agreement. The Borrower and the Servicer
hereby agrees that if the Administrative Agent at any time takes any action set
forth in the preceding sentence, the Administrative Agent shall have exclusive
control (for the benefit of the Secured Parties) of the proceeds (including
Collections) of all Pool Receivables and the Borrower and the Servicer hereby
further agrees to take any other action and to cause each Originator to take any
other action, in each case, that the Administrative Agent may reasonably request
to transfer such control. Any proceeds of Pool Receivables received by the
Borrower or the Servicer thereafter shall be sent immediately to, or as
otherwise instructed by, the Administrative Agent.

SECTION 8.04. Enforcement Rights.

(a) At any time following the occurrence and during the continuation of an Event
of Default, a Termination Event or a Ratings Event:

(i) the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii) the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be;

(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall, subject to receipt of any approval or consent
required by

 

109



--------------------------------------------------------------------------------

the CPUC: (A) assemble all of the records necessary or desirable to collect the
Pool Receivables and the Related Security, and transfer or license to a
successor Servicer the use of all software necessary or desirable to collect the
Pool Receivables and the Related Security, and make the same available to the
Administrative Agent or its designee (for the benefit of the Secured Parties) at
a place selected by the Administrative Agent and (B) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
in a manner reasonably acceptable to the Administrative Agent and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrative Agent or its designee;

(iv) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) notify the Borrower Account Banks that no PG&E Party will have any
access to the Borrower Accounts;

(v) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) (x) instruct the Collection Account Agent to instruct the Account
Banks or (y) instruct the Account Banks, in either case, that no PG&E Party will
have any access to the Collection Accounts;

(vi) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) notify the Collection Account Agent to take such actions as are
contemplated or otherwise permitted by the Intercreditor Agreement;

(vii) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer in accordance with the
provisions of Section 8.01(a); and

(viii) the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement.

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default or a Termination Event are in
addition to and not exclusive of the rights and remedies contained herein and
under the other Transaction Documents.

(b) The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default or a Termination Event, to, subject to receipt of any approval
or consent (if any) required by the CPUC, collect any and all amounts or
portions thereof due under any and all Collateral, including endorsing the name
of the Borrower on checks and other instruments representing Collections and
enforcing such Collateral. Notwithstanding anything to the contrary contained in
this subsection, none of the powers conferred upon such attorney-in-fact
pursuant to the preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever.

 

110



--------------------------------------------------------------------------------

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default or a Termination Event, to, subject to receipt of any approval
or consent (if any) required by the CPUC, collect any and all amounts or
portions thereof due under any and all Collateral, including endorsing the name
of the Servicer on checks and other instruments representing Collections and
enforcing such Collateral. Notwithstanding anything to the contrary contained in
this subsection, none of the powers conferred upon such attorney-in-fact
pursuant to the preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever.

SECTION 8.05. Responsibilities of the Borrower.

(a) Anything herein to the contrary notwithstanding, the Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any Taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer or any
Originator thereunder.

(b) PG&E hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall, subject to receipt of any approval or consent (if
any) required by the CPUC, act (if the then-current Servicer so requests) as the
data-processing agent of the Servicer and, in such capacity, PG&E shall conduct
the data-processing functions of the administration of the Receivables and the
Collections thereon in substantially the same way that PG&E conducted such
data-processing functions while it acted as the Servicer. In connection with any
such processing functions, the Borrower shall pay to PG&E its reasonable
out-of-pocket costs and expenses from the Borrower’s own funds (subject to the
priority of payments set forth in Section 3.01).

SECTION 8.06. Servicing Fee.

(a) Subject to clause (b) below, the Borrower shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Unpaid Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 3.01(a).

 

111



--------------------------------------------------------------------------------

(b) If the Servicer ceases to be PG&E or an Affiliate thereof, the Servicing Fee
shall be the greater of: (i) the amount calculated pursuant to clause (a) above
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer
hereunder.

ARTICLE IX

EVENTS OF DEFAULT; TERMINATION EVENTS

SECTION 9.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) (i) any PG&E Party shall fail to perform or observe any term, covenant or
agreement under this Agreement or any other Transaction Document (other than any
such failure which would constitute an Event of Default under paragraph (c) or
clauses (ii) thru (vi) of this paragraph (a)), and such failure, solely to the
extent capable of cure, shall continue for fifteen (15) Business Days, (ii) any
PG&E Party shall fail to make any payment or deposit or transfer any monies to
be made by it hereunder or under any other Transaction Document as and when due
and such failure is not remedied within three (3) Business Days, (iii) the
applicable Initial Transfer Amount of Collections is not transferred to the
Borrower Accounts on any Business Day and such failure is not remedied within
three (3) Business Days, (iv) if a Stop Sweeping Event has occurred and is
continuing, the Remaining Transfer Amount of Collections for any Business Day is
not transferred, due to any action or inaction by any PG&E Party, to the
Borrower Accounts within five (5) Business Days of such Business Day and such
failure is not remedied within ten (10) Business Days, (v) PG&E shall resign as
Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent and the Majority Group Agents shall have been appointed or
(vi) PG&E shall resign or be removed as servicer (or similar role) under any
Securitized Bond;

(b) any representation or warranty made or deemed made by any PG&E Party under
this Agreement or any other Transaction Document (including in any report or
certificate required to be delivered under any Transaction Document), shall
prove to have been incorrect or untrue in any material respect when made or
deemed made, unless, as of any date of determination, the facts or circumstances
to which such representation or warranty relates have changed with the result
that such representation or warranty is true and correct in all material
respects on such date;

(c) the Borrower or the Servicer shall fail to deliver a Monthly Report or
Interim Report pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason cease to create, or for
any reason cease to

 

112



--------------------------------------------------------------------------------

be, a valid and enforceable first priority perfected security interest in favor
of (i) the Administrative Agent with respect to any material portion of the
Collateral or (ii) solely with respect to the Collection Accounts, the
Collection Account Agent, in each case, free and clear of any Adverse Claim;

(e) (i) the Borrower or any other Specified PG&E Entity shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any other Specified PG&E Entity shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any other Specified PG&E Entity any case, proceeding or other action
of a nature referred to in clause (i) above that (other than with respect to the
Borrower) (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against the Borrower
or any other Specified PG&E Entity any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that (other than with respect to the Borrower)
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any other
Specified PG&E Entity shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;

(f) [reserved];

(g) [reserved];

(h) [reserved];

(i) [reserved];

(j) a Change in Control shall occur;

(k) a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(l) (i) Borrower shall fail to pay any principal of or premium or interest on
any of its Debt that is outstanding in a principal amount of at least $16,750
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt; (ii) any PG&E Party, or any of
their respective Subsidiaries, individually or in the aggregate, shall
(A) default in making any payment of any principal of any of its Debt on the due
date with respect thereto (after giving effect

 

113



--------------------------------------------------------------------------------

to any period of grace, if any, provided in the instrument or agreement under
which such Debt was created); or (B) default in making any payment of any
interest on any such Debt beyond the period of grace, if any, provided in the
instrument or agreement under which such Debt was created; or (C) default in the
observance or performance of any other agreement or condition relating to any
such Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or (in the case of all
Debt other than Debt under any interest rate swap agreement) to permit the
holder or beneficiary of such Debt (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Debt to become due prior to its stated maturity or (in the case of any such Debt
constituting a guaranty) to become payable; provided, that a default, event or
condition described in clause (A), (B) or (C) of this paragraph (l)(ii) shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (A), (B) and
(C) of this paragraph (l)(ii) shall have occurred and be continuing with respect
to Debt the outstanding principal amount of which exceeds in the aggregate
$200,000,000; provided, further, that if such default shall be cured by such
PG&E Party or such Significant Subsidiary or waived by the holders of such Debt
and any acceleration of maturity having resulted from such default shall be
rescinded or annulled, in each case, in accordance with the terms of such
agreement or instrument, without any modification of the terms of such Debt
requiring PG&E Party or such Significant Subsidiary to furnish security or
additional security therefor, reducing the average life to maturity thereof or
increasing the principal amount thereof, or any agreement by PG&E Party or such
Significant Subsidiary to furnish security or additional security therefor or to
issue in lieu thereof Debt secured by additional or other collateral or with a
shorter average life to maturity or in a greater principal amount, then any
Event of Default hereunder by reason thereof shall be deemed likewise to have
been thereupon cured or waived or (iii) any “Event of Default” (as defined in
the Credit Agreement) shall occur under the Credit Agreement;

(m) the Borrower shall fail (x) at any time (other than for thirty (30) days
following notice of the death or resignation of any Independent Director) to
have an Independent Director who satisfies each requirement and qualification
specified in Section 7.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) to timely notify the Administrative Agent
of any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of directors as required pursuant
to Section 7.03(c) of this Agreement;

(n) [reserved];

(o) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of any PG&E Party or
(ii) the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of any PG&E
Party;

(p) there occurs any ERISA Event that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect;

 

114



--------------------------------------------------------------------------------

(q) [reserved];

(r) a Sale Termination Event shall occur under the Purchase and Sale Agreement,
other than the occurrence of a Sale Termination Event arising under clause
(a)(iv) or (a)(v) of such defined term in the Purchase and Sale Agreement;

(s) the Borrower shall (i) be required to register as an “investment company”
within the meaning of the Investment Company Act or (ii) become a “covered fund”
within the meaning of the Volcker Rule;

(t) this Agreement or any other Transaction Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Borrower Obligations,
ceases to be in full force and effect; or the Borrower or any other PG&E Party
(or any of their respective Affiliates) contests in any manner in writing the
validity or enforceability of any Transaction Document; or the Borrower or any
other PG&E Party denies in writing that it has any or further liability or
obligation under any Transaction Document, or purports in writing to revoke,
terminate or rescind any Transaction Document;

(u) [reserved];

(v) (i) one or more judgments or decrees shall be entered against the Borrower
by a court of competent jurisdiction or (ii) one or more judgments or decrees
shall be entered against any PG&E Party or any Significant Subsidiary of PG&E by
a court of competent jurisdiction involving in the aggregate a liability (not
paid or, subject to customary deductibles, fully covered by insurance as to
which the relevant insurance company has not denied coverage) of $200,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 45 days from the entry thereof unless, in
the case of a discharge, such judgment or decree is due at a later date in one
or more payments and any PG&E Party or such Significant Subsidiary satisfies the
obligation to make such payment or payments on or prior to the date such payment
or payments become due in accordance with such judgment or decree; or

(w) PG&E shall fail to satisfy the Credit Agreement Financial Covenant. If,
after the date hereof, the Credit Agreement Financial Covenant (or any of the
defined terms used in connection with such covenant) is amended, modified or
waived, then the test set forth in this clause (w) or the defined terms used
therein, as applicable, shall, for all purposes of this Agreement, automatically
and without further action on the part of any Person, be deemed to be also so
amended, modified or waived, if at the time of the effectiveness of such
amendment, modification or waiver, (i) each Lender (or an Affiliate thereof) and
the Administrative Agent (or an Affiliate thereof) is a party to the Credit
Agreement, (ii) each Lender and the Administrative Agent consented in writing to
such amendment, modification or waiver under the Credit Agreement and (iii) such
amendment, modification or waiver is consummated in accordance with the terms of
the Credit Agreement. In the event the Credit Agreement is terminated or
replaced, the Credit Agreement Financial Covenant and respective meaning
assigned to related terms immediately preceding such termination shall continue
for all purposes of this clause (w).

 

115



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 9.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable. Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 3.01.

SECTION 9.02. Termination Events. If any of the following events (each a
“Termination Event”) shall occur:

(a) the average of the Dilution Ratios for the three preceding Settlement
Periods shall at any time exceed (i) solely if the last day of such three
Settlement Periods ends during the Temporary Period, 3.00% or (ii) otherwise,
2.00%;

(b) the average of the Days Sales Outstanding for the three preceding Settlement
Periods shall at any time exceed (i) solely if the last day of such three
Settlement Periods ends during the Temporary Period, 70.00 days or
(ii) otherwise, 65.00 days;

(c) the average of the Delinquency Ratios for the three preceding Settlement
Periods shall at any time exceed (i) solely if the last day of such three
Settlement Periods ends during the Temporary Period, 9.00% or (ii) otherwise,
5.00%;

(d) the average of the Loss Ratios for the three preceding Settlement Periods
shall at any time exceed (i) solely if the last day of such three Settlement
Periods ends during the Temporary Period, 6.00% or (ii) otherwise, 4.00%;

(e) Receivables cease being sold or contributed by any Originator to the
Borrower pursuant to the Purchase and Sale Agreement;

(f) any PG&E Party makes any material change in the Credit and Collection Policy
without the prior written consent of the Administrative Agent and the Majority
Group Agents;

 

116



--------------------------------------------------------------------------------

(g) (i) the Collection Account Agent shall fail to perform or observe any term,
covenant or agreement under the Intercreditor Agreement, and such failure,
solely to the extent capable of cure, shall continue for three (3) Business
Days, (ii) the Collection Account Agent shall fail to deliver a “Notice of Sole
Control”, a “Notice of Exclusive Control”, a “Notice of Control” or other notice
of control to each Collection Account Bank in accordance with each of the
Collection Account Control Agreements within two (2) Business Days following
receipt by the Collection Account Agent of a Control Direction delivered to the
Collection Account Agent by the Administrative Agent or (iii) Citibank, N.A.
shall resign as Collection Account Agent, and no successor Collection Account
Agent reasonably satisfactory to the Administrative Agent and the Majority Group
Agents shall have been appointed;

(h) the Intercreditor Agreement, at any time after its execution and delivery
and for any reason other than satisfaction in full of all the Borrower
Obligations, ceases to be in full force and effect; or the Collection Account
Agent (or any of its Affiliates) contests in any manner in writing the validity
or enforceability of the Intercreditor Agreement; or the Collection Account
Agent denies in writing that it has any or further obligation under the
Intercreditor Agreement, or purports in writing to revoke, terminate or rescind
the Intercreditor Agreement; or

(i) if a Stop Sweeping Event has occurred and is continuing, the Remaining
Transfer Amount of Collections for any Business Day is not transferred to the
Borrower Accounts within five (5) Business Days of such Business Day and such
failure is not remedied within ten (10) Business Days;

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred).

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

 

117



--------------------------------------------------------------------------------

SECTION 10.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 8.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

SECTION 10.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

SECTION 10.04. Reimbursement of Administrative Agent. Each Committed Lender
agrees to reimburse the Administrative Agent on demand (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
respective Percentage of such Committed Lender, for any and all reasonable and
documented liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other Transaction Document;
provided that no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

 

118



--------------------------------------------------------------------------------

SECTION 10.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 10.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Group Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Group Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Group Agents.

SECTION 10.07. Notice of Events of Default or Termination Events; Action by
Administrative Agent. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Unmatured Event of Default, Event
of Default, Unmatured Termination Event or Termination Event unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default, an Event of Default, an Unmatured
Termination Event or a Termination Event has occurred hereunder and describing
such Unmatured Event of Default, Event of Default, Unmatured Termination Event
or Termination Event. If the Administrative Agent receives such a notice, it
shall promptly give notice thereof to each Group Agent, whereupon each Group
Agent shall promptly give notice thereof to its respective Conduit Lender(s) and
Related Committed Lender(s). The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Unmatured Event of Default, an Event of Default, an Unmatured Termination
Event or a Termination Event or any other matter hereunder as the Administrative
Agent deems advisable and in the best interests of the Secured Parties.

SECTION 10.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property,

 

119



--------------------------------------------------------------------------------

prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator or the Servicer and the Pool Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. Except for items expressly required to be delivered under any
Transaction Document by the Administrative Agent to any Credit Party, the
Administrative Agent shall not have any duty or responsibility to provide any
Credit Party with any information concerning the Borrower, any Originator or the
Servicer that comes into the possession of the Administrative Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 10.09. Successor Administrative Agent.

(a) The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Group Agent, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Group Agents as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article X and Article XII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.

ARTICLE XI

THE GROUP AGENTS

SECTION 11.01. Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.

 

120



--------------------------------------------------------------------------------

SECTION 11.02. Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 11.03. Group Agent and Affiliates. With respect to any Credit Extension
or interests therein owned by any Credit Party that is also a Group Agent, such
Credit Party shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not a Group Agent. A
Group Agent and any of its Affiliates may generally engage in any kind of
business with the Borrower or any Affiliate thereof and any Person who may do
business with or own securities of the Borrower or any Affiliate thereof or any
of their respective Affiliates, all as if such Group Agent were not a Group
Agent hereunder and without any duty to account therefor to any other Secured
Party.

SECTION 11.04. Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Lender to the aggregate
Percentages of all Committed Lenders in such Group, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.

 

121



--------------------------------------------------------------------------------

SECTION 11.05. Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 11.06. Notice of Events of Default or Termination Events. No Group Agent
shall be deemed to have knowledge or notice of the occurrence of any Unmatured
Event of Default, Event of Default, Unmatured Termination Event or Termination
Event unless such Group Agent has received notice from the Administrative Agent,
any other Group Agent, any other Credit Party, the Servicer or the Borrower
stating that an Unmatured Event of Default, an Event of Default, an Unmatured
Termination Event or a Termination Event has occurred hereunder and describing
such Unmatured Event of Default, Event of Default, Unmatured Termination Event
or Termination Event. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent). A Group Agent may take such action concerning an
Unmatured Event of Default, an Event of Default, an Unmatured Termination Event
or a Termination Event as may be directed by Committed Lenders in its Group
representing a majority of the Commitments in such Group (subject to the other
provisions of this Article XI), but until such Group Agent receives such
directions, such Group Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Group Agent deems advisable
and in the best interests of the Conduit Lenders and Committed Lenders in its
Group.

SECTION 11.07. Non-Reliance on Group Agent and Other Parties. Each Credit Party
expressly acknowledges that neither the Group Agent for its Group nor any of
such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

 

122



--------------------------------------------------------------------------------

SECTION 11.08. Successor Group Agent. Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

SECTION 11.09. Reliance on Group Agent. Unless otherwise advised in writing by a
Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

ARTICLE XII

INDEMNIFICATION

SECTION 12.01. Indemnification by the Borrower.

(a) Without limiting any other rights that the Administrative Agent, the Credit
Parties, the Affected Persons and their respective assigns, officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify each Borrower
Indemnified Party from and against any and all claims, losses and liabilities
(including Attorney Costs) (all of the foregoing being collectively referred to
as “Borrower Indemnified Amounts”) arising out of or resulting from this
Agreement or any other Transaction Document or the use of proceeds of the Credit
Extensions or the security interest in respect of any Pool Receivable or any
other Collateral; excluding, however, (a) Borrower Indemnified Amounts to the
extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts resulted solely from the gross
negligence or willful misconduct by such Borrower Indemnified Party seeking
indemnification and (b) Taxes that are covered by Section 4.03 (other than Taxes
specifically enumerated below and Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim). Without limiting or being limited by the
foregoing, the Borrower shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 3.01), to
the Borrower Indemnified Party any and all amounts necessary to indemnify the
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clauses (a) and (b) above):

 

123



--------------------------------------------------------------------------------

(i) any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivable Pool Balance but which is not
an Eligible Receivable at such time;

(ii) any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement or any of the other Transaction Documents (including in any report or
certificate required to be delivered under any Transaction Document) shall have
been untrue or incorrect when made or deemed made;

(iii) the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Adverse Claim;

(v) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Pool Receivable (including, without
limitation, a defense based on such Pool Receivable or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from or relating
to collection activities with respect to such Pool Receivable or the furnishing
or failure to furnish any such goods or services or other similar claim or
defense not arising from the financial inability of any Obligor to pay
undisputed indebtedness;

(vii) any Taxes imposed upon the Borrower Indemnified Party relating to or with
respect to any Pool Receivable or other Collateral, and all costs and expenses
relating thereto or arising therefrom;

(viii) any failure of the Borrower to timely and fully comply with the Credit
and Collection Policy in regard to each Pool Receivable;

(ix) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

 

124



--------------------------------------------------------------------------------

(x) the commingling of Collections of Pool Receivables at any time with other
funds (including the commingling of Collections of Pool Receivables with
Non-Securitization Collections);

(xi) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Credit Extensions or in respect of any Pool Receivable or other Collateral
or any related Contract;

(xii) any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xiii) any setoff with respect to any Pool Receivable;

(xiv) any claim brought by any Person other than the Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;

(xv) the failure by the Borrower to pay when due any Taxes, including, without
limitation, sales, excise or personal property taxes;

(xvi) any failure of an Account Bank to comply with the terms of the applicable
Account Control Agreement, the termination by an Account Bank of any Account
Control Agreement or any amounts (including in respect of an indemnity) payable
by the Administrative Agent or the Collection Account Agent to an Account Bank
under any Account Control Agreement;

(xvii) the existence of any “Linked Account” (as defined in the applicable
Account Control Agreement) with respect to any Account (including any such
“Linked Account” permitted hereunder) and any debit from or other charge against
any Account as a result of any “Settlement Item” (as defined in the applicable
Account Control Agreement) that originated in any Servicer’s Account or any
account other than an Account;

(xviii) any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document;

(xix) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xx) any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Corruption Law or Sanctions, and all reasonable
costs and expenses (including reasonable documented legal fees and
disbursements) incurred in connection with defense thereof by, the Borrower
Indemnified

 

125



--------------------------------------------------------------------------------

Party in connection with the Transaction Documents as a result of any action of
any PG&E Party or any of their respective Affiliates;

(xxi) any failure of the Collection Account Agent to comply with the terms of
the Intercreditor Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent under the Intercreditor
Agreement;

(xxii) any investigation, litigation, dispute or proceeding (actual or
threatened) related to (A) any Account or any amounts on deposit therein or
(B) the Intercreditor Agreement;

(xxiii) the use of proceeds of any Credit Extension; or

(xxiv) any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

(b) If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless for any Borrower
Indemnified Amount, then the Borrower shall contribute to such Borrower
Indemnified Party the amount paid or payable by such Borrower Indemnified Party
as a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of the Borrower and its
Affiliates on the one hand and such Borrower Indemnified Party on the other hand
in the matters contemplated by this Agreement as well as the relative fault of
the Borrower and its Affiliates and such Borrower Indemnified Party with respect
to such loss, claim, damage or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of the
Borrower under this Section shall be in addition to any liability which the
Borrower may otherwise have, shall extend upon the same terms and conditions to
each Borrower Indemnified Party, and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Borrower and the Borrower Indemnified Parties.

(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

SECTION 12.02. Indemnification by the Servicer and the Retention Holder.

(a) The Servicer hereby agrees to indemnify and hold harmless the Borrower, the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “PG&E
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,
Attorney Costs and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim (all of the
foregoing being collectively referred to as, “Servicer Indemnified Amounts”);
excluding (i) Servicer Indemnified Amounts to the extent a final non-appealable

 

126



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction holds that such Servicer
Indemnified Amounts resulted solely from the gross negligence or willful
misconduct by such PG&E Indemnified Party seeking indemnification and
(ii) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Pool Receivables that are uncollectible solely on account of the
insolvency, bankruptcy, lack of creditworthiness or other financial inability to
pay of the related Obligor. Without limiting or being limited by the foregoing,
the Servicer shall pay on demand, to each PG&E Indemnified Party any and all
amounts necessary to indemnify such PG&E Indemnified Party from and against any
and all Servicer Indemnified Amounts relating to or resulting from any of the
following (but excluding Servicer Indemnified Amounts described in clauses
(i) and (ii) above):

(i) any Pool Receivable which the Servicer includes as an Eligible Receivable as
part of the Net Receivable Pool Balance but which is not an Eligible Receivable
at such time;

(ii) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement or any of the other Transaction Documents (including in any report or
certificate required to be delivered under any Transaction Document) shall have
been untrue or incorrect when made or deemed made;

(iii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract;

(iv) the commingling of Collections of Pool Receivables at any time with other
funds (including the commingling of Collections of Pool Receivables with
Non-Securitization Collections);

(v) the failure by any Pool Receivable or the related Contract to conform to any
Applicable Law;

(vi) any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Corruption Law or Sanctions, and all reasonable
costs and expenses (including reasonable documented legal fees and
disbursements) incurred in connection with defense thereof by, any PG&E
Indemnified Party in connection with the Transaction Documents as a result of
any action of any PG&E Party or any of their respective Affiliates;

(vii) any failure of an Account Bank to comply with the terms of the applicable
Account Control Agreement, the termination by an Account Bank of any Account
Control Agreement or any amounts (including in respect of an indemnity) payable
by the Administrative Agent or the Collection Account Agent to an Account Bank
under any Account Control Agreement;

 

127



--------------------------------------------------------------------------------

(viii) the existence of any “Linked Account” (as defined in the applicable
Account Control Agreement) with respect to any Account (including any such
“Linked Account” permitted hereunder) and any debit from or other charge against
any Account as a result of any “Settlement Item” (as defined in the applicable
Account Control Agreement) that originated in any Servicer’s Account or any
account other than an Account;

(ix) any failure of the Collection Account Agent to comply with the terms of the
Intercreditor Agreement or any amounts (including in respect of an indemnity)
payable by the Administrative Agent under the Intercreditor Agreement;

(x) any investigation, litigation, dispute or proceeding (actual or threatened)
related to (A) any Account or any amounts on deposit therein or (B) the
Intercreditor Agreement;

(xi) any liability of the Borrower under Section 4.03;

(xii) any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document; or

(xiii) the existence of the Subject Filing.

(b) If for any reason the foregoing indemnification is unavailable to any PG&E
Indemnified Party or insufficient to hold it harmless, then the Servicer shall
contribute to the amount paid or payable by such PG&E Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of the Servicer and its
Affiliates on the one hand and such PG&E Indemnified Party on the other hand in
the matters contemplated by this Agreement as well as the relative fault of the
Servicer and its Affiliates and such PG&E Indemnified Party with respect to such
loss, claim, damage or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of the
Servicer under this Section shall be in addition to any liability which the
Servicer may otherwise have, shall extend upon the same terms and conditions to
each PG&E Indemnified Party, and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Servicer
and the PG&E Indemnified Parties.

(c) The Retention Holder hereby agrees to indemnify and hold harmless the PG&E
Indemnified Parties from and against any and all EU Losses (as defined below)
resulting from or arising out of any breach by the Retention Holder of
Section 13.21 (the foregoing being referred to as, “Retention Holder Indemnified
Amounts”). For the purposes of hereof, “EU Losses” shall mean each of (i) the
amount necessary to compensate such PG&E Indemnified Party for any increased
cost or any reduction in its rate of return on capital which such PG&E
Indemnified Party reasonably attributes to such increase in capital that is
required or directed to be maintained by that PG&E Indemnified Party in relation
to its interest in or exposure in respect of any Receivables (including by
application of an additional risk weight pursuant to Article 270a of Regulation
(EU) No. 575/2013, as amended) as a result of, or arising out of, any breach by
the Retention Holder of Section 13.21 and (ii) any other losses, liabilities,
damages, claims, costs and expenses (including reasonable fees of external
counsel) of such PG&E Indemnified Party resulting from or arising out of any
breach by the Retention Holder of Section 13.21 and relating to the transactions
contemplated by the Transaction Documents.

 

128



--------------------------------------------------------------------------------

(d) The PG&E Indemnified Party claiming compensation under clause (c) above
shall deliver to the Retention Holder a notice of the amount of compensation
being claimed, accompanied by a statement prepared by such PG&E Indemnified
Party setting forth the basis and the calculation of the amount in reasonable
detail and the Retention Holder shall pay such amounts on or before the later of
the next succeeding Settlement Date and thirty (30) days, in each case following
receipt of a notice strictly conforming to the requirements of this
Section 12.02(d).

(e) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.01. Amendments, Etc. No failure on the part of any Credit Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. No amendment or waiver of any provision of this Agreement or consent to
any departure by any of the Borrower or any Affiliate thereof shall be effective
unless in a writing signed by the Administrative Agent and the Majority Group
Agents (and, in the case of any amendment, also signed by the Borrower), and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(A) no amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Group Agent:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Excluded
Receivables, Miscellaneous Items, Non-Securitization Receivables, Facility
Limit, Final Maturity Date, Majority Group Agents, Net Receivable Pool Balance,
Required Reserves or Stress Factor contained in this Agreement, or increase the
then existing Specified Concentration Percentage for any Obligor or change the
calculation of the Borrowing Base;

(ii) reduce the amount of Capital or Interest that is payable on account of any
Loan or with respect to any other Credit Extension or delay any scheduled date
for payment thereof;

(iii) change any Event of Default or Termination Event;

 

129



--------------------------------------------------------------------------------

(iv) release all or a material portion of the Collateral from the Administrative
Agent’s security interest created hereunder;

(v) change any of the provisions of this Section 13.01 or the definition of
“Majority Group Agents”; or

(vi) change the order of priority in which Collections are applied pursuant to
Section 3.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender and (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group.

SECTION 13.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and email communication) and faxed, emailed or delivered, to each
party hereto, at its address set forth under its name on Schedule III hereto or
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the other parties hereto. Notices and
communications by facsimile or email shall be effective when sent receipt
confirmed by electronic or other means (such as by the “return receipt
requested” function, as available, return electronic mail or other
acknowledgement), and notices and communications sent by other means shall be
effective when received.

SECTION 13.03. Assignability.

(a) Assignment by Conduit Lenders. This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by such Conduit Lender and its successors and permitted assigns (i) to any
Program Support Provider of such Conduit Lender without prior notice to or
consent from the Borrower or any other party, or any other condition or
restriction of any kind, (ii) to any Affiliate of such Conduit Lender or of the
applicable Related Committed Lender or any other commercial paper conduit
managed or supported by the Related Committed Lender with respect to such
Conduit Lender, in each case, with prior notice to the Borrower but without
consent from the Borrower, (iii) to any other Lender with prior notice to the
Borrower but without consent from the Borrower or (iv) with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default, an Unmatured Event of Default, a Termination
Event or an Unmatured Termination Event has occurred and is continuing), to any
other Eligible Assignee. Each assignor of a Loan or any interest therein may, in
connection with the assignment or participation, disclose to the assignee or
Participant any information relating to the Borrower and its Affiliates,
including the Receivables, furnished to such assignor by or on behalf of the
Borrower and its Affiliates or by the Administrative Agent; provided that, prior
to any such disclosure, the assignee or Participant agrees to preserve the
confidentiality of any confidential information relating to the Borrower and its
Affiliates received by it from any of the foregoing entities in a manner
consistent with Section 13.06(b).

 

130



--------------------------------------------------------------------------------

(b) Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that

(i) except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if a Ratings Event, an Event of Default, an
Unmatured Event of Default, a Termination Event or an Unmatured Termination
Event has occurred and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) except for an assignment (A) by a Committed Lender to either an Affiliate
of such Committed Lender or any other Committed Lender or (B) at any time that a
Ratings Event, an Event of Default, an Unmatured Event of Default, a Termination
Event or an Unmatured Termination Event has occurred and is continuing, the
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance Agreement with respect to such assignment)
shall in no event be less than the lesser of (x) $10,000,000 and (y) all of the
assigning Committed Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

(c) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other

 

131



--------------------------------------------------------------------------------

parties hereto) a copy of each Assignment and Acceptance Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Committed Lenders and the Conduit Lenders, the Commitment of each
Committed Lender and the aggregate outstanding Capital (and stated interest) of
the Loans of each Conduit Lender and Committed Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, the Group Agents, and the other Credit Parties shall treat
each Person whose name is recorded in the Register pursuant to the terms of this
Agreement as a Committed Lender or Conduit Lender, as the case may be, under
this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Servicer, any Group Agent, any
Conduit Lender or any Committed Lender at any reasonable time and from time to
time upon reasonable prior notice.

(d) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

(e) Participations. Each Committed Lender may sell participations to one or more
Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that

(i) such Committed Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

(ii) such Committed Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations.

The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01 and 4.03 (subject to the requirements and limitations therein,
including the requirements under Section 4.03(f) (it being understood that the
documentation required under Section 4.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 4.01 or 4.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

132



--------------------------------------------------------------------------------

(f) Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Committed Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g) Assignments by Agents. This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default, Unmatured Event of Default, Termination Event or Unmatured
Termination Event has occurred and is continuing, such assignment shall require
the Borrower’s consent (not to be unreasonably withheld, conditioned or
delayed).

(h) Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 8.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).

(i) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, (i) any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including,
without limitation, rights to payment of Capital and Interest) and any other
Transaction Document to secure its obligations to a Federal Reserve Bank,
without notice to or the consent of the Borrower, the Servicer, any Affiliate
thereof or any Credit Party; provided, however, that that no such pledge shall
relieve such assignor of its obligations under this Agreement.

(j) Pledge to a Security Trustee. Notwithstanding anything to the contrary set
forth herein, (i) any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including,
without limitation, rights to payment of Capital and Interest) and any other
Transaction Document to a security trustee in connection with the funding by
such Person of Loans, without notice to or the consent of the Borrower, the
Servicer, any Affiliate thereof or any Credit Party; provided, however, that
that no such pledge shall relieve such assignor of its obligations under this
Agreement.

 

133



--------------------------------------------------------------------------------

SECTION 13.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 12.01 hereof, the Borrower agrees to pay on demand (i) all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the other Credit Parties in connection with (A) the preparation,
negotiation, execution, delivery and administration of this Agreement, any
Program Support Agreement (or any supplement or amendment thereof) related to
this Agreement and the other Transaction Documents (together with all amendments
(including any amendments pursuant to Section 4.06), restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, the reasonable Attorney Costs of only one joint counsel and
one joint special California counsel and, if necessary, one joint local counsel
in each other relevant jurisdiction to the Administrative Agent and the other
Credit Parties and any of their respective Affiliates with respect thereto (and
in the case of an actual or perceived conflict of interest, one additional
counsel for each applicable jurisdiction to each group of similarly situated
affected Persons) and (B) advising the Administrative Agent and the other Credit
Parties and their respective Affiliates as to their rights and remedies under
this Agreement and the other Transaction Documents and (ii) all reasonable and
documented accountants’, auditors’ and consultants’ fees and expenses for the
Administrative Agent and the other Credit Parties and any of their respective
Affiliates and the fees and charges of any nationally recognized statistical
rating agency incurred in connection with the administration and maintenance of
this Agreement or advising the Administrative Agent or any other Credit Party as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document.
In addition, the Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses (including reasonable and documented Attorney
Costs of only one joint counsel and one joint special California counsel and, if
necessary, one joint local counsel in each other relevant jurisdiction to the
Administrative Agent and the other Credit Parties and any of their respective
Affiliates with respect thereto (and in the case of an actual or perceived
conflict of interest, one additional counsel for each applicable jurisdiction to
each group of similarly situated affected Persons) incurred in connection with
the enforcement of any of their respective rights or remedies under the
provisions of this Agreement and the other Transaction Documents.

SECTION 13.05. No Proceedings; Limitation on Payments.

(a) Each of the parties hereto agrees, for the benefit of the holders of the
privately or publicly placed indebtedness for borrowed money of each Conduit
Lender, not, prior to the date which is two (2) years and one (1) day after the
payment in full of all privately or publicly placed indebtedness for borrowed
money of such Conduit Lender outstanding, to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause such Conduit Lender to invoke, the
process of any court or any other governmental authority for the purpose of
(i) commencing, or sustaining, a case against such Conduit Lender under any
federal or state bankruptcy, insolvency or similar law (including the Bankruptcy
Code), (ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of such Conduit Lender, or any
substantial part of its property, or (iii) ordering the winding up or
liquidation of the affairs of such Conduit Lender.

 

134



--------------------------------------------------------------------------------

(b) Each of the Servicer, each Group Agent, each Lender and each assignee of a
Loan or any interest therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any insolvency proceeding until one year and one day after the Final Payout
Date; provided, that the Administrative Agent may take any such action in its
sole discretion following the occurrence of an Event of Default or a Termination
Event.

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
a Conduit Lender shall not, and shall be under no obligation to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Lender has received funds which may be used to
make such payment and which funds are not required to repay such Conduit
Lender’s Notes when due and (ii) after giving effect to such payment, either
(x) such Conduit Lender could issue Notes to refinance all of its outstanding
Notes and Discretionary Advances (assuming such outstanding Notes and
Discretionary Advances matured at such time) in accordance with the program
documents governing such Conduit Lender’s securitization program or (y) all of
such Conduit Lender’s Notes and Discretionary Advances are paid in full. Any
amount which any Conduit Lender does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101 of
the Bankruptcy Code) against or company obligation of such Conduit Lender for
any such insufficiency unless and until such Conduit Lender satisfies the
provisions of clauses (i) and (ii) above. The provisions of this Section 13.05
shall survive any termination of this Agreement.

SECTION 13.06. Confidentiality.

(a) Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or the
Fee Letter (including any fees payable in connection with this Agreement, the
Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Borrower, the Servicer or their Advisors and Representatives or
(iii) to the extent it should be (A) required by Applicable Law, or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Borrower and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Credit Party of its
intention to make any such disclosure prior to making such disclosure. Each of
the Borrower and the Servicer agrees to be responsible for any breach of this
Section by its Representatives and Advisors and agrees that its Representatives
and Advisors will be advised by it of the confidential nature of such
information and shall agree to comply with this Section. Notwithstanding the
foregoing, it is expressly agreed that each of the Borrower, the Servicer and
their respective Affiliates may, with the prior written consent of the
Administrative Agent and the Majority Group

 

135



--------------------------------------------------------------------------------

Agents (such consent not to be unreasonably withheld, conditioned or delayed),
publish a press release or otherwise publicly announce the existence and
principal amount of the Commitments under this Agreement and the transactions
contemplated hereby; provided, that no such press release shall name or
otherwise identify the Administrative Agent, any other Credit Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, (i) the Borrower consents to the publication by
the Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement and (ii) the Administrative Agent or any other Credit Party
acknowledge that the Servicer in its capacity as an Originator will file copies
of this Agreement, the Purchase and Sale Agreement and certain other Transaction
Documents (other than Fee Letters) with the SEC.

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Lender’s Notes or as contemplated by 17 CFR
240.17g-5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Lender or their respective Affiliates or Program
Support Providers or (vi) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (vi) above, the Administrative Agent, each Group Agent and
each Lender will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Borrower and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent, each Group Agent and each Lender,
severally and with respect to itself only, agrees to be responsible for any
breach of this Section by its Representatives, Advisors and Program Support
Providers and agrees that its Representatives, Advisors and Program Support
Providers will be advised by it of the confidential nature of such information
and shall agree to comply with this Section.

(c) As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents;
provided that such Persons shall not be deemed to Representatives of a Person
unless (and solely to the extent that) confidential information is furnished to
such Person.

 

136



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
Representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such Tax
treatment and Tax structure.

SECTION 13.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICT OF LAWS PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 13.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed signature page of this Agreement by facsimile
transmission, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of an
original executed counterpart hereof or any other electronic means as provided
in the immediately following sentence. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 13.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall

 

137



--------------------------------------------------------------------------------

create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Sections 4.01,
4.02, 4.03, 10.04, 10.07, 11.04, 11.06, 12.01, 12.02, 13.04, 13.05, 13.06,
13.09, 13.11, 13.13, 13.20 and 13.21 shall survive any termination of this
Agreement.

SECTION 13.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 13.10
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF
THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE
BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 13.02. NOTHING IN THIS SECTION
13.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 13.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 13.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

138



--------------------------------------------------------------------------------

SECTION 13.13. Limitation of Liability.

(a) No claim may be made by any PG&E Party against any Credit Party or their
respective Affiliates, members, directors, officers, employees, incorporators,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. None of the Credit Parties and their respective Affiliates shall
have any liability to the Borrower or any Affiliate thereof or any other Person
asserting claims on behalf of or in right of the Borrower or any Affiliate
thereof in connection with or as a result of this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, except
to the extent that any losses, claims, damages, liabilities or expenses incurred
by the Borrower or any Affiliate thereof result from the gross negligence or
willful misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

SECTION 13.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax Treatment”). The Borrower, the
Servicer, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax Treatment
unless required by law. Each assignee and each Participant acquiring an interest
in a Credit Extension, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence.

SECTION 13.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators and the Servicer, which
information includes the name, address, tax identification number and other
information regarding the Borrower, the Originators and the Servicer that will
allow the Administrative Agent and the other Credit Parties to identify the
Borrower, the Originators and the Servicer in accordance with

 

139



--------------------------------------------------------------------------------

the PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. Each of the Borrower and the Servicer agrees to provide the
Administrative Agent and each other Credit Parties, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Rule.

SECTION 13.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default or a Termination Event, to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Credit
Party (including by any branches or agencies of such Credit Party) to, or for
the account of, the Borrower or the Servicer against amounts owing by the
Borrower or the Servicer hereunder (even if contingent or unmatured); provided
that such Credit Party shall notify the Borrower or the Servicer, as applicable,
promptly following such setoff.

SECTION 13.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 13.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

SECTION 13.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

140



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

SECTION 13.21. Securitisation Regulation; Information.

(a) Securitisation Regulation. The Retention Holder hereby represents, warrants
and agrees for the benefit of the Administrative Agent and the Lenders on the
date hereof until the Final Payout Date that:

(i) it, as originator for purposes of the Securitisation Regulation, shall
retain, on an ongoing basis, a material net economic interest in the Pool
Receivables in an amount not less than 5% of the nominal value of the Pool
Receivables in the form of a first loss tranche determined in accordance with
sub-paragraph (d) of Article 6(3) of the Securitisation Regulation, as
supplemented by Article 8 of the CRR Part Five RTS, in each case as in effect
and as applicable as of the date hereof, which material economic interest shall
be based upon (1) PG&E’s ownership of all of the membership interest of the
Borrower and ownership of all of the Subordinated Notes issued by the Borrower,
and (2) the Borrower’s right to receive payments under Section 3.01(a)(v) (the
“Retained Interest”). The Retained Interest shall be measured as of the Closing
Date and the last date of each Settlement Period.

(ii) it shall not change the manner in which it retains or the method of
calculating the Retained Interest, except to the extent permitted under the
Securitisation Regulation Rules;

(iii) it and the Borrower shall not, and shall not permit any of its Affiliates
to, hedge or otherwise mitigate its credit risk under, or associated with the
Retained Interest or, sell, transfer or otherwise surrender all or part of the
rights, benefits or obligations arising from, the Retained Interest, except to
the extent permitted under the Securitisation Regulation Rules;

 

141



--------------------------------------------------------------------------------

(iv) it shall provide ongoing confirmation as to the continued compliance with
the foregoing clauses (i) through (iii) above (A) by providing such confirmation
to the Servicer on a monthly basis for inclusion in each Monthly Report,
(B) promptly following the occurrence of any Event of Default, Unmatured Event
of Default, Termination Event or Unmatured Termination Event and (C) from time
to time promptly upon written request by the Administrative Agent (on behalf of
any Lender) in connection with any material change in the performance of the
Receivables or the transaction contemplated by the Transaction Documents or any
material breach of the Transaction Documents;

(v) it shall notify the Administrative Agent, each Lender and each Group Agent
promptly and in any event within five (5) Business Days of: (A) any change in
the identity of the Person or Persons, if any, through which it is retaining and
holding such Retained Interest or (B) any breach of clause (i) through (iii)
above;

(vi) PG&E was not established for, and does not operate for, the sole purpose of
securitizing exposures;

(vii) PG&E has been, and with respect to future Receivables will be, directly or
indirectly involved in the origination of such Receivables that have been, and
in the case of any such future Receivables, will be, extended to the Obligors by
PG&E which created and will create the obligations and potential obligations of
the Obligors giving rise to such Receivables, and PG&E has established and is
managing the securitisation contemplated by the Transaction Documents and
therefore is an ‘originator’ as defined in the Securitisation Regulation;

(viii) it (or, as to any Receivables as to which it is not the originator, it
reasonably believes that the relevant originator) (A) applied to all existing
Receivables, and will apply to any future Receivables, sound (in its reasonable
opinion) and well-defined credit-granting criteria and clearly established
processes for approving, amending, modifying, refinancing or renewing such
Receivables and (B) has, and will maintain, effective systems in place to apply
those criteria and processes to ensure that the credit-granting is based on a
thorough assessment of each Obligor’s creditworthiness, taking appropriate
account of factors relevant to verifying the prospect of such Obligor meeting
its obligations under the relevant Contract; and

(ix) none of the Pool Receivables is a securitisation position (as defined in
the Securitisation Regulation).

(b) Information. The Retention Holder covenants that it shall, and shall procure
(but only in respect of clause (i) below) that any Originator shall, as the case
may be, from time to time at the reasonable request of the Administrative Agent,
any Lender or any Group Agent (i) promptly provide to the Administrative Agent,
such Lender or such Group Agent any information which the Administrative Agent,
such Lender or such Group Agent reasonably requests in order for the
Administrative Agent, such Lender or such Group Agent or any of their Affiliates
or PG&E

 

142



--------------------------------------------------------------------------------

Indemnified Parties, as applicable, to comply with any of its obligations under
Article 5 or Article 7 (as may be applicable in connection with any ABCP
programme sponsored by any Lender) of the Securitisation Regulation, but only to
the extent that it can provide such information without breaching a legal or
contractual duty of confidentiality and (ii) use all reasonable efforts to take
such further action and enter into such other agreements not otherwise provided
for hereunder as may be reasonably required by the Administrative Agent, any
Lender or any Group Agent in order for the Administrative Agent, such Lender or
such Group Agent (or any of their Affiliates or related EU Indemnified Parties)
to comply with its obligations under the Securitisation Regulation in relation
to the transactions contemplated under the Transaction Documents.

SECTION 13.22. Intercreditor Agreement.

(a) Each member of each Group, the Borrower and the Servicer each hereby
authorize the Administrative Agent to enter into the Intercreditor Agreement or
an amendment thereto, as applicable, in each case, on or about the date hereof,
and each member of each Group agrees to be bound by the provisions thereof.

(b) The Servicer shall cause each Securitized Bonds Secured Party and each
Qualified Securitization Bond Issuer to (i) become a party the Intercreditor
Agreement in the capacity of a “Joined Party” (as defined in the Intercreditor
Agreement) concurrently with the effectiveness of the related Securitized Bonds
or its appointment as a Securitized Bonds Secured Party or Qualified
Securitization Bond Issuer (if later) and (ii) continue to be a party to (and
not be removed from) the Intercreditor Agreement until the related Securitized
Bonds have been paid in full.

(c) The Servicer shall cause each Person that has a lien or security interest in
any Miscellaneous Items or any Miscellaneous Collections to (i) become a party
the Intercreditor Agreement in the capacity of a “Joined Party” (as defined in
the Intercreditor Agreement) concurrently with the effectiveness of the related
lien or security interest and (ii) continue to be a party to (and not be removed
from) the Intercreditor Agreement until the related lien or security interest
has been released.

(d) The Borrower and the Servicer will cause the Collection Account Agent to
comply with the terms of the Intercreditor Agreement.

(e) The Servicer shall remit Non-Securitization Collections to the appropriate
Person entitled to such funds.

SECTION 13.23. Post-Closing Covenant.

(a) On or prior to the date occurring 30 days following the Closing Date, the
Borrower and the Servicer shall deliver to the Administrative Agent both
(i) confirmation that the Subject Filing has either (x) been amended to exclude
the Collateral or (y) been terminated and (ii) an acknowledgement copy of the
related UCC-3 Financing Statement Amendment.

 

143



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, the failure of the Borrower or the Servicer to
timely perform its respective obligations under this Section 13.23 shall
constitute an immediate Event of Default under this Agreement with no grace
period; provided, however, that if the Borrower and the Servicer are each
diligently pursuing their respective obligations under this Section 13.23 and
have not satisfied those obligations by the 30th day following the Closing Date,
then the Borrower and the Servicer shall each have an additional 30 day period
to satisfy their obligations under this Section 13.23.

[Signature Pages Follow]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PG&E AR FACILITY, LLC

By:   /s/ Margaret Becker Name:   Margaret Becker Title:   Vice President and
Treasurer

 

PACIFIC GAS AND ELECTRIC COMPANY,

as the Servicer and as the Retention Holder

By:   /s/ David Thomason Name:   David Thomason Title:   Vice President, Chief
Financial Officer and Controller

 

 

   S-1    Receivables Financing Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as Administrative Agent

By:   /s/ Eric Williams Name:   Eric Williams Title:   Managing Director

MUFG BANK, LTD.,

as Group Agent for the MUFG Group

By:   /s/ Eric Williams Name:   Eric Williams Title:   Managing Director

MUFG BANK, LTD.,

as a Committed Lender

By:   /s/ Eric Williams Name:   Eric Williams Title:   Managing Director

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:   /s/ Kevin J. Corrigan Name:   Kevin J. Corrigan Title:   Vice President

 

 

   S-2    Receivables Financing Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as Group Agent for the Mizuho Group

By:   /s/ Richard A. Burke Name:   Richard A. Burke Title:   Managing Director

MIZUHO BANK, LTD.,

as a Committed Lender

By:   /s/ Richard A. Burke Name:   Richard A. Burke Title:   Managing Director

 

 

   S-3    Receivables Financing Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Group Agent for the BNP Group

By:   /s/ Chris Fukuoka Name:   Chris Fukuoka Title:   Vice President By:   /s/
Advait Joshi Name:   Advait Joshi Title:   Director

BNP PARIBAS,

as a Committed Lender

By:   /s/ Chris Fukuoka Name:   Chris Fukuoka Title:   Vice President By:   /s/
Advait Joshi Name:   Advait Joshi Title:   Director

STARBIRD FUNDING CORPORATION,

as a Conduit Lender

By:   /s/ David V. DeAngelis Name:   David V. DeAngelis Title:   Vice President

 

 

   S-4    Receivables Financing Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Group Agent for the JPM Group

By:   /s/ Corrina Mills Name:   Corrina Mills Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as a Committed Lender

By:   /s/ Corrina Mills Name:   Corrina Mills Title:   Executive Director

JUPITER SECURITIZATION COMPANY LLC,

as a Conduit Lender

By:   /s/ Corrina Mills Name:   Corrina Mills Title:   Executive Director

 

 

   S-5    Receivables Financing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Loan Request

[Letterhead of Borrower]

[Date]

[Administrative Agent]

[Group Agents]

 

  Re:

Loan Request

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of October 5, 2020 among PG&E AR Facility, LLC (the “Borrower”), Pacific Gas
and Electric Company, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto and MUFG Bank, Ltd., as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby requests a Loan in the amount of [$_______] to be
made on [_____, 20__]. The proceeds of such Loan should be deposited to [Account
number], at [Name, Address and ABA Number of Bank]. After giving effect to such
Loan, the Aggregate Capital will be [$_______].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 of the Agreement (other than the
representations and warranties set forth in Sections 6.01(f)(ii) and (l) and in
Sections 6.02(f)(ii), (m)(i), (m)(ii) and (p), which representations and
warranties are made only as of the Closing Date; provided, that the
representations and warranties set forth in Sections 6.01(f)(ii) and (l) and in
Sections 6.02(f)(ii), (m)(i), (m)(ii) and (p) shall also be made on the date of
the first Credit Extension if such first Credit Extension occurs on a date other
than the Closing Date), that (x) does not contain a materiality qualification
are true and correct in all material respects on and as of the date of such
Credit Extension as if made on and as of such date, and (y) contains a
materiality qualification are true and correct on and as of the date of such
Credit Extension as if made on and as of such date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true and correct in all material respects,
or true and correct, as the case maybe, as of such earlier date);

 

Exhibit A-1



--------------------------------------------------------------------------------

(ii) no Event of Default, Unmatured Event of Default, Termination Event or
Unmatured Termination Event has occurred and is continuing, and no Event of
Default, Unmatured Event of Default, Termination Event or Unmatured Termination
Event would result from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension;

(iv) the Aggregate Capital will not exceed the Facility Limit; and

(v) the Termination Date has not occurred.

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, PG&E AR FACILITY, LLC By:                Name:   Title:  

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Reduction Notice

[LETTERHEAD OF BORROWER]

[Date]

[Administrative Agent]

[Group Agents]

 

  Re:

Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of October 5, 2020 among PG&E AR Facility, LLC (the “Borrower”), Pacific Gas
and Electric Company, as Servicer (the “Servicer”), the Lenders party thereto,
the Group Agents party thereto and MUFG Bank, Ltd., as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Reduction Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Borrower hereby notifies the Administrative Agent and the Lenders
that it shall prepay the outstanding Capital of the Lenders in the amount of
[$_______] to be made on [_____, 20__]. After giving effect to such prepayment,
the Aggregate Capital will be [$_______].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, the representations and warranties of the
Borrower and the Servicer contained in Sections 6.01 and 6.02 of the Agreement
(other than the representations and warranties set forth in Sections 6.01(f)(ii)
and (l) and in Sections 6.02(f)(ii), (m)(i), (m)(ii) and (p)), that (x) does not
contain a materiality qualification are true and correct in all material
respects on and as of the date of such prepayment as if made on and as of such
date, and (y) contains a materiality qualification are true and correct on and
as of the date of such prepayment as if made on and as of such date (or, to the
extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true and correct in all
material respects, or true and correct, as the case maybe, as of such earlier
date).

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, PG&E AR FACILITY, LLC By:                Name:   Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Assignment and Acceptance Agreement]

Dated as of ___________, 20__

Section 1.

 

Commitment assigned:

   $[_____]

Assignor’s remaining Commitment:

   $[_____]

Capital allocable to Commitment assigned:

   $[_____]

Assignor’s remaining Capital:

   $[_____]

Interest (if any) allocable to Capital assigned:

   $[_____]

Interest (if any) allocable to Assignor’s remaining Capital:

   $[_____]

Section 2.

Effective Date of this Assignment and Acceptance Agreement:    [__________]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of October 5, 2020 among PG&E AR Facility, LLC
(the “Borrower”), Pacific Gas and Electric Company, as Servicer (the
“Servicer”), the Lenders party thereto, the Group Agents party thereto and MUFG
Bank, Ltd., as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

(Signature Pages Follow)

 

Exhibit C-1



--------------------------------------------------------------------------------

ASSIGNOR:     [_________]     By:         Name:       Title  

 

ASSIGNEE:     [_________]     By:         Name:       Title:       [Address]  

Accepted as of date first above

written:

 

MUFG BANK, LTD.,

as Administrative Agent

By:            Name:   Title:  

 

PG&E AR FACILITY, LLC,

as Borrower

By:            Name:   Title:  

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

Credit and Collection Policy

(Attached)

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Monthly Report

(Attached)

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Compliance Certificate

To: MUFG Bank, Ltd., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of October 5, 2020 among PG&E AR Facility, LLC
(the “Borrower”), Pacific Gas and Electric Company, as Servicer (the
“Servicer”), the Lenders party thereto, the Group Agents party thereto and MUFG
Bank, Ltd., as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected ________________of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default, an Unmatured Event of Default, a Termination Event or an
Unmatured Termination Event, as each such term is defined under the Agreement,
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate[, except as set forth in
paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Parent and
its Subsidiaries for the period referenced on such Schedule I.

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:]

 

Exhibit H-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this ______ day of
___________________, 20___.

 

[_________] By:            Name:     Title:    

 

Exhibit H-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of ___________________, 20__ with Section 7.02(b)
of the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended: __________________.

B. The following financial statements of the Parent and its Subsidiaries for the
period ending on ______________, 20__, are attached hereto:

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT I

Closing Memorandum

(Attached)

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J

Form of Daily Report

(Attached)

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT K

Form of Weekly Report

(Attached)

 

Exhibit K-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Party   Capacity   Commitment MUFG   Committed Lender   $325,000,000 Mizuho  
Committed Lender   $225,000,000 BNP   Committed Lender   $225,000,000 JPM  
Committed Lender   $225,000,000

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

Lock-Boxes, Collection Accounts and Borrower Accounts

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

Notice Addresses

(A) in the case of the Borrower, at the following address:

PG&E AR Facility, LLC

P.O. Box 770000

San Francisco, California 94177

Attention: Treasurer

Telecopy: (415) 973-8968

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

with a copy to :

PG&E AR Facility, LLC

P.O. Box 770000

San Francisco, California 94177

Attention: General Counsel

Telecopy: (415) 973-5520

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

(B) in the case of the Servicer, at the following address:

Pacific Gas and Electric Company

P.O. Box 770000

San Francisco, California 94177

Attention: Treasurer

Telecopy: (415) 973-8968

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

with a copy to :

Pacific Gas and Electric Company

P.O. Box 770000

San Francisco, California 94177

Attention: General Counsel

Telecopy: (415) 973-5520

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

 

Schedule III-1



--------------------------------------------------------------------------------

(C) in the case of the Administrative Agent, at the following address:

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, NY 10020-1104

Attn: Securitized Products

Tel: 212-782-6957

Fax: 212-782-4471

Email: securitization_reporting@us.mufg.jp

(D) in the case of Victory, at the following address:

Victory Receivables Corporation

1221 Avenue of the Americas

New York, NY 10020

Attn: Securitization Group

Tel: (212) 782-6957

Fax: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

(E) in the case of Mizuho, at the following address:

Mizuho Bank, Ltd.

1271 Avenue of the Americas

New York, NY 10020

Attn: Johan Andreasson

Tel: (212) 282-3544

Email: johan.andreasson@mizuhogroup.com

(F) in the case of BNP, at the following address:

BNP Paribas

787 Seventh Avenue, 7th Floor

New York, NY 10019

Attn: Chris Fukuoka

Tel: (212) 841-2567

Email: dl.starbirdadmin@us.bnpparibas.com

(G) in the case of Starbird Funding Corporation, at the following address:

Starbird Funding Corporation

68 South Service Road, Suite 120

Melville, NY 11747

Tel: (631) 930-7216

Fax: (212) 302-8767

Email: starbird@gssnyc.com

 

Schedule III-2



--------------------------------------------------------------------------------

with a copy to:

BNP Paribas

787 Seventh Avenue, 7th Floor

New York, NY 10019

Attn: Chris Fukuoka

Tel: (212) 841-2567

Email: dl.starbirdadmin@us.bnpparibas.com

(H) in the case of JPM, at the following address:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 16th Floor

Chicago, Illinois 60603

Attention: Corina Mills

Tel: 312-732-5660

Email: corina.mills@jpmorgan.com

with copies of any funding or operations related notices to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 16th Floor

Chicago, Illinois 60603

Attention: Jazmine Jones

Tel: 312-732-2234

Email: ABS.Treasury.Dept@jpmorgan.com

(I) in the case of Jupiter Securitization Company LLC, at the following address:

Jupiter Securitization Company LLC

c/o JPMorgan Chase Bank, N.A., as Agent

Asset Backed Securities Conduit Group

Mail Code IL1-1729

Chase Tower, 10 S. Dearborn

Chicago, Illinois 60603

Fax: (312) 732-3600

Email: ABS.Treasury.Dept@jpmorgan.com

(J) in the case of any other Person, at the address for such Person specified in
the other Transaction Documents; in each case, or at such other address as shall
be designated by such Person in a written notice to the other parties to this
Agreement.

 

Schedule III-3